Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 1 of 132 PageID: 199



 Anastasia P. Winslow, Esq. ID #030821989
 WINSLOW LAW LLC
 290 W. Mt. Pleasant Ave.
 Livingston, NJ 07039
 (609)-933-1774
 Email: winslowlawnj@gmail.com
 Attorney for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


    A.W. o/b/o N.W.                 Civil Action No. 3:18-cv-13973-
                                    MAS-TJB


              Plaintiffs,

    v.
                                    CERTIFICATION OF A.W. IN OPPOSITION
    PRINCETON PUBLIC SCHOOLS        TO THE MOTION BY PRINCETON PUBLIC
    BOARD OF EDUCATION,             SCHOOLS BOARD OF EDUCATION TO
                                    ENFORCE AN ALLEGED SETTLEMENT OF
         Defendant.
                                    MARCH 2, 2018


 I, A.W., of full age, hereby certify as follows:

         1.     I am the parent of plaintiff N.W. herein. I make this

  certification in opposition to the motion filed by Defendant,

  Princeton Public Schools Board of Education (hereinafter “PPS”),

  to enforce a settlement dated March 2, 2018.

         2.     With regard to N.W.’s placement at The Lewis School for

  the 2017-2018 school year, I had settlement discussions with PPS

  on September 27, 2017, October 4, 2017, and March 2, 2018.

  Because prior discussions shed light on what was discussed and

  agreed upon on March 2, 2018, I have set forth some of the

  history below. Facts regarding March 2, 2018, in particular,

                                       1
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 2 of 132 PageID: 200



  appear below beginning at p. 17, ¶¶ 98-145.


  I. History leading to first proposed Lewis School settlement
                      on September 27, 2017

       3.    This case is about my daughter, N.W., who is now

  fourteen-years old.

       4.    N.W. was adopted by me as a single parent in 2004 (when

  she was one years’ old), and since then has lived with me in

  Princeton, NJ.

       5.    From September 2010 (for kindergarten) through

  September 2012, and then from April 2014 through September 29,

  2017, N.W. was enrolled in the PPS District. (From September 2012

  to April 2014, she was enrolled in the public Princeton Charter

  School [“Charter”].)

       6.    N.W. is very smart and has been assessed by PPS’s

  expert evaluators as having an intelligence quotient in the Very

  Superior/Superior range (SJa39)(“SJa” refers to the appendix

  submitted herewith, on January 12, 2018, in support of

  plaintiffs’ motion for summary judgment).

       7.    Her high IQ aside, up until this last school year

  (2017-2018), N.W.’s school experiences were fraught with anxiety

  and conflicts with students and teachers (e.g., SJa197-198).

       8.    In the spring of 2014, when N.W. was attending fourth

  grade at the Community Park School (CP), she reported a lot of

  bullying and conflicts with large numbers of children (SJa198).

       9.    N.W. became very depressed, developed somatic

  complaints, and refused to go to school.         As a result, I
                                  2
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 3 of 132 PageID: 201



  homeschooled N.W. for about the last month of fourth grade.

       10.   For fifth grade (2014-2015), PPS allowed N.W. to attend

  an out-of-zone elementary school (Riverside Elementary) upon my

  request this was necessary for her to receive a free and

  appropriate public education (FAPE).

       11.   During N.W.’s fifth grade year (2014-2015), as the year

  progressed, N.W. became increasingly anxious and depressed about

  the prospect of attending the J.W. Middle school (“JW”) for 2015-

  2016 (sixth grade), for fear of confronting those with whom she

  had problems in fourth grade.

       12.   In January 2016, after a discussion with me about where

  she would go to middle school, N.W. cut her wrist.

       13.   In February 2016 and in March 2016, I wrote to Stephen

  Cochrane, Superintendent of the PPS District (“Cochrane”), to ask

  for an out-of-district placement for N.W. for sixth grade (2015-

  2016 school year), but Cochrane did not respond to my emails.

       14.   On June 15, 2015, I made a parental referral for N.W.

  under the Individuals with Disabilities Act, 20 U.S.C. 1400 et

  seq.(IDEA), which I submitted to Micki Crisafulli (“Crisafulli”),

  Director of Student Services with PPS (SJa196).

       15.   During the summer of 2015, N.W. was evaluated by both

  PPS District evaluators and N.W.’s private psychologist and

  psychiatrist.

       16.   Evaluations during the summer of 2015 revealed N.W. was

  suffering from, inter alia, depression, anxiety, somatic

  disturbances, school phobias, Attention Deficit Hyperactivity
                                       3
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 4 of 132 PageID: 202



  Disorder (inattentive type)(ADHD) including traits of

  Oppositional Defiant Disorder (ODD), and her psychiatrist

  reported symptoms of post-traumatic stress disorder (SJa205-

  SJa229).

       17.   On August 27, 2015, not yet receiving an Individualized

  Education Plan (IEP) or out-of-district placement for N.W., I

  filed an emergent due process petition (A.W. o/b/o N.W. v.

  Princeton Public Schools et al., EDS Docket No. 15303)(SJa26).

       18.   On August 31, 2015, there was an IEP meeting, when PPS

  proffered a draft IEP which classified N.W. as eligible for

  special education and related services as “Emotionally Disturbed”

  but proposed to place N.W. at JW (SJa230).

       19.   However, N.W.’s psychologist and psychiatrist

  recommended against placement at JW as contra-indicated, “highly

  irresponsible,” and likely to result in harm to self or others

  and substantially risk development of a full PTSD diagnosis

  (SJa225, SJa228).

       20.   Due to lack of an appropriate educational placement,

  N.W. was homeschooled from the beginning of the school year in

  September 2015, through November 24, 2015. This was a very

  difficult period for her and our family.

       21.   On October 29, 2015, I agreed to a settlement with PPS

  pursuant to which the District agreed to place N.W. at the Fusion

  Academy (“Fusion”) for two years (2015-2016 and 2016-

  2017)(SJa32).

       22.   This settlement had no future waivers and did not waive
                                       4
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 5 of 132 PageID: 203



  N.W.’s right to an IEP (Pa14); it also was subject to Board

  approval, with the next Board meeting anticipated for November

  18, 2015 (in the interim, N.W. was to continue with home

  instruction)(SJa32).

       23.   I accepted the October 29, 2015 settlement, was “voir

  dired” and signed the agreement in court that day (SJa33).

  In October and November 2015, between court and Board approval,
  PPS sought and agreed to amendments to the settlement that had
  been prepared in court
       24. On October 30, 2015, the day after the October 29, 2015

 hearing, the PPS attorney (the same attorney as on this matter)

 sent my attorney an amended version of the agreement over the

 version that was accepted in court the previous day (PMa1).

       25. In forwarding this amended agreement, the PPS attorney

 explained that he believed the amendment he was proposing was

 “already implied” in the agreement but he believed his client

 “will want this specifically spelled out” (PMa1).

       26. In response to PPS’s attorney’s amendments, my attorney

 sent a counter-proposal, but on November 4, 2015, the PPS

 attorney responded he would only agree to his changes (PMa2).

       27. After further discussion, on November 5, 2015, the PPS

 attorney agreed to edits which he said he thought “addresses the

 parents and District’s concerns” (PMa3).

       28.   In later discussions with PPS, I remembered this

 history and considered the time between in-court discussions

 (which are necessarily time-pressured and stressed), and Board


                                       5
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 6 of 132 PageID: 204



 approval to be an opportune time to resolve any concerns between

 the parties to ensure a fair and amicable resolution.

 Filing of due process petition seeking IEPs for 2016-2017 and
 2017-2018 with transition plan for N.W. to return to district for
 high school

      29. During both the 2015-2016 and 2016-2017 school years, N.W

 remained placed at the Fusion Academy.

      30. While N.W. was placed at Fusion Academy, PPS made no

 attempt to provide her with an IEP.

      31.    I was frustrated by the lack of IEP and the fact that

 N.W. was not receiving the services that had been recommended by

 PPS consultants when they conducted evaluations in 2015. For

 example, professional consultants had recommended social skills

 services and in-school counseling for N.W., but these services

 were not provided to N.W. while she was at Fusion.

      32.    In August 2016, I filed a due process petition

 requesting an IEP for N.W. while she remained placed at Fusion

 (SJa253), but despite this petition, PPS still refused to provide

 her with an IEP.

       33.    Instead, during the fall of 2016, PPS agreed to conduct

 an evaluation to develop a transition plan for N.W. to return to

 district. I agreed with this as I did want for N.W. to return to

 public school, to be schooled with other children in her

 community, with supports and accommodations that she needs.

       34. In January 2017, the PPS’s hired consultant, Dr. Sarah

 Woldoff, recommended that N.W. remain programmed at Fusion and


                                       6
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 7 of 132 PageID: 205



 have a “slow and smooth” transition plan to return to PPS in-

 district for high school; she was then in seventh grade (SJa41).

       35.   On February 15, 2017, I filed a due process petition

  before the N.J. Office of Administrative Law, not as a

  reimbursement case, but instead, with the aim of seeking to

  solicit an IEP that implemented the advice of PPS’s expert, as

  above ¶ 34 (SJa127, SJa140-SJa141). In my petition, I

  specifically asked for an IEP implementing the advice of PPS’s

  expert (SJa140).

       36.   On or about June 7, 2017, PPS agreed that Fusion was

  N.W.’s “stay put” placement.

       37.   By the start of the school year, however, PPS did not

  hold an IEP meeting for the 2017-2018 school year and did not

  offer N.W. an IEP for the 2017-2018 school year implementing Dr.

  Woldoff’s advice.

       38.   This outcome was frustrating for us, as I had filed in

  February 2017, asking for an IEP by start of school, and also,

  the October 29, 2015 settlement required an IEP for the 2017-2018

  school year by April 30, 2017, as follows:

       2.   Princeton Public Schools Board of Education will
       conduct N.W.’s evaluations and offer an IEP for the 2017-
       2018 school year by April 30, 2017 [SJa34].

       3.   The IEP set forth in paragraph 2 shall be the stay-put
       placement for the 2017-2018 school year. The parties
       reserve their rights to the 2017-2018 school year, including
       the parent’s right to challenge 2017-2018 placement [SJa34].


       39.   During the summer (2017), Fusion’s education department


                                       7
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 8 of 132 PageID: 206



  approved of N.W. taking accelerated coursework, specifically

  ninth-grade courses for the 2017-2018 school year (SJa57).

       40.   However, on or about August 29, 2017, Crisafulli

  informed Fusion (without engaging me or an IEP team) that PPS

  would not pay for N.W.’s stay-put placement unless Fusion had

  N.W. enrolled as an eighth grader (SJa66).

       41.   I was informed of this news by Fusion on August 31,

  2017, and so was N.W. who became very upset, demoralized and

  oppositional about attending Fusion under those terms.

  Filing of Emergent Petition on September 8, 2017

       42.   On September 8, 2017, I hand-delivered an Emergent

  Petition to the N.J. OAL, advising that N.W. did not have an IEP

  and was not in school (SJa15-SJa16); at that time, I asked that

  PPS either convene an IEP meeting and determine N.W.’s Courses of

  Study through an IEP or if no IEP meeting was to be convened, to

  defer to Fusion’s plan (SJa16). I also offered as an alternative

  that stay-put be changed from Fusion to The Lewis School (SJa16).

       43.   I note, if PPS agreed for stay-put to be The Lewis

  School, this would have been economically advantageous for PPS as

  The Lewis School’s annual tuition was about $30,000 less than

  Fusion’s tuition, but PPS still refused this option.

       44.   Upon receipt of my Emergent Petition, the N.J. OAL

  scheduled a hearing date for September 27, 2017.

       45.   The timing of this hearing date left my daughter and me

  in a state of despair, as N.W. was depressed being out of school

  and for her to stay out of school until September 27, 2017,
                                       8
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 9 of 132 PageID: 207



  waiting for a placement, would have been very harmful for her.

       46.   On or about September 12, 2017, I solicited an

  arrangement with The Lewis School for N.W. to attend classes

  there on an auditing basis, so my daughter would have a place to

  go to school as we awaited the emergent hearing (PMa84).

       47.   From about September 12, 2017 to September 26, 2017,

  N.W. attended classes at The Lewis School on an auditing basis

  (PMa84) and quickly became very emotionally attached to The Lewis

  School and clung to the prospect of continuing her schooling

  there.

       48.   This also made N.W. highly anxious about the

  uncertainty over her schooling and whether she could stay at The

  Lewis School; for example, due to her stress and worry she did

  eat for over two days (Saturday, 9/23 until the afternoon of

  9/25; she only started to eat after our expert, Dr. Dragan,

  agreed to write a letter opinion in support of The Lewis School

  (on 9/25 [SJa79]).

       49. Dr. Edward Dragan issued an expert report on September

 26, 2017, that “stay put” should be the Lewis School to avoid

 traumatizing N.W. further (SJa79-SJa80).

       50. On September 27, 2017, via an attorney I had retained,

 we asked that the “stay put” placement be The Lewis School,

 relying upon this expert report (SJa102-SJa124)

       II. First proposed Lewis settlement of September 27, 2017




                                       9
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 10 of 132 PageID: 208



        51. When I appeared for the emergent hearing before the N.J.

  OAL as to stay-put on September 27, 2017, there was a discussion

  about settling the case in its entirety, before oral arguments

  were heard. (I was represented by counsel).

        52.PPS proposed a settlement that included the following

  terms:


     1. PPS would pay for N.W.’s tuition at The Lewis School on a
        monthly basis (this proposal was that PPS would issue a
        check that could immediately be tendered to The Lewis
        School);

     2. A.W. o/b/o N.W. would waive N.W.’s right to an IEP while she
        was placed at The Lewis School; and

     3. A.W. would agree that for the following (2018-2019) school
        year, N.W. would be placed in district at the Princeton High
        School (PHS) and A.W. would not be allowed to challenge the
        placement.


     53. The PPS attorney drafted an agreement including those

  terms in hand-writing on a notepad (e.g., as in SJa32).

     54. I was convinced to accept this deal with the exception

  that I could not agree in September 2017 that for the following

  (2018-2019 school year) N.W. would be placed at PHS, for example,

  without knowing how N.W. would progress over the next year, how

  her mental health issues may improve or even worsen, and in

  short, whether she would be emotionally ready for PHS. So I

  rejected it for that reason.

     55.   Thereafter, the N.J. OAL heard oral arguments on the

  emergent petition.



                                       10
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 11 of 132 PageID: 209



     56. The next day, the N.J. OAL ruled that Fusion was N.W.’s

  stay-put placement (SJa13).

     57. On September 29, 2017, I enrolled N.W. in The Lewis School

  and paid approximately $40K in initial tuition and fees for the

  school year because she needed to go to school and I knew that to

  send her to Fusion would be emotionally debilitating for her and

  I could not hurt her like that (PMa86-88).


        III. Second proposed Lewis settlement of October 4, 2017

     58. On October 4, 2017, there was a hearing on the merits of

  the due process petition that I had filed on February 15, 2017.

     59. At the outset of the hearing, PPS again proposed to settle

  the matter.

     60. PPS’s attorney came to court with a draft settlement

  already prepared (PMa4-8 [excerpts)].

     61. This draft contained essentially the same terms as those

  proposed a week earlier, namely, that PPS would reimburse me for

  tuition at The Lewis School for the 2017-2018 school year on

  monthly basis upon proof of attendance; that there would be no

  IEP for N.W. at The Lewis School (PMa4); and the placement for

  2018-2019 would be PHS which I could not challenge (PMa4).

     62. This settlement contained future waivers through the end of

  the school year (through June 2018), and also provided that my

  daughter N.W. would be disenrolled from the district (PMa4-PMa8).

     63. I agreed to this settlement because my case was



                                       11
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 12 of 132 PageID: 210



  compromised 1 and I needed to obtain reimbursement for the $40K I

  had paid to The Lewis School, plus also importantly, I had

  convinced myself at the end of the school year (summer 2018) I

  was going to move my family to another school district on account

  of all the problems we were encountering with PPS (particularly,

  how it hurt my daughter with the dispute over her program at

  Fusion Academy), so the waiver of placement for the next year

  would not matter anyway.

      64. After some limited discussion the PPS attorney prepared

  another draft, printed three copies, and I signed them in court.

      65. In the stress of the situation on October 4, 2017, I left

  the court without a copy of the document I had signed.

      66. Over the next two days, I developed concerns about the

  settlement (which at that point was not fully executed and could

  be rejected by the PPS Board).

      67. First, I realized that I had left court without a copy of

  the document I had signed.

      68. Second, I realized that under the agreement with all of its

  waivers and disenrollment, if something happened where The Lewis


  1
    There were a number of reasons for this; one significant reason
  was that the due process petition was filed as a pre-placement
  case with a request for an IEP for the 2017-2018 school year;
  however, by the time of the hearing, the case had factually
  transformed into a private school reimbursement case. Such a
  reimbursement case would have required that I prove placement at
  The Lewis School was appropriate, however, at the time of the
  hearing N.W. had been formally attending The Lewis School as an
  enrolled student for only two days. The ALJ also denied a motion
  I had filed on September 13, 2017, seeking to amend my petition
  with new facts developed since February 15, 2017.
                                  12
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 13 of 132 PageID: 211



  School placement were to fail, I not only would not be reimbursed

  for the $40K I had paid, but I would have no educational options

  for my daughter – i.e., my only option would be to try to find

  another private school placement (not realistic) or abruptly move

  to another school district mid-year (impacting my other two young

  children, then aged seven and ten).

     69. Realizing this contingency, I considered this was a risk I

  could not bear.

     70. Two days after the hearing, on Friday, October 6, 2017, I

  emailed the PPS attorney asking for a copy of the agreement and

  requesting amendments to address the aforementioned concerns and

  contingencies (¶ 68)(PMa9).

     71. However, I received no reply.

     72. Not having heard back, on October 9, 2017 I prepared an

  addendum to the agreement, which I forwarded to the PPS attorney

  (PMa11), indicating that my continued assent to the agreement was

  subject to proposed amendments to address my concerns (PMa10-11).

     73. I also noted again that I did not have a copy of the

  agreement signed in court (PMa10).

     74. I still did not receive a response.

     75. Frustrated by this lack of response, I emailed him again on

  October 16, 2017 (PMa12), and as a parent having lived in the PPS

  District for twenty years, consulted with a PPS Board member on

  or about October 17, 2017.

     76. While the attorney still did not respond to me, the PPS

  Board member met with me and agreed that I could not consent to
                                       13
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 14 of 132 PageID: 212



  the agreement without a copy; I was advised to inform the PPS

  attorney that he needed to send me a copy of the agreement by the

  end of the day and if I did not receive a copy, I would revoke

  consent.

     77. I shared with the Board member parts of the draft

  settlement that I did have (PMa4); the Board member commented

  that as a parent, the settlement terms were not acceptable, due

  to a concession as to placement the following school year.

     78.   On October 18, 2017, I wrote to the PPS attorney that if I

  did not receive a copy of the agreement by the end of the day, I

  would revoke consent; and separately, that if he did not agree to

  work with me on reasonable amendments to address my concerns, I

  would revoke consent (PMa13).

     79. However, PPS promptly wrote back as follows:

        You have made representations to the court under oath that
        you have accepted the agreement. The board is moving
        forward with the settlement agreement that you stated
        under oath that you agreed to. There is no further
        negotiations [sic] and your attempts to exact further
        concessions which are not legal is disappointing. If you
        revoke consent, you will not be reimbursed for Lewis
        school, the district will no longer negotiate with you,
        and you will place your daughter’s educational program at
        risk for the remainder of this school year as I doubt
        there will be a hearing for months (PMa14).

     80. He also did not send me a copy of the agreement.

     81. I therefore had revoked consent to the agreement;

  anticipating the PPS attorney would not inform the Board, on

  October 24, 2017, I wrote to the Board that I had revoked consent

  (PMa15) and shared the reasons, including that I was not given a
                                       14
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 15 of 132 PageID: 213



  copy of the agreement (PMa16).

     82. On October 24, 2017, the PPS Board still “approved” the

  revoked agreement and PPS sought to enforce it against me with

  the N.J. OAL (DMa, Exh. F, p. 65)(“DMa” refers to the appendix

  submitted by PPS herein on July 16, 2018, in support of its

  motion to enforce settlement).

     83. On or about November 4, 2017, the N.J. OAL issued an

  opinion and order that it would not enforce the October 4, 2017

  settlement, and it set a hearing date for March 2, 2018 (DMa, p.

  65; Op. at p. 4).


    IV. Events taking place Between Revoked Agreement and March 2,
                             2018 hearing

              A. IEP Meeting at JW without N.W.’s teachers

     84. In November 2017, the PPS CST contacted me and indicated it

  was interested in convening an IEP meeting to develop an IEP for

  N.W. for the remainder of the 2017-2018 school year. I found this

  curious as PPS previously refused to have an IEP for N.W. at

  Fusion and had wanted me to waive an IEP at The Lewis School.

     85. In November 2017, I consented to the IEP meeting and

  requested that PPS schedule the meeting with The Lewis School so

  that N.W.’s teachers, as well as N.W. herself, could participate

  (PMa89).

     86. PPS insisted, however, that the IEP meeting had to take

  place at J.W. with J.W. teachers although N.W. had never gone to


                                       15
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 16 of 132 PageID: 214



  J.W. and thus none of the teachers there would know her (PMa90).

     87. On January 17, 2018, PPS convened an IEP meeting without

  inviting any of N.W.’s teachers, over my objection that this was

  not right, and I attended because PPS had advised that if I did

  not attend, it would have the meeting without me (PMa89-90).

     88. On January 17, 2018, I went to JW together with Dr. Laura

  Skivone, Ph.D., a clinical psychologist having previously treated

  N.W., for the IEP meeting.

     89. However, on January 17, 2018, PPS canceled the IEP meeting

  when I said I intended to record it with a voice recorder; they

  said they did not have their own recording equipment on site.

     90. Nonetheless, on January 17, 2018, Dr. Skivone and I

  continued to have an informal meeting for approximately an hour

  with the CST case manager, school psychologist, and

  speech/language special education teacher, when Dr. Skivone

  shared her opinion that it would be “preposterous” for the CST to

  propose an IEP involving N.W. being schooled at the JW for the

  remainder of the 2017-2018 school year, and she explained the

  basis for her opinion in relation to N.W.’s emotional and

  psychological profile and success at Lewis (see, PMa103-104).

     91. On February 6, 2018, the CST reconvened an IEP meeting and

  I again attended (PMa94).

     92. At the February 6, 2018 IEP meeting, the CST presented a

  draft IEP that proposed to abruptly transfer N.W. midyear from


                                       16
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 17 of 132 PageID: 215



  The Lewis School to J.W. (PMa94), despite Dr. Skivone’s advice on

  January 17, 2018, that this would be “preposterous.”

     93. At the February 6, 2018 IEP meeting, the CST confirmed that

  PPS still refused to invite N.W.’s teachers because Crisafulli

  was refusing to allow this.

     94. At the February 6, 2018 IEP meeting, the CST itself

  rejected its proposed program involving N.W. being placed at JW

  on the reasoning additional data was needed (PMa95).

     95. In response to the request for additional data, on February

  14, 2018, Dr. Skivone provided her opinion that N.W. should

  continue her high school track at The Lewis School (PMa96-PMa97).

  B. PPS motion for summary judgment alleging lack of notice


     96. On or about December 6, 2017, PPS filed a motion before the

  N.J. OAL, seeking summary judgment on the ground I was seeking

  reimbursement for tuition from The Lewis School and PPS claimed

  it did not receive notice, pursuant to N.J.A.C. 6A:14-2.10(b), of

  intent to seek private school reimbursement (PMa99-PMa100),

  though I had sent such notice on August 31, 2017 (PMa101), and

  May 12, 2017 (PMa102), and N.W. was enrolled in The Lewis School

  on September 29, 2017 (PMa86).

     97. On February 21, 2018, the N.J. OAL denied PPS’s motion

  ruling there was a “question of fact” whether PPS had notice.

                V. Third Lewis settlement of March 2, 2018

     98. On March 2, 2018, I appeared at the N.J. OAL for the

                                       17
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 18 of 132 PageID: 216



  scheduled hearing.

     99. After I had placed all my trial materials on counsel table

  and as we were about to proceed, the PPS attorney raised the

  question whether I didn’t want to settle.

     100. My initial response was “now is not the time” with the

  mindset this was last minute and he had since the prior October

  to try to settle, but his response was “now is exactly the time.”

     101. As the ALJ initiated the proceedings he also raised the

  question whether the parties had talked, and we mentioned we had

  just broached the subject and the ALJ invited us to talk.

     102. I believe this dialogue was initiated on the record and I

  stated that it was my preference for proceedings to stay on

  record, but this request was denied and we went off the record.

     103. I was excused to another room down the hall.

     104. Not long after the PPS attorney and his colleague entered

  the room and offered a settlement involving reimbursement of the

  tuition I had paid for the Lewis School for the 2017-2018 school

  year and fifty percent toward tuition for both the next 2018-2019

  and 2019-2020 school years, proposing that this would finish

  N.W.’s high school at The Lewis School, as a Lewis School teacher

  had indicated N.W. was considered a 10th grader there (PMa98).

     105. I responded that I couldn’t afford 50% of the tuition and

  would rather they pay full tuition for one year, rather than 50%

  for two, as we were planning on moving out of the district anyway


                                       18
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 19 of 132 PageID: 217



  given all of the problems I’ve encountered with PPS.

     106. PPS attorneys left the room to consult and came back and

  agreed with the two years’ tuition at The Lewis School, which I

  agreed with.

     107. The PPS attorney had a draft settlement agreement on his

  computer which I then took a look at, on line. I noticed that

  this document again had the provision that N.W. would be dis-

  enrolled from public school.

     108. I objected to that provision and said I did not want her

  dis-enrolled; notably, the impact of this provision was what had

  caused a prior settlement to fail, as above ¶¶ 68-69.

     109. PPS responded that he would insert a provision that I

  could re-enroll N.W. in public school, in district, and in such

  case the district would conduct evaluations, offer an IEP and

  “the agreement would be void.”

     110. I have a vivid recollection of this express representation

  which was made in the alternative courtroom, at the far-right

  counsel table: “the agreement would be void.”

     111. It was based on that express representation that I agreed

  to moving forward with the deal, and I would not have agreed

  otherwise, which I submit is confirmed by the history above,

  reflecting that the prior deals fell through for failure to

  address this contingency, namely, the necessity for PPS to remain

  obliged for N.W.’s “free and appropriate” education as an


                                       19
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 20 of 132 PageID: 218



  alternative or backdrop to the placement under the settlement (¶¶

  62-70).

     112. After that exchange, the PPS attorney left the room and

  then came back and expressly confirmed PPS was agreeable to the

  aforesaid provision and also added (which he said to me across

  the room): “Micki [Crisafulli] even said if you want to come back

  in district she would consider other placements.”

     113. We then talked about the reimbursement terms. I insisted I

  wanted to be promptly reimbursed in a lump sum of $42,194,

  representing the amounts I had already paid for 2017-2018 (there

  were additional tuition charges after 9/29/17), also a prior

  point of contention; the PPS attorney agreed with this.

     114. The last part of our discussion related to reimbursement

  for next year, 2018-2019. I asked to be reimbursed tuition upon

  proof of payment, but PPS insisted the only way tuition

  reimbursement could be made was for PPS to pay on a monthly basis

  upon proof of payment and attendance. I was reluctant to agree

  with that arrangement as it placed a heavy financial strain on

  the family, but reluctantly agreed as we discussed the prospect

  of a payment plan with The Lewis School (specifically, PPS

  represented that in its experience The Lewis School has many

  times provided payment plans and urged that I should speak with

  Mrs. Lewis who would want to arrange a payment plan with me.

     115. Throughout the morning, the PPS attorney had the draft


                                       20
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 21 of 132 PageID: 219



  agreement on his computer and was making many edits to it which I

  was not privy to; I did not “look over his shoulder” to see the

  changes he was making to the document after I reviewed it as

  above (¶ 107), and his changes were not presented in tracked

  fashion.

     116. The document was printed on a court printer and copies

  were handed to me for review and signature.

     117. When I reviewed the agreement in court, I read it with the

  above representations in mind and nothing jumped out at me as

  being inconsistent with what had been expressly promised (PMa17-

  PMa24).

     118. With this third agreement, at the time of court I

  considered that I had addressed the contingencies that led to

  failure of the prior deals, in particular, I made sure I had a

  copy, I solicited the express promise for lump sum reimbursement

  as to 2017-2018 ($42,194), and I addressed the contingency for

  N.W. to have a re-enrollment option, without waivers, as an

  alternative or backdrop to The Lewis School.

     119. It was my understanding, as well, that there was a three-

  day procedural safeguard that would allow me to address any

  further concerns. In fact, I vividly remember sharing this in

  open court on March 2, 2018, and when the ALJ and all parties

  were present, I raised that I understood there was a three-day

  review period during which I could study the agreement, and the


                                       21
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 22 of 132 PageID: 220



  ALJ responded he was aware the IDEA provided for a three-day

  review period for settlements. Notably, the instrument was not

  executed by PPS (PMa24).

     120. Within the next three days, I more thoroughly reviewed the

  agreement with the benefit of time and outside the stress and

  constraints of the hearing.

     121. With that review, I developed concerns that the agreement,

  as written, and could be construed inconsistently with what had

  been expressly promised, particularly with regard to the $42,194

  reimbursement for 2017-2018 and continued viability of waivers

  should N.W. re-enroll in public school. (I was contemplating re-

  enrollment in public school at that point, if PPS would enroll

  N.W. in tenth grade, for a number of reasons, including

  unfavorable feedback from The Lewis School about a payment plan.)

      122. To address my concerns, I wrote to the PPS attorney on

  March 6, 2018, requesting clarification (PMa25-26). Specifically,

  I requested clarification that I would be reimbursed the lump sum

  ($42,194) in 45 days of approval (PMa26), and as to the waivers, I

  wrote:

        Paragraph 4. Upon review, the terms of paragraph 4 are
        unclear. Specifically, petitioners objected to the request
        that N.W. had to disenroll from the District for the
        duration of the agreement. You agreed that petitioners
        could, if they chose, request that N.W. be re-enrolled in
        district and in such event, the district would provide
        evaluations and offer an IEP, which is stated in the
        agreement. However, the impact on remaining terms is not
        clear. For example, you stated, expressly, that if this
        option were invoked, the agreement would be void. We

                                       22
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 23 of 132 PageID: 221



        understood this meant that as of date of re-enrollment, the
        agreement would no longer be in effect. However, this is not
        stated in the agreement. Upon review, we request that this
        term be included in the agreement as otherwise, it is vague
        as to this option of re-enrollment (PMa26).

     123. To protect N.W.’s rights as to this request, I further

  wrote:

        To preserve our rights, we are invoking 20 U.S.C. 1415
        (f)(iv), to void the stipulation of settlement dated
        3/2/2018 subject to these very limited requests for
        clarification. Please let me know your response as soon
        as possible so we may work together in a cooperation
        fashion to amicably resolve this matter. (PMa26).

     124. However, just ten minutes after I sent this email, the

  PPS attorney wrote back:

        We have been down this road before. If you want to revoke
        consent to the agreement, contact the Judge. We are on the
        record and not making changes. The District already said,
        and its in the agreement, it will make a lump sum payment
        of what you already paid, everything else will be month to
        month reimbursement. Your daughter is disenrolled from the
        District. If you don’t want to go to Lewis School, you can
        reenroll in the District and the District will conduct
        evaluations and offer an IEP. Other than that I’d
        recommend you contact the Judge immediately for a hearing
        date …. [PMa27].[Etc.]

     125. One difficulty I had with this response was that I did

  not want to revoke consent but was committed to honoring the

  settlement we had reached, however, I wanted the agreement to

  clearly state what had been represented to me during the

  negotiations.

     126. I also note that in this exchange (and thereafter), PPS

  did not deny the express representations that were made to me

  when the settlement was reached on March 2, 2018 (PMa27-PMa39).

                                       23
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 24 of 132 PageID: 222



     127. So I tried to work with PPS to add the clarifying language

  I had asked for. On March 9, 2018, I wrote to the PPS attorney,

  questioned whether he had consulted with his client on this

  settlement question (given his ten-minute reply), and asked:

        I really think we can put this to bed if the District is
        willing to be reasonable in discussing the requests for
        clarification. You have not clarified the concerns. These
        are very difficult decisions and I cannot predict the
        future. I ask you to please reconsider whether the
        District is willing to clarify terms of the agreement to
        comport with our discussions so that we may amicably
        resolve this matter (PMa28-PMa29).

     128. PPS again promptly responded: “[t]he problem you have is

  that all of these issues were already decided and placed in the

  settlement agreement and on the record before Judge Buono. … So

  we do not need to change anything ...” (PMa30).

     129. After further requests I made trying to solicit

  cooperation (on 3/10 and 3/13)(PMa30-PMa33), the PPS attorney

  responded on March 13, 2018, that he had spoken with his client

  and it would not amend the agreement but “offer its

  interpretation” as to issues sought to be clarified (PMa34). The

  proffered “interpretation” on March 13, 2018, as to waivers was:

        The agreement sets forth that its only financial
        obligations are what is set forth in the agreement, so it
        will not pay any more money for your daughter’s attendance
        at the Lewis School for any grade level other than what is
        in the agreement. But your daughter is welcome to return
        to the District at any time (PMa34)(emphasis added).

     130. Eventually, the PPS attorney confirmed that PPS would pay

  the $42,194 within forty-five days of approval (PMa36).

     131. However, PPS refused to confirm that waivers did not apply

                                       24
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 25 of 132 PageID: 223



  if N.W. were enrolled in district; I requested this confirmation

  or alternatively, a different settlement (PMa37).

     132. For example, on March 15, 2018, which was my last email

  to PPS before its Board meeting, I wrote as follows:

        Thank you for clarifying the payment question.
        That is very helpful.
        I have reviewed our communications vs. what we
        discussed the time of the agreement and voir dire, and
        I still must ask for clarification or confirmation of
        the district’s position regarding the waiver question.
        In particular, you had represented that if NW is re-
        enrolled in district, the agreement would be void. ..
        While you have confirmed NW is welcome to re-enroll and
        the District would provide evaluations and offer an
        IEP, you have yet to confirm the district’s position
        regarding voiding of the contract at that point and how
        that affects waivers (PMa37).

     133. In this same email, I then offered another alternative,

  involving moving my family immediately to a different school

  district, with a $35,000 compensatory proposal to account for

  moving costs required by a prompt relocation, which was less than

  the $45,000 PPS would pay under the settlement (PMa37).

     134. PPS refused this alternative and offered another

  “interpretation” that N.W. was allowed to return to public school

  but according to PPS, she had given up any legal right to

  challenge any future placement decisions while she was an in-

  district student (PMa38).

     135. By March 27, 2018, I did not hear back from the PPS

  attorney, so I emailed him to ask if the agreement had been Board

  approved; I suspected the PPS attorney would submit it for Board

  approval, regardless of our conflict, given the past experience

                                       25
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 26 of 132 PageID: 224



  where the Board had “approved” a settlement despite my express

  revocation of consent (PMa15). The PPS attorney did not respond.

     136. On March 28, 2018, I asked again if the agreement had been

  Board approved (PMa38); however, in making this inquiry, and

  throughout these conversations, I did not withdraw the objections

  raised in my March 6, 2018 letter, nor did I waive my daughter’s

  right to go to public school while having all her legal rights

  (PMa38). For example, given our conflict, I asked PPS to advise

  how it would like to proceed (PMa38).

     137. On March 29, 2018, PPS submitted the agreement to the N.J.

  OAL for approval, representing that “the parties maintained their

  consent to the agreement” and that both parties requested that

  the March 2, 2018 instrument be entered into a final order (DMa,

  Exh.C, p. 19); PPS did not consult with me regarding this request

  before it was made and I promptly objected that it was inaccurate

  (DMa, Exh. C, p. 19).

     138. Later that same morning, I received an email from

  Crisafulli stating I would be reimbursed only $29,525.80 in

  forty-five days, and the rest would be paid later, in

  installments (PMa41); this was directly contrary to what PPS had

  expressly promised, in writing, before approval (above, ¶¶ 113,

  130; PMa36). When I raised this issue and wrote: “This is NOT

  what we agreed to” (PMa42), I received the response: “that was

  the deal” (PMa42).

     139. On April 3, 2018, I made a formal application to the N.J.

  OAL, requesting that the written settlement instrument be
                                       26
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 27 of 132 PageID: 225



  equitably reformed prior to approval by the OAL, to provide that

  (1) payment for the 2017-2018 school year ($42,194) would be made

  within forty-five days of approval, and (2) should N.W. be

  enrolled in public school, the waivers in the agreement would be

  void (PMa43-PMa47).

     140. After I filed my request for equitable reformation, on or

  about April 13, 2018, PPS sent me a purchase order which proposed

  to reimburse me for the full amount ($42,194) for 2017-2018

  (PMa48); I executed the purchase order on April 23, 2018 (PMa48);

  then, the next day, April 24, 2018, PPS filed a motion before the

  N.J. OAL to enforce the instrument “as written” (PMa49-PMa67,

  PMa70 [arguing against amending waiver language]).

     141. I replied to PPS’s motion, again asserting that the

  instrument should be equitably reformed as to the waiver language

  should N.W. enroll in public school; I also urged that in lieu of

  equitable reformation, we requested rescission, as without

  reformation N.W. would not have a viable placement option (PMa71-

  PMa72).

     142. On May 17, 2018, the N.J. OAL issued its Decision, denying

  my request for equitable reformation and disagreeing that should

  N.W. be enrolled in public school, the waivers would be void (DMa

  Exh. F, p. 70). The OAL “wholeheartedly disagreed” with this

  (DMa, Exh. F, p. 70).

     143. On May 29, 2018 (the Tuesday after Memorial Day), I timely

  filed a motion for reconsideration of the decision enforcing a

  settlement “as written” (PMa73) supported by a brief (PMa75-
                                       27
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 28 of 132 PageID: 226
Mount   Laurel,
      Case      New Jersey 08054
            3:18-cv-13973-MAS-TJB     Document 8-1 Filed 11/19/18 Page 29 of 132 PageID: 227
P: 856-596-8900 F: 856-596-9631
www._P-arkermccay.com<ht1P.://www._P-arkermccay.com/>
[cid:image002.gif@OlD05FF4.09036220]<hllP.s://www.linkedin.com/comnany.LP.arker-mccay..:P.-a->
[cid: image003 .gif@0 1D05FF4. 09036220]<htms ://www.facebook.com/parkermccaY.P.a>
[cid:image004.gif@01D05FF4.09036220]<https://twitter.com/P-arkermccaY.>

From: je [mailto:je_@jamieepsteinlaw.com]
Sent: Friday, October 30, 2015 11:25 AM
To: Brett Gorman
Subject: Re: NW

its in a spreadsheet

[cid:inillge005.png@0 1Dl 1305.E0638DC0]
On 10/30/2015 11:21 AM, Brett Gorman wrote:
Jamie:

I had the agreement typed up. I made one addition which is the last sentence in paragraph 5 which just
specifically states that the parents waive any claims for attorney fees and costs. I don't think you will have an
issue with this as we specifically negotiated this point yesterday and compromised in regards to therapy costs.
But the board will want this specifically spelled out. Please have your client sign.

Thank you.

Brett E.J. Gorman, Esquire
Associate
School Law

[cid: image00 l .jpg@0 1D05FF4.09036220]<htm://www.parkermccaY..Com/>
0: 856-985-4051
F: 856-810-5852
.bgorman@narkermccaY..com<mailto:.bgorman@parkermccaY..COm>

PARKER McCAY P.A.
9000 Midlantic Drive, Suite 300
Mount Laurel, New Jersey 08054
P: 856-596-8900 F: 856-596-9631
www.parkermccaY..com<htm://www.narkermccaY..com/>
[cid:image002.gif@01D05FF4.09036220]<httns://www.linkedin.com/comnany.Lparker-mccay..:P--a->
[cid:image003.gif@OlD05FF4.09036220]<htms://www.facebook.com/parkermccaY.P.a>
[cid:image004.gif@OlD05FF4.09036220]<httns://twitter.com/narkermccaY.>

From: je [mailto:JE@JamieEnsteinLaw.com]
Sent: Thursday, October 29, 2015 6:15 PM
To: .bgQrmfil!@parkermccaY..com<mailto :.bgorman@parkermccaY..com>;
je_@jamieeP.steinlaw.com<mailto:je_@jamieensteinlaw.com>
Subject: NW

PLS email me a copy of the settlement asap


J amieEpsteinLaw.com<hllP.://JamieEpsteinLaw.com>
Tel.: .(856) 979-9925


                                                                                             PMa001
         r-rom: Je <Jt:@Jam1et:psremLaw.com;:,,
     CaseTo:
          3:18-cv-13973-MAS-TJB
             A     P. W             Document 8-1 Filed 11/19/18 Page 30 of 132 PageID: 228
                          <apwinslow@aol.com>
      Subject: Fwd: NW
         Date: Thu, Nov 5, 2015 8:39 am
 Attachments: image001 .jpg (4K), image002.gif (2K), image003.gif (2K), image004.gif (2K), image005.png (8K)


As you can see PBOE only agrees to their change.



---------- Forwarded message----------
From: Brett Gorman <bgorman@narkermcCaY..com>
Date: Wed, Nov 4, 2015 at 6:35 PM
Subject: RE: NW
To: je <j~@jamieepsteinlaw.com>


Jamie:

I talked your revisions over with princeton and we need to use this version. This is what was agreed upon and
the only change is for an already agreed upon term. It's already implied in the agreement but was explicitly
stated in this version. As I already stated, this was already negotiated and Princeton agreed to reimburse therapy
costs in lieu of attorney fees. Please have this version signed and returned. Thank you.


Brett E.J. Gorman, Esquire
Associate
School Law

0: 856-985-4051
F: 856-810-5852
Qgorman@parkermccay.com

PARKER McCAY P.A.
9000 Midlantic Drive, Suite 300
Mount Laurel, New Jersey 08054
P: 856-596-8900 F: 856-596-963 l
www.parkermccay.com




From: Brett Gorman
Sent: Friday, October 30, 2015 11:27 AM
To:je
Subject: RE: NW

I made it into a pdf. Let me know if you have trouble with this. Thanks.

Brett E.J. Gorman, Esquire
Associate
School Law

[cid:.inillge001.jP.g@OlD05FF4.09036220]<http://www.uarkennccaY..com/>
0 : 856-985-4051
F: 856-810-5852
bgorman@narkennccay.com<mailto:ggorman@parkermccay.com>
                                                                                                         PMa002
         i-rom: Je <Jt:.@Jam1et:.ps1e1nLaw.com>
     CaseTo:3:18-cv-13973-MAS-TJB
              A      P. W             Document 8-1 Filed 11/19/18 Page 31 of 132 PageID: 229
                            <apwinslow@aol.com>
      Subject: Fwd: NW
         Date: Thu, Nov 5, 2015 12:26 pm
Attachments: NW Settlement.rtf (66K), 2015-0923 Partial SettlementAgreement2.odt (28K)


He sent another version (attached). It appears he                                        ·ncluded our other edits (attached).




---------- Forwarded message ----------
From: Brett Gorman <bgorman@12arkermcca)'..com>
Date: Thu, Nov 5, 2015 at 12:07 PM
Subject: RE: NW
To: je <JE@jamiee12steinlaw.com>



Jamie:




You have not followed up on this. But I took a look at what you sent yesterday and made two edits in paragraph five that
I think addresses the parents and District's concerns. Please let me know if this is acceptable. Thank you.




Brett E.J. Gorman, Esquire

Associate

Schoo/Law




IJM IPARKER McCAY
0: 856-985-4051

F: 856-810-5852

bgorrnan@parkermcca)'..com



PARKER McCAY P.A.

9000 Midlantic Drive, Suite 300

Mount Laurel, New Jersey 08054

P: 856-596-8900      F: 856-596-9631

www.parkermccay.com


                                                                                                   PMa003
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 32 of 132 PageID: 230




  File No. 12174-0005

  PARK.ER McCA Y P.A.
  Brett E.J. Gorman, Esq., Esquire
  9000 Midlantic Drive, Suite 300
  P.O. Box 5054
  Mount Laurel, New Jersey 08054
  (856) 596-8900
  Attorneys for Respondent, Princeton Board of Education

                                                                      ISTRATIVE LAW
   A.W. o/b/o N.W.,
                                                       OALDocketNo.: DS-03738-17
          Petitioners,                                 AGENCY REF. N . 2017-2576

                  V.


   PRINCETON BOARD OF EDUCATION.                                       OF SETTLEMENT
                                                                       RALRELEASE
          Respondent



         This Settlement Agreement and General Release (the "Agre ment") is entered into by

  and between A.W. o/b/o N.W. ("Petitioners"), and the Princeton Boa d of Education ("District")

  with its mailing office located at 25 Valley Road, Princeton, New Je ey 08540 (the Boards and

  Petitioners collectively referred to as the "Parties").

          WHEREAS, N.W. is eligible for the provision of special ed ation and related services

  under 20 U.S.C. §1415 et seq. and N.J.A.C. 6A:14-1.1 et seq.; and

          WHEREAS, N.W. is domiciled in Princeton, and

          WHEREAS, the Board is responsible for developing and i plementing an I.E.P. for

  N.W. and

          WHEREAS, a dispute arose regarding the provision of spe ial education and related

   services to N.W.; and




                                                                                 PMa004
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 33 of 132 PageID: 231




        WHEREAS, the Parties in good faith have negotiated conce ing this matter and have a

 desire to settle this matter in an amicable way, hereby agree as follows

        1.      The District shall reimburse the parent in the amount f $40,802 for the cost of

 tuition at the Lewis School. The District shall issue this payment on a monthly basis upon

 receipt ofpi-e f   ft   31 s1 • Jsd attendance ofN.W. at t~ Lewis Scho 1.
                                                         1
                                               ~(\ LJ{   V
        2.      An IEP meeting will be held)'n January 2018 to <level pan IEP for N.W. for the


                                                         "
 2018-2019 school year. It is understood and agreed tha{ the placemen for the 2018-2019 school

 year shall be the Princeton High School and both parties agree hat this shall be N.W.'s

 placement and that neither party can challenge that placement thro gh a due process petition

 unless all parties agree otherwise at the aforementioned IEP meeting. Both parties reserve their

 rights as to accommodations, modifications, goals, and other issues re ated to the program at the

 Princeton High School but the parents cannot challenge the appropriat ,ness of that placement. It

 is further understood that should the parent seek a placement othe than the Princeton High

 School for the 2018-20 I 9 school year, the parent will be solely respo sible for the costs of that

 placement and will reserve all rights for the 2019-2020 school year.       hould any petition for due

 process be filed, it is understood that the "stay-put" placement sh 11 be the Princeton High

 School and the IEP developed as a result of the meeting set forth in thi paragraph.

         3.     At the IEP meeting set forth in paragraph 2, the Dis ict will discuss transition

 services for N.W. which will include counseling services during the Spring of 2018 and

 programming for N.W. at the Princeton High School during the Sum er of 2018. All of these

 services will be finalized at the IEP meeting set forth in paragraph 2.




                                                  2


                                                                                        PMa005
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 34 of 132 PageID: 232




         4.
                                                    t
                 The parents agree to waiv transportation from the       istrict for N.W. throughout

  the course of this agreement.

         5.      During the course of this

  the District will not offer an IEP or supe

         6.       In consideration of the above, Petitioner, individua ly and on behalf of N.W.,

  hereby fully and completely release the District, its members, offi ers, administrators, agents,

  servants, employees, or assigns from any and all claims they have o may have accrued against

  the District, under any law, regulation, or legal theory, and including without limitation, Section

  504 of the Rehabilitation Act of 1973, 29 US.C.§ 794(a), §705(8),       e Family Education Rights

  and Privacy Act, 20 US.C. §1232g, et seq., 29 US.C. §794(a), 4           US.C. §1983, 42 USC.

  § 1988, 29 US. C. §705(20), the Individuals with Disabilities In E ucation Act ("IDEA"), 20

  USC §1400, et seq., the Americans with Disabilities Act, 42              SC §12132, et seq., the

  Rehabilitation Act of 1973, 20 U.S.C. §7801, Title II of the Americ s with Disabilities Act, 42

  USC §12132, et seq., N.JA.C. 6A:14-1.l, et seq., N.JA.C. 6A:14 3.7, Title VII of the Civil

  Rights Act of 1964, 42 US.C. §2000, et seq., the Americans with           isabilities Act, 42 US.C.

  §621,et seq., all as amended, any statutes of New Jersey including ut not limited to the New

  Jersey Law Against Discrimination, N.JS.A. 10:5-1, et seq., or any ot er claims which have been

  or could have been asserted by N.W. or their petitioners on behalf of .W., in any forum arising

  out of or connected with N.W. 's education by the District, including b t not limited to, claims for

  attorney's and other professional fees and costs, reimbursement relat d to any unilateral and/or



                                               e Parties further agree by w y of specific example, but



                                                    3


                                                                                       PMa006
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 35 of 132 PageID: 233




  without limitation, to waive their right to institute any actions a ainst the District such as,



      8
  administrative actions, civil actions, complaint investigations, or OC ' investigations.

                  The Petitioner further agrees, jointly and several y, to indemnify and hold

  forever harmless the District, its members, officers, employees, a     ,"nistrators, agents, servants,

  and assigns from and against any and all claims, complaints, suits demands, costs, expenses,

  evaluations, or legal fees other listed than above, penalties, lo ses, damages, judgments,

  challenges, or liabilities of any kind, successful or unsuccessful, b ,ought or made by anyone,

  including N.W. or anyone acting on behalf ofN.W., at any time sub equent to the effective date

  of this Agreement, and in any judicial or administrative court,         'bunal, or other forum, in

  connection with or in any way related to the duties and responsibi ities of the District toward

  N.W., including but not limited to, claims or actions arising            der the Individuals with

  Disabilities Education Act ("IDEA"), 20 U.S.C. § 1400 et seq., N.J.S . . 18A:46-1 et seq., or any

  federal or state administrative regulations promulgated thereunder, . 4 C.F.R. § 300.1 et seq.,

  N.J.A.C. 6A:14-l et seq., claims or actions arising under Section 504 fthe Rehabilitation Act of

  1973, 29 U.S.C. § 701 et seq., or any federal or state adrninistrati e regulations promulgated

  thereunder, 34 C.F.R. § 104.1 et seq., claims or actions for compen atory education, claims or

  actions arising under the Family Educational Rights and Privacy A         ("FERPA"), 20 U.S.C. §

  1232g, or any federal administrative regulations promulgated thereun er, 34 C.F.R. § 99 et seq.,

  claims or actions arising under the New Jersey Open Public Recor s Act ("OPRA"), N.J.S.A.

  47: 1A-1 et seq., claims or actions arising under the New Jersey L w Against Discrimination

  ("NJLAD"), N.J.S.A. 10:5-1 et seq., claims or actions arising unde the Anti-Bullying Bill of

  Rights Act ("ABBRA"), N.J.S.A. 18A:37-13 et seq., claims or actio s arising under Title IX of



                                                    4



                                                                                       PMa007
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 36 of 132 PageID: 234




  the Educational Amendments of 1972, 20 U.S.C. § 1681 et seq., clams or actions arising under

  42 U.S.C. § 1983, claims or actions for personal injury or prope          destruction, or any other

  claims or actions whether brought pursuant to statute, common law or otherwise, through June

  30, 2018, as long as the District fulfills its obligation in accord ce with the terms of this

  Agreement.

         8.      The Parties have reached this compromise to avoid t e expense, inconvenience,

  and potential acrimony of a due process hearing under the sp cial education laws. It is

  understood that the execution of this Agreement does not constitute       admission by the District.

  The District specifically disclaims any liability to N.W. except as set

         9.       This Agreement contains the entire Agreement and          derstanding between the

  Petitioners and Respondents and constitutes a full and final Agree ent on any and all issues.

  This Agreement shall be governed by the laws of the State of New Jer ey.

          10.     The Parties have entered into this Agreement freely        d voluntarily with a full

  understanding of their rights and the contents of this Agreement. T       Parties acknowledge that

  they had the opportunity to consult with legal counsel or a representa ve of their choice and that

  they reviewed this Agreement in detail with their counsel or represen ative and fully understand

  its requirements and limitations.

          11.     This Agreement is dispositive of all issues in dispute etween the Parties hereto,

  and is intended to constitute a final resolution of the dispute between   e Parties.

          12.     The District's financial obligation, as set forth herei , shall represent the total

  and maximum financial responsibility of the Board toward N.W. fr m the beginning of time

  through June 30, 2018.



                                                    5



                                                                                         PMa008
10/24/201Case
         7         3:18-cv-13973-MAS-TJB Document 8-1 settlement
                                                        Filed 11/19/18 Page 37 of 132 PageID: 235
      t;, Reply al l I v         OD Delete       Junk I v


      settlement

                   A               W                                                                  t;, Reply all I v
        Aw__       Fri 10/ 6, 9:14 AM
                   bgorman @parkermccay.com :;:;



      Sent Items


          You replied on 10/ 9/ 2017 9:54 AM.


      Brett,

      Can you please send me a copy of the settlement agreement from Wednesday?

      Also I need to ask whether the District would consider amending the reimbursement provision regarding the
      Lewis tuition so I may be reimbursed the out of pocket cost I have incurred without having to wait out the full
      school year. Please hear me out.

      The fact of the matter is that I had to pay all the tuition in order for N    t o continue in school for one day.
      Lewis would not let her in the door on 10/2 unless I paid in full. I had no choice as I did not have anywhere else
      I could send her to school without traumatizing her so I borrowed on my home equity to pay the tuition. I have
      agreed to withdraw N         from the school district for the year and waived all claims through next June. If
      something were to happen and she could no longer attend Lewis, then I am out of the tuition from Lewis, not
      getting reimbursed and her schooling the rest of the year is entirely on me which necessarily would require
      even more expense. I think this is fundamentally unfair and for these reasons would like to ask the District to
      reconsider. It should make no difference whether she attends Lewis or not as they are off the hook for the
      year. I also add I have done research and seen other settlement agreements with wa ivers like these and the
      parents are reimbursed their tuition and not required to wait out the full school year as Princeton has
      proposed. Please recon sider and let me know. Thank you.




https://outlook.office.com/owa/projection.aspx                                                    PMa009                   1/2
                                                Re: settlement
10/24/2017Case 3:18-cv-13973-MAS-TJB Document 8-1    Filed 11/19/18 Page 38 of 132 PageID: 236




      Re: settlement

       AW          A              W
      1;> Ret>llalff1f ~/9, 9:ffl) At,lelete      Junk I v    •••
                                                                                                .     t;> Reply all I v

                   bgorman@parkermccay.com ~



      Sent Items


          You replied on 10/16/2017 9:05 AM.



                       addendum 10 9 2017.. ..          v
                 340 KB

       ~ Show all 1 attachments (340 KB)          Download   Save to OneDrive - W   Law Firm



      Hi Brett,

      Further to the note below, please see annexed. I ask that an amended agreement per the annexed addendum
      be provided and submitted to Board for approva l on 10/24.2017. Thank you,

      A




      From: A           W
       Sent: Friday, October 6, 2017 9:14:43 AM
       To: bgorman@parkermccay.com
       Subject: settlement


       Brett,

       Can you please send me a copy of the settlement agreement from Wednesday?

       Also I need to ask whether the District would consider amending the reimbursement provision regarding the
       Lewis tuition so I may be reimbursed the out of pocket cost I have incurred without having to wait out the full
       school year. Please hear me out.

       The fact of the matter is that I had to pay all the tuition in order for N    to continue in school for one day.
       Lewis would not let her in the door on 10/2 unless I paid in full. I had no choice as I did not have anywhere else
       I could send her to school without traumatizing her so I borrowed on my home equity to pay the tuition. I have
       agreed to withdraw N         from the school district for the year and waived all claims through next June. If
       something were to happen and she could no longer attend Lewis, then I am out of the tuition from Lewis, not
       getting reimbursed and her schooling the rest of the year is entirely on me which necessari ly would require
       even more expense. I think this is fundamentally unfair and for these reasons would like to ask the District to
       reconsider. It should make no difference whether she attends Lewis or not as they are off the hook for the
       year. I also add I have done research and seen other settlement agreements with waivers like these and the

 https://outlook.office.com/owa/projection.aspx                                                     PMa010                  1/2
 Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 39 of 132 PageID: 237



ADDENDUM TO SETTLEMENT AGREEMENT OF OCTOBER 4, 2017

1, A           P.Wi         hereby state that based on further review and consultation my continued assent to the
terms of the proposed, unapproved, unexecuted (by the District) settlement agreement of October 4, 2017, is
subject to the following amended terms and conditions:

       A. Paragraph 1 to provide:


       "District shall reimburse the parent the amount of $40,802 for the cost of tuition and enrollment at the
       Lewis School. Proof of this payment is acknowledged. District further acknowledges that parent was
       required to make this payment in full for N.W. to initiate attendance at the Lewis School for the 2017-2018
       school year and District shall reimburse parent this amount within thirty days of approval hereof."


       B.   Paragraph 7:

            All references to "subsequent to date of this agreement" (e.g., line 6, was t his addressed in draft?), shall
            be amended to state "up to the date of this agreement" (as was discussed on 10-4-2017)

       C.   Paragraph 17:

            Delete; this paragraph is redundant as it is stated twice (paragraphs 10 and 17 are
            duplicates)(paragraph numbers referenced here are based on first draft of 10-4-2017 agreement-
            second draft was not provided to parent)

       D. Paragraph 20

            Delete; settlement agreements are subject to OPRA and issue is currently pending before the Appellate
            Division

The following additional paragraph needs to be included:

In the event that N.W. is involuntarily terminated by the Lewis School during the 2017-2018 school year and not
permitted to continue her schooling there for 2017-2018, then N.W. shall be considered re-enrolled as a District
student and the District shall remain responsible for providing N.W. with a free and appropriate public
education for the balance of the 2017-2018 school year. Waiver set forth in paragraph 6 continue in force if the
District provides alternative placement(s) for balance of the 2017-2018 school year mutually agreeable with
parent. (Note, we consider this an unlikely contingency but needs to be addressed)




October 9, 2017




                                                                                                        PMa011
        Case
10/24/2017         3:18-cv-13973-MAS-TJB Document 8-1Re: Filed   11/19/18 Page 40 of 132 PageID: 238
                                                         settlement


      1;>   Reply all I v       !iii   Delete     Junk I v   ...
      Re: settlement


        AW.,
                   A               W
                   Mon 10/16, 9:05 AM
                                                                                               ..    1;>   Reply all   Iv

                   bgorman@pa rkermccay.com ::::



      Sent Items

      Brett,

      I do not know why you have not responded to my requests per below. Can you please get back to me and
      provide a copy of an amended agreement as well as a copy of the agreement from 10/4/2017 which should
      have been provided earlier?

      My requests are reasonable and fair and do not materially impact terms of the proposed settlement.

      I appreciate your cooperation.

      A

      From: A        W
      Sent: Monday, October 9, 2017 9:54:49 AM
      To: bgorma n@parkermccay.com
      Subject: Re: settlement



      Hi Brett,

      Further to the note below, please see annexed. I ask that an amended agreement per the annexed addendum
      be provided and submitted to Board for approval on 10/24.2017. Thank you,

      A




      From: A               W
      Sent: Friday, October 6, 2017 9:14:43 AM
      To: bgorman@parkermccay.com
      Subject: settlement

      Brett,

      Can you please send me a copy of the settlement agreement from Wednesday?

      Also I need to ask whet her t he Dist rict would consider amending the reimbursement provision regarding the
      Lewis tuition so I may be reimbursed the out of pocket cost I have incurred without having to wait out the full
      school year. Please hear me out.

https://outlook.office.com/owa/proj ection.aspx                                                 PMa012                      1/2
        Case
10/24/2017       3:18-cv-13973-MAS-TJB DocumentSettlement
                                                8-1 Filed     11/19/18 Page 41 of 132 PageID: 239
                                                          amendments




       AWv
                  A              W
                  Wed 10/18, 1:31 PM
                                                                                                              ..     :;>   Reply all   Iv

                  bgorman@parkermccay.com           ~




      NaomiDPsettlement


                      Agreement Reimburs ...
                                                        V
                285 KB

      ::;:: Show all 1 attachments (285 KB)      Download   Save to OneDrive - W   Law Firm

      Brett,

      Annexed is another exemplary settlement where the Board agreed to reimburse parents tuition within 30 days of approval and
      then for future years, on Sept. 1 for ensuing school year.


      The regulations cited do not relate to parental reimbursement. Also, they do not forbid tuition payments in advance of services.
      I bring to your attention NJAC 6A:23A:18.3{h)3i:


      "i. Option 1: A sending district board of education shall pay the APSSD no later than the first day of each month prior to the
      services being rendered "


      I am at loss to understand why you have not provided me with a copy of the agreement from October 4, 2017 and resist
      reasonable amendments to resolve this matter.


           l. If you do not provide me with a copy of the document I signed on October 4, 2017 by end of the day
              today, I revoke consent.
           2. If you do not agree to work with me to address the amendments required as per my email of October 9,
              2017 and the unforeseen issues and circumstances I have raised, I revoke consent.




https://outlook.office.com/owa/projection.aspx                                                                  PMa013                      1/2
10/24/2017                                RE: Settlement amendments
         Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 42 of 132 PageID: 240
      t;>    Reply all I v         ffii   Delete   Junk I v   •••



      RE: Settlement amendments


        BG
                   Brett Gorman <bgorman@parkermccay.com>
                   Wed 10/18, 1:59 PM
                                                                                             ..    t;>   Reply all   Iv
                   A           W             ~




      NaomiDPsettlement


      An

      You have made representations to the court under oath that you have accepted the agreement. The board is
      moving ahead with the settlement agreement that you stated under oath that you agreed to. There is no
      further negotiations and your attempts to exact further concessions which are not legal is disappointing. If
      you revoke consent, you will not be reimbursed for Lewis school, the district will no longer negotiate with
      you, and you will place your daughter's educational program at risk for the remainder of this school year as I
      doubt there will be a hearing for months.

      Thank you.



      Brett E.J. Gorman, Esquire
      Counsel
      School Law

      0: 856-985-4051
      F: 856-810-5852
      bgorman@parkermccay.com

      PARKER McCAY P.A.
      9000
      --      Midlantic Drive, Suite 300
         ----------------------- -- -- ------ -- --- -
      Mount_Laurel, New_Jers~y _08054
      P: 856-596-8900
      F: 856-596-9631
      www.parkermccay.com



      From: A         W       [An         winslowlawfirm.com]
      Sent: Wednesday, October 18, 2017 1:31 PM
      To: Brett Gorman
      Subject: Settlement amendments

      Brett,



      Annexed is another exemplary settlement where t he Board agreed to reimburse parents tuition within 30
      days of approval and then for future years, on Sept. 1 for ensuing school year.

https://outlook.office.com/owa/projection.aspx                                                 PMa014                     1/2
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 43 of 132 PageID: 241


                                                                                               Street
                                                                         Princeton, New Jersey 08542
                                                                       609-924-5200 Fax 609-924-5277
                                                                      An                        .com




                                                    October 24, 2017


   Via Hand-Delivery
   Stephanie Kennedy, Board Secretary
   Princeton Public Schools Board of Education
   25 Valley Road
   Princeton, NJ 08540

         Re:    Board Agenda Item:
                6. Settlement Agreement /Special Education # 100417-01
                In the matter of A.W. o/b/o N.W. v. Princeton Public Schools

   Dear Ms. Kennedy:

   I an1 the parent/party in the above-referenced matter which is listed on the Board' s agenda for this
   evening (Agenda item # N.6).

   I am writing to inform that I have revoked my consent to the settlement agreement for the reasons
   stated in the annexed correspondence.

   Thank you for your kind attention to this matter.

                                                       Sincerely,



                                                       A            P. W
                                                                            ~
   cc.   Mr. Brett Gorman (via email)




                                                                                        PMa015
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 44 of 132 PageID: 242
                                                                                               Street
                                                                         Princeton, New Jersey 08542
                                                                       609-924-5200 Fax 609-924-5277
                                                                                                .com

   Via Email :bgorman@parkermccay.com
   Brett E.J. Gorman, Esq.                             October 24, 2017
   PARK.ER McCAY P.A.
   9000 Midlantic Drive, Suite 300
   Mount Laurel, New Jersey 08054

         Re:     Settlement agreement in:
                 A.W. o/b/o N.W. vs. Princeton Public Schools (Agency: 2017-25766)

   Dear Brett:

   I am writing to follow up again regarding our email correspondence in the above matter and to confirm
   that I have revoked my consent to the settlement agreement for the following reasons.

   As you know, three copies of the agreement were executed in court on October 4, 2017, after a brief
   review, and I was not provided with a copy. I requested that you provide me with a copy on October 6,
   2017 and October 16, 2017, but was not provided with one. Then on October 18, 2017, I informed that
   I revoked consent if a copy was not provided to me by the end of the day October 18, 2017, and as of
   this writing, I have not been provided a copy. My consent is thus revoked for this reason.

   Also, separately, on October 6, 2017 and October 9, 2017, I requested reasonable amendments to the
   agreement which I believe do not materially affect its basic terms. Specifically, I requested that
   reimbursement be provided within thirty days of Board approval (as to the proof of payment already
   provided), which I understand is a standard term found in other settlements which I shared with you
   and are annexed. Additionally, I requested that we add a contingency clause whereby in the event
   N.W. were to be involuntarily terminated from her current placement during the 2017-2018 school
   year, the District would remain responsible to provide her with an education; while we do not
   anticipate this to be a likely event, the contingency needs to be addressed so N.W. 's basic educational
   rights are protected given the other extensive waivers set forth in the agreement. We also further
   learned, after October 4, 20 17, that there are separately-billed tuition charges at N.W.'s school not
   previously known; while these are relatively minimal, we understood the intent of the settlement was
   to cover N. W.'s full tuition for the 2017-2018 school year, so I brought this new fact to your attention.

   On October 18, 2017, I informed that if the District was unwilling to work with me to amicably
   address these rather nominal amendments and unforeseen circumstances, I would revoke my consent.
   As per your email of October 18, 2017, the response I received was that there would be no further
   negotiations. Therefore, I revoke my consent for this reason. I believe my requests are reasonable and
   I am acting in good faith in seeking to amicably resolve this matter. Be assured that I remain willing to
   resolve this matter and would request your kind cooperation to that end. Thank you.

                                                       Sincerely,




   cc.   Stephanie Kennedy, Board Secretary
                                                                              ~
                                                                                       PMa016
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 45 of 132 PageID: 243




  File No. 12174-0005

  PARKER McCAY P.A.
  Brett E.J. Gorman, Esq., Esquire
  9000 Midlantic Drive, Suite 300
  P.O. Box 5054
  Mount Laurel, New Jersey 08054
  (856) 596-8900
  Attorneys for Respondent, Princeton Board of Education

                                                         OFFICE OF ADMINISTRATIVE LAW
   A.W. o/b/o N.W.,
                                                         OAL Docket No.: EDS-03738-17
          Petitioners,                                   AGENCY REF. NO. 2017-2576

                  V.                                                 CIVIL ACTION

   PRINCETON BOARD OF EDUCATION.                            STIPULATION OF SETTLEMENT
                                                               AND GENERAL RELEASE
          Respondent



         This Settlement Agreement and General Release (the "Agreement") is entered into by

  and between A.W. o/b/o N.W. ("Petitioners"), and the Princeton Board of Education ("District")

  with its mailing office located at 25 Valley Road, Princeton, New Jersey 08540 (the Boards and

  Petitioners collectively referred to as the "Parties").

         WHEREAS, N.W. is eligible for the provision of special education and related services

  under 20 U.S.C. § 1415 e t ~ and N.J.A.C. 6A: 14- 1.1 et seq.; and

          WHEREAS, N.W. is domiciled in Princeton, and

          WHEREAS, the Board is responsible for developing and implementing an I.E.P. for

  N.W. and

          WHEREAS, a dispute arose regarding the provision of special education and related

  services to N .W.; and


                                                     1


                                                                                    PMa017
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 46 of 132 PageID: 244




         WHEREAS, the Parties in good faith have negotiated concerning this matter and have a

  desire to settle this matter in an amicable way, hereby agree as follows:

         1.      The District shall reimburse the parent in an amount not to exceed $42,194 for all

  costs associated with N.W.'s tuition at the Lewis School for the 2017-2018 school year and in an

  amount not to exceed $45,000 for the 2018-2019 school year. For the costs already made by

  Petitioner for the 2017-2018 school year, the District shall issue the payment in a lump sum but

  the remaining costs, as well as the costs for the 2018-2019 school year, shall be made on a

  monthly basis. All payments made by the District shall be issued upon receipt of proof of

  payment and attendance ofN.W. at the Lewis School within forty five (45) days of receipt of the

  aforementioned documentation.

          2.      It is understood that all of the District's obligations under any law; including but

  not limited to the Individuals with Disabilities Education Act, Section 504, the New Jersey Law

  Against Discrimination, and the Americans with Disabilities Act; shall terminate on June 30,

  2019 and the District's sole financial and educational obligations are the financial terms set fo1ih

  in this agreement.

          3.      The parent agree to waive transportation from the District for N.W. throughout

  the course of this agreement.

          4.      During the course of this agreement, N.W. shall be dis-emolled from the District

  and the District will not offer an IEP or supervise N.W.'s placement at the Lewis School.

  However, during the course of this agreement, should the Lewis School no longer be appropriate

  and N.W. seeks to return to the District, the District will provide evaluations and an IEP for




                                                    2


                                                                                      PMa018
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 47 of 132 PageID: 245




  placement at a program within the District. But the District's sole financial obligations to N.W.

  shall be what is set forth in paragraph 1.

          5.      Petitioners shall dismiss with prejudice her federal court complaint currently

  pending under docket number 3:17-cv-11432 and shall withdraw her request for evaluations

  from the District.

          6.       In consideration of the above, Petitioner, individually and on behalf of N.W.,

   hereby fully and completely release the District, its members, officers, administrators, agents,

   servants, employees, or assigns from any and all claims they have or may have accrued against

   the District, under any law, regulation, or legal theory, and including, without limitation, Section

   504 of the Rehabilitation Act of 1973, 29 US.C.§ 794(a), §705(8), the Family Education Rights

   and Privacy Act, 20 USC. §1232g, et seq., 29 USC. §794(a), 42 USC. §1983, 42 USC.

   § 1988, 29 US. C. §705(20), the Individuals with Disabilities In Education Act ("IDEA"), 20

   USC §1400, et seq., the Americans with Disabilities Act, 42 US.C §12132, et seq., the

   Rehabilitation Act of I 973, 20 U.S.C. §7801, Title II of the Americans with Disabilities Act, 42

   USC. §12132, et seq., NJ.A.C 6A:14-1.1, et seq., N.J.A.C 6A:14-3.7, Title VII of the Civil

   Rights Act of 1964, 42 USC §2000, et seq., the .Americans with Disabilities Act, 42 USC

   §62 1,et seq., all as amended, any statutes of New Jersey including but not limited to the New

   Jersey Law Against Discrimination, NJ.SA. 10:5-1 , et seq., or any other claims which have been

   or could have been asserted by N.W. or their petitioners on behalf of N.W., in any forum arising

   out of or connected with N.W. 's education by the District, including but not limited to, claims for

   attorney's and other professional fees and costs, reimbursement related to any unilateral and/or

   out-of-district placement for N.W. , whether known or unknown, or to the extent permitted by



                                                    3


                                                                                       PMa019
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 48 of 132 PageID: 246




  applicable law through June 30, 2019. The Parties further agree by way of specific example, but

  without limitation; to waive their right to institute any actions against the District such as,

  administrative actions, civil actions, complaint investigations, or OCR investigations.

          7.      The Petitioner further agrees, jointly and severally, to indemnify and hold

  forever harmless the District, its members, officers, employees, administrators, agents, servants,

  and assigns from and against any and all claims, complaints, suits, demands, costs, expenses,

  evaluations, or legal fees other listed than above, penalties, losses, damages, judgments,

  challenges, or liabilities of any kind, successful or unsuccessful, brought or made by anyone,

   including N.W. or anyone acting on behalf of N.W., at any time subsequent to the effective date

   of this Agreement, and in any judicial or administrative court, tribunal, or other forum, in

   connection with or in any way related to the duties and responsibilities of the District toward

   N.W. , including but not limited to, claims or actions arising under the Individuals with

   Disabilities Education Act ("IDEA"), 20 U.S.C. § 1400 et seq., N.J.S.A. 18A:46-l et seq., or any

   federal or state administrative regulations promulgated thereunder, 34 C.F.R. § 300.1 et seq.,

   N.J.A.C. 6A: 14-1 et seq., claims or actions arising under Section 504 of the Rehabilitation Act of

   1973, 29 U.S.C. § 701 et seq., or any federal or state administrative regulations promulgated

   thereunder, 34 C.F.R. § 104.1 et seq., claims or actions for compensatory education, claims or

   actions arising under the Family Educational Rights and Privacy Act ("FERPA"), 20 U.S.C. §

   1232g, or any federal administrative regulations promulgated thereunder, 34 C.F.R. § 99 et seq.,

   claims or actions arising under the New Jersey Open Public Records Act ("OPRA"), N.J.S.A.

   47: 1A-1 et seq., claims or actions arising under the New Jersey Law Against Discrimination

   ("NJLAD"), N.J.S.A. I 0:5-1 et seq., claims or actions arising under the Anti-Bullying Bill of



                                                   4


                                                                                     PMa020
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 49 of 132 PageID: 247




  Rights Act ("ABBRA"), N.J.S.A. 18A:37-13 et seq., claims or actions arising under Title IX of

  the Educational Amendments of 1972, 20 U.S.C. § 1681 et seq., claims or actions arising under

  42 U.S .C. § 1983, claims or actions for personal injury or property destruction, or any other

  claims or actions whether brought pursuant to statute, common law, or otherwise, through the

  date of the agreement, as long as the District fulfills its obligation in accordance with the terms

  of this Agreement.

         8.      The Parties have reached this compromise to avoid the expense, inconvenience,

  and potential acrimony of a due process hearing under the special education laws. It is

  understood that the execution of this Agreement does not constitute an admission by the District.

  The District specifically disclaims any liability to N.W. except as set forth in this Agreement.

         9.       This Agreement contains the entire Agreement and understanding between the

  Petitioners and Respondents and constitutes a full and final Agreement on any and all issues.

  This Agreement shall be governed by the laws of the State of New Jersey.

          10.     The Parties have entered into this Agreement freely and voluntarily with a full

  understanding of their rights and the contents of this Agreement. The Parties acknowledge that

  they had the opportunity to consult with legal counsel or a representative of their choice and that

  they reviewed this Agreement in detail with their counsel or representative and fully understand

  its requirements and limitations.

          11.     This Agreement is dispositive of all issues in dispute between the Parties hereto,

  and is intended to constitute a final resolution of the dispute between the Parties.

          12.     The District's financial obligation, as set forth herein, shall represent the total

  and maximum financial responsibility of the Board toward N .W. from the beginning of time



                                                    5


                                                                                         PMa021
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 50 of 132 PageID: 248




  through June 30, 2018.

         13.      This Agreement shall fully resolve all issues between the Parties, including all

  issues that were raised, or could have been raised, in the due process petition filed by the Parent.

  Upon final execution, this Agreement shall be furnished to the Office of Administrative Law,

  thus dispensing with and forever dismissing the matters above. The Parent fully agree to take any

  additional action that may be necessary to ensure the dismissal/withdrawal with prejudice of the

  aforementioned litigation and/or due process petition.

          14.     This Agreement represents the compromise of disputed claims and shall never be

  treated as an admission of liability by either party for any purposes whatsoever. This Agreement

  cannot be construed or interpreted as an admission on the part of the Board that it has failed to

  provide N.W. with a free and appropriate public education for the relevant time period or any

  other period of time, or that the program/placement as provided herein is required to provide

  N.W. with a free and appropriate public education any period of time.

          15.     The "WHEREAS" clauses of this Agreement are provided merely for

  background purposes, and it is expressly understood that such clauses are not material terms and

  conditions of this Agreement and shall carry no legal force and effect.

          16.     The Petitioner acknowledge that they have read and understand the te1ms of this

  Agreement, that they have had the opportunity to have the Agreement reviewed by counsel, that

  they are satisfied with the advice of their respective counsel, and that they are entering into this

  Agreement knowingly, freely, voluntarily, without coercion and not under the influence of

  anything or anyone.

          17.     No party shall be deemed a "prevailing party" as a result of this agreement.



                                                    6


                                                                                      PMa022
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 51 of 132 PageID: 249




             18.    The Petitioner agrees and acknowledges that this Agreement is subject to

  approval by the Princeton Board of Education during its next regularly scheduled meeting

  following the execution of this Agreement. The agreement will be recommended for approval

  by the board solicitor.

             19.    The Petitioner agrees that the terms of this Agreement shall remam strictly

  confidential to the fullest extent permitted by law, and they shall not share or communicate the

  terms of same with any other individual, unless enforcement of same is sought by either party in

  a court of law. The agreement may be shared with therapists, potential out of district schools,

  professionals, or state agencies.

             20.    This Agreement shall be interpreted, enforced, and governed under the laws of

  the State of New Jersey. The language of all parts of this Agreement shall in all cases be

  construed as a whole, according to its fair meaning, and not strictly for or against any of the

  Parties.

             2 1.   If, during the term of this Agreement, a specific clause of the Agreement is

  determined to be illegal or in violation of any Federal or State law, the remainder of the

  Agreement shall be affected by such a ruling and shall remain in full force and effect. This

  Agreement may only be amended in writing by way of a document signed by all Pat1ies.




                                                  7


                                                                                   PMa023
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 52 of 132 PageID: 250




          IN WITNESS HEREOF, the Parties have set their hands this_ _ day of _ _ _ _

  2017.



  BY:                                            DATED: - - - - - - - - - -
        -Bo-ard- President,
                  - - - -Princeton
                            - -- - - - -
          Board of Education


  BY: - - - - -- - - - - - - - -                 DATED: - - - -- - - - --
      Board Secretary, Princeton
        Board of Education

  Petitioners


  BY                               ~
                   o N.W., Petitioners
                                                            3_/
                                                DATED: _ _ _2-......,_/_~_l_~_




          481 9-4691-7713, V. 1




                                            8


                                                                        PMa024
Subject Re:
     Case    NW v Princeton
          3:18-cv-13973-MAS-TJB                      Document 8-1 Filed 11/19/18 Page 53 of 132 PageID: 251
From           A         (        P. Wi           Esq . <            .com >
To             Brett Gorman <bgorman@parkermccay.com>
Date           2018-03-06 12:38


      • 3 6 2018 letter to BGorman.pdf ( ~77 KB)

Please see annexed. Thank you for your anticipated cooperation.


A         (       P. Wi                   Esq.
W       LAW LLC
          Street
Princeton, NJ 08542
(609)-924-5200



On 2018-03-01 18: 11, A                    (       P. Wi    Esq. wrote:

 That would depend upon what time you finish and what the judge decides. He may want to adjourn or forge ahead .


 A         (       P. Wi                   Esq.
 W       LAW LLC
           Street
 Princeton, NJ 08542
 (609)-924-5200



 On 2018-03-01 17:00, Brett Gorman wrote:

    An



     Please advise if you plan on having any witnesses tomorrow, should the District rest. Thank you.



    Brett E.J. Gorman, Esquire

     Counsel

    School Law




    [~]PARKERMcCAY
    0: 856-985-4051

    F: 856-810-5852

    ]2gorman@parkermccaY.,com



    PARKER McCAY P.A.

    9000 Midlantic Drive, Suite 300

    Mount Laurel, New Jersey 08054

    P: 856-596-8900 F: 856-596-963 l

    \vww.parkermccay.com
                                                                                                 PMa025
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 54 of 132 PageID: 252




   Dear Mr. Gorman:

   We have been through this process once before, and the previous deal fell through when the District
   refused to consider reasonable amendments to clarify the agreement. Upon review, we believe some
   clarification is again necessary which is understandable given the time constraints involved when the
   issues were discussed and papers drafted. We thus ask for the District's cooperation so that we may
   amicably finalize this deal. Upon review, we need to clarify the below:

       1. Paragraph 1. Regarding reimbursement for 2017-2018 school year, we had discussed the lump
          sum reimbursement will be paid in full upon approval of the agreement and not on a monthly
          basis. Please confirm the lump sum of $42,194 will be paid upon Board approval (proof of
          payment has been provided) and that petitioners are not required to wait until after the end of
          the 2017-2018 school year to provide attendance records to receive this reimbursement;
       2. Paragraph 4. Upon review, the terms of paragraph 4 are unclear. Specifically, petitioners
          objected to the request that N. W. had to disenroll from the District for the duration of the
          agreement. You agreed that petitioners could, if they chose, request that N.W . be re-enrolled in
          district and in such event, the district would provide evaluations and offer an IEP, which is stated
          in the agreement. However, the impact on remaining terms is not clear. For example, you
          stated, expressly, that if this option were invoked, the agreement would be void. We
          understood this meant that as of date of re-enrollment, the agreement would no longer be in
          effect. However, this is not stated in the agreement. Upon review, we request that this term be
          included in the agreement as otherwise, it is vague as to this option of re-enrollment.

       I also would like to bring to your attention the following. We had discussed that petitioners have
       concerns regarding the process of reimbursement for 2018-2019 as placing undue financial stress on
       the family. You represented there is no other option available for the District to support N.W. at The
       Lewis School for 2018-2019. You recommended that we reach out to The Lewis School to discuss a
       payment plan and that in your experience, you have had many children placed at The Lewis School
       pursuant to payment plans. On March 5, 2018, we asked The Lewis School about a payment plan.
       We were advised the request would need to be approved by Ms. Lewis and also by the school's
       Board. Thus, it appears it will take some time to hear back about a possible payment plan.

       We would like to inform the District that in the event there is no payment plan, petitioners reserve
       the right to re-enroll N.W. in district pursuant to paragraph 4, above, which is another reason why
       this paragraph needs to be clearly worded. Additionally, w e would ask for the District's feedback
       that if she were re-enrolled in district, whether she may be enrolled at her current grade level at The
       Lewis School or as a tenth grader for 2018-2019.

       To preserve our rights, we are invoking 20 U.S.C. 1415 (f)(iv), to void the stipulation of settlement
       dated 3/2/2018 subject to these very limited requests for clarification . Please let me know your
       response as soon as possible so we may work together in a cooperation fashion to amicably resolve
       this matter. We remain open to any other thoughts or proposals you may have on these issues.

       Thank you for your anticipated cooperation.




                                                                                               PMa026
     Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 55 of 132 PageID: 253

Compose            Reply         Reply a       Forwar      Delete        Move   Print    OSpam        Mark      More

     RE: NW v Princeton                                                                              Message 16 of 20
              From         Brett Gorman <bgo rma n@parkermccay .com > - •
              To
              Date
                           'A              (
                           2018-03-06 1 2 :49
                                                  P. W i       Esq .'<                  .com >
                                                                                                 -
                                                                                                 +




An



We have been through this before. If you want to revoke your consent to the agreement, contact the Judge. We
are on the record and not making changes. The District already said, and it 's in the agreement, it will make a
lump sum payment of what you paid already, everyth ing else will be month to month reimbursement. Your
daughter is dis-enrolled from the District. If you don't want to go to Lewis School, you can reenroll in the District
and the District will conduct evaluations and offer an IEP. Other than that, I'd recommend you contact the Judge
immediately for a hearing date.



But; as this is the second time in which you have revoked consent to an agreement that was made at t he OAL,
before a Judge, and the District incurred legal costs for preparation and participation in two hearing dates that
did not take place but are now necessary as a result of your conduct; the District w ill have no other choice but to
seek attorney fees pursuant to the IDEA for unreasonably protracting litigation. I hope that you do not continue
down this road.



Thank you.



Brett E.J. Gorman, Esquire
Counsel
School Law



[!Mj;PA.RKERMcCAY
0: 856-985-4051

F: 856-810-5852
.b.gorman@12arkermccaY..com


PARKER McCAY P.A.

9000 Midlantic Drive, Suite 300
Mount Laurel, New Jersey 08054
P: 856-596-8900                 F: 856-596-9631
www .Rarkermcca',:'..com

                                                                                                             PMa027
    Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 56 of 132 PageID: 254

Compose                Reply       Reply a       Forwar    Delete       Move   Print     &Spam      Mark      More

     Re: NW v Princet o n                                                                        Message 137 of 204   _JQ
                  From         A             (     P. Wi       Esq. <                  .com> ._•
                  To           Brett Gorman < bgorman@parkermccay.com> _+                                             7
                  Date         2018-03·09 09:04

Brett,

You are right - we have been down this road before and it was unsettling . Are you sure this is the
position your client would like to take again? Settlement decisions are up to the client, not the
attorney, so in taking this position, can I understand you have consulted with your client and
obtained the feedback that this is how the Board would like to address parental concerns and
address us in this matter?

I really think we can put this to bed if the District is willing to be reasonable in discussing the
requests for clarification . You have not clarified the concerns. These are very difficult decisions and
I cannot predict the future. I ask you to please reconsider whether the District is willing to clarify
terms of the agreement to comport with our discussions so that we may amicably resolve this
matter.

Thank you for your anticipated cooperation.




A             (                P. Wi             Esq.
W

Princeton , NJ 08542
(609)-924-5200



On 2018-03-06 12:49, Brett Gorman wrote:

An




We have been through this before. If you want to revoke your consent to the agreement, contact the Judge.
We are on the record and not making changes. The District already said, and it's in the agreement, it will make
a lump sum payment of what you paid already, everything else will be month to month reimbursement. Your
daughter is dis-enrolled from the District. If you don't want to go to Lewis School, you can reenroll in the
District and the District will conduct evaluations and offer an IEP. Other than that, I'd recommend you contact
the Judge immediately for a hearing date.




But; as this is the second time in which you have revoked consent to an agreement that was made at the OAL,
before a Judge, and the District incurred legal costs for preparation and participation in two hearing dates that
did not take place but are now necessary as a result of your conduct; the District will have no other choice but
to seek attorney fees pursuant to the IDEA for unreasonably protracting litigation. I hope that you do not
continue down this road.




                                                                                                           PMa028
Thank you .
   Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 57 of 132 PageID: 255
Brett E.J. Gorman, Esquire

Counsel
School Law



IIMIPARKER McCAY
0 : 856-985-4051
F: 856-810-5852

.Qgorman@12arkermccay.com



PARKER McCAY P.A.

9000 Midlantic Drive, Suite 300
Mount Laurel, New Jersey 08054

P: 856-596-8900                F: 856-596-9631

www.12arkermccay.com




                                              ---------          ---------------                           -

From: A                  (     P. Wi   Esq. [mailto:         .com]
Sent: Friday, March 09, 2018 9:04 AM
To: Brett Gorman
Subject: Re: NW v Princeton


Brett,
You are right - we have been down this road before and it was unsettling. Are you sure this is the
position your client would like to take again? Settlement decisions are up to the client, not the
attorney, so in taking this position, can I understand you have consulted with your client and obtained
the feedback that this is how the Board would like to address parental concerns and address us in this
matter?

I really think we can put this to bed if the District is willing to be reasonable in discussing the requests
for clarification. You have not clarified the concerns. These are very difficult decisions and I cannot
predict the future. I ask you to please reconsider whether the District is willing to clarify terms of the
agreement to comport with our discussions so that we may amicably resolve this matter.

Thank you for your anticipated cooperation.




Prin c eton , NJ 08542
 I fi()g ) - g::>4 - .S::>OO
                                                                                        PMa029
      Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 58 of 132 PageID: 256



Q Help                                                                                                                        Close




    Compose              Reply       Reply a       Forwar    Delete      Move   Print     0Spam         Mark      More


        Re: NW v Princeton                                                                            Message 49 of 117
                                                                                                  t
                    From         A             (     P, Wi       Esq.<                  .com>
                    To           Brett Gorman <bgorman@parkermccay.com>
                                                                                                                          I-
                    Date         2018-03-10 09:43


j Brett,
' The agreement does not say the Board will reimb~rse the !u mp sum "up?n approval." If you believe
I this term is already in the agreement, then what 1s the obJect,on to making an amendment to say
j that specifically?
1 The agreement also has many waivers that are not consistent with a return to district. The
  agreement needs to state the waivers do not apply upon return to district. It does not say
I that. During negotiations, you said the agreement would be "void" upon return. If you believe this
I term is already implied in the agreement, the~ again, what_ is the obj ec~ion to_ making an
· amendment to say that specifically to avoid misunderstanding and obtain clarity?
I
     Also, why not answer my question about my daughter's grade level upon enrollment? Are we not
l entitled to know the answer to this question from the District.?
     My concerns are completely valid and raised in good faith to try to address ambiguities which, given
     prior experiences, need to be cla rified. Please refrain from making your hostile attacks. It is really
     not helpful and unprofessional.




II   On 2018-03-09 09: 52, Brett Gorman wrote:

      Anast asia:



     I have the full support of the District. The problem you have is that all of these issues were already decided
     and placed in the settlement agreement and on the record before Judge Buono. We place the terms on the
     record so that there is finality and you can be voir dired before it goes before the Board. Constantly attempting
     to renegotiate terms of a settlement placed on t he record before the Court shows a total lack of respect to the
     Court. You are the only person that I have ever dealt with that has even once revoked consent on a settlement
                                                                                                                          1
     let alone twice. I'm sure that is true for the Court as well. Furthermore, the things you requested clarity on
     have already been placed in t he agreement. The Board is going to reimburse everything you have paid already
     upon approval ofthe agreement and the Board will reimburse you every month thereafter. Your daughter can
     return to the District and the District will conduct evaluations and offer an IEP. This is all in the agreement
I    already. So we do not need to change anything. Please reconsider taking such a drastic action. This ;:ii;rppm ont
iI is a win for you and dragging• the District
                                             • •
                                                  back into Court will result in a lengthy and needless hearir
                                                     •                                                         II' -U VV'
                                                                                                                          J
                                                                                                                  -·---·___,
 l.Ll>Y.!YOkff daugh~r's educational stabil 1tv at n.~.!$.._Ihank vou.
                                                                         ----------                            PMa030
    Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 59 of 132 PageID: 257

Compose           Reply       Reply a       Forwar     Delete       Move   Print     OSpam       Mark     More


    Re: NW v Princeton                                                                       Message 133 of 204

             From         A             (      P. Wi       Esq. <                  .com>     +

             To           Brett Gorman <bgorman@parkermccay.com>            +

             Date         2018-03- 10 10:25

Brett,

Can you please also clarify for me that the monthly reimbursement up to $45K would apply as to
fees for summer enrollment at Lewis which is recommended?

We really need to know the District's position on re-enrollment in-district as to grade level. To make
a decision whether to enroll NW in Lewis for another year or in-district, this is critical.

For example, if we could enroll NW in district in tenth grade for 2018-2019 we may now prefer this
over the Lewis School. I can't imagine the district would rather pay 45K toward Lewis if they could
just have her in-district in 10th grade which is appropriate as now she is 10th grade according to
Lewis.



Thank you for your cooperation.


A          (      ) P. Wi                   Esq .
        LAW LLC
           Street
Princeton , NJ 08542
(609)-924-5200



On 2018-03- 09 09: 52, Brett Gorman wrote:

 An



 I have the full support of the District. The problem you have is that all of these issues were already decided
 and placed in the settlement agreement and on the record before Judge Buono. We place the terms on the
 record so that there is finality and you can be voir dired before it goes before the Board. Constantly attempting
 to renegotiate terms of a settlement placed on the record before the Court shows a total lack of respect to the
 Court. You are the only person that I have ever dealt with that has even once revoked consent on a settlement,
 let alone twice. I'm sure that is true for the Court as well. Furthermore, the things you requested clarity on
 have already been placed in the agreement. The Board is going to reimburse everything you have paid already
 upon approval of the agreement and the Board will reimburse you every month thereafter. Your daughter can
 return to the District and the District will conduct evaluations and offer an IEP. This is all in the agreement
 already. So we do not need to change anything. Please reconsider taking such a drastic action. This agreement
 is a win for you and dragging the District back into Court will result in a lengthy and needless hearing that may
 put your daughter's educational stability at risk. Thank you.



 Brett E.l. Gorman, Esquire

 Counsel

 School Law
                                                                                                        PMa031
subject Re:
     Case    NW v Princeton
          3:18-cv-13973-MAS-TJB      Document 8-1                Filed 11/19/18 Page 60 of 132 PageID: 258
From    A         (    P. Wi     Esq. <                           .com>
To      Brett Gorman <bgorman@parkermccay.com>
Date    2018-03-13 13:16


Brett,
Kindly let me know by end of day today whether you are willing to reasonably confirm and clarify these issues in the
agreement and advise as to District's position on grade level for in district enrollment. Thank you.


A         (       P. Wi            Esq.
W       LAW LLC
          Street
Princeton, NJ 08542
(609)-924-5200


On 2018- 03-10 09:43, A             (       P. Wi       Esq. wrote:

 Brett,

 The agreement does not say the Board will reimburse the lump sum "upon approval." If you believe this term is
 already in the agreement, then what is the objection to making an amendment to say that specifically?

 The agreement also has many waivers that are not consistent with a return to district. The agreement needs to state
 the waivers do not apply upon return to district. It does not say that. During negotiations, you said the agreement
 would be "void" upon return. If you believe this term is already implied in the agreement, then again, what is the
 objection to making an amendment to say that specifically to avoid misunderstanding and obtain clarity?

 Also, why not answer my question about my daughter's grade level upon enrollment? Are we not entitled to know
 the answer to this question from the District.?

 My concerns are completely valid and raised in good faith to try to address ambiguities which, given prior
 experiences, need to be clarified. Please refrain from making your hostile attacks. It is really not helpful and
 unprofessional.




 A            (       P. Wi         Esq .
 W          LAW LLC
              Street
    Princeton, NJ 08542
    (609 )-924-5200




 On 2018-03-09 09:52, Brett Gorman wrote:

     An



    I have the full support of the District. The problem you have is that all of these issues were already decided and
    placed in the settlement agreement and on the record before Judge Buono. We place the terms on the record so
    that there is finality and you can be voir di red before it goes before the Board. Constantly attempting to renegotiate
    terms of a settlement placed on the record before the Court shows a total lack of respect to the Court. You are the
    only person that I have ever dealt with that has even once revoked consent on a settlement, let alone twice. I'm sure
    that is true for the Court as well. Furthermore, the things you requested clarity on have already been placed in the
    agreement. The Board is going to reimburse everything you have paid already upon approval of the agreement and
    the Board will reimburse you every month thereafter. Your daughter can return to the District and the District will
    conduct evaluations and offer an IEP. This is all in the agreement already. So we do not need to change anything.
    Please reconsider taking such a drastic action. This agreement is a win for you and dragging the District back into
    Court will result in a lengthy and needless hearing that may put your daughter's educational stability at risk. Thank
    you.
                                                                                                    PMa032
    Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 61 of 132 PageID: 259
Brett E.J. Gorman, Esquire
Counsel
School Law

[ cid: image001.jpg@01D05FF4.09036220] < http ://www.parkermccay.com/>
O: 856-985-4051
F: 856-810-5852
bgorman@parkermccay.com < mailto:bgorman@parkermccay.com>

PARKER McCAY P.A.
9000 Midlantic Drive, Suite 300
Mount Laurel, New Jersey 08054
P: 856-596-8900 F: 856-596-9631
www .12arkermccay.com<htt12://www.12arkermccav..com/>
[ cid: image002.gif@0 1D05FF4. 09036220] < https ://www.linkedin.com/company/ parker-mccay-p-a->
[cid:image003.gif@01D05FF4.09036220]<https ://www.facebook.com/parkermccaypa>
[ cid: image004.gif@0 1D05FF4. 09036220] <https ://twitter.com/parkermccay>

From : A        (      P. Wi     Esq. [mailto:                      .com]
Sent: Wednesday, March 14, 2018 10:56 AM
To: Brett Gorman
Subject: Re: NW v Princeton


Brett,



I am still unclear from your various emails what is the District's interpretation of when I will get
reimbursed for the lump sum payment? In a prior email you said the lump sum will be paid "upon
approval" (which is what we agreed to at court), and now below, you say we will be reimbursed with
"proof of attendance."

If the District will confirm it will reimburse "upon approval" and I do not need to wait until the end of
the school year, then I can withdraw my objections based on your representations, as set forth in your
emails, that the waivers do not apply if NW is re-enrolled in district.

However, if you insist the District is not going to reimburse me until after the end of the school year, I
will have to go back to the judge because that was not what we discussed when we did the voir dire
and so that would be a fraud.



Please confirm.



A          (       P. Wi       Esq.
W           LAW LLC
            Street
Princeton, NJ 08542
(609)-924-5200



On 2018-03-13 15: 03, Brett Gorman wrote :
An

I have spoken to the District and they are not willing to substantively amend the agreement . The
agreement was entered into before a Court and you were voir dired (for the second time) and swore
under oath that you had consented to the agreement. As I noted to you before, willingly protracting

includinq reimbursement of attorney fees, due to needlessly prolonqinq litiqation.
                                                                                       PMa033
special education litigation is prohibited under the IDEA and the District will seek appropriate remedies,
That being said, the District will offer its interpretation of the agreement and believes that your
   Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 62 of 132 PageID: 260
concerns are still set forth in the agreement, which does not require an amendment. As to the lump
sum payment, paragraph one specifically states that "For the costs already made by Petitioner for the
2017-2018 school year, the District shall issue the payment in a lump sum ." Once you provide the
proof of payment and attendance, the District will provide you reimbursement in that amount so long
as it does not exceed the already agreed to amounts. Moving forward, the District will reimburse up to
the agreed to amounts on a monthly basis.

As to a return to the District, in paragraph 4, the District agreed that N.W. would be welcome return to
the District for evaluat ions and an IEP. The agreement sets forth that its only financial obligations are
what is set forth in the agreement, so it will not pay any more money for your daughter's attendance
at the Lewis School for any grade level other than what is in the agreement. But your daughter is
welcome to return to the District at any time. Should she return, her grade level will depend on the
credits earned and her transcript. We will not know where she will attend until we know what credits
she has earned at that time and what classes she has taken.

I hope this clarifies your concerns. If it does not, please contact the Judge and advise him that you
have revoked your consent for the second time. But please understand the District's position in that
event.

Thank you.

Brett E.J. Gorman, Esquire
Counsel
School Law

[cid: image001.jpg@01D05FF4.09036220] <http ://www.parkermccay.com/>
0: 856-985-4051
F: 856-810-5852
bgorman@parkermccay.com<mailto:bgorman@parkermccay.com>

PARKER McCAY P.A.
9000 Midlantic Drive, Suite 300
Mount Laurel, New Jersey 08054
P: 856-596-8900 F: 856-596-9631
www.parkermccav..com < httQ ://www.Qarkermccay.com/>
[cid : image002.gif@01DOSFF4.09036220]<https://www.linkedin.com/company/parker-mccay-p-a->
[cid:image003 .gif@01D05FF4.09036220]<https://www.facebook.com/parkermccaypa>
[ cid: image004.gif@0 1D05FF4.09036220] < https ://twitter.com/parkermccay>

From: A         (      P. Wi      Esq. [mailto:                     .com]
Sent: Saturday, March 10, 2018 10:26 AM
To: Brett Gorman
Subject: Re: NW v Princeton


Brett,

Can you please also clarify for me that the monthly reimbursement up to $45K would apply as to fees
for summer enrollment at Lewis which is recommended?

We really need to know the District's position on re-enrollment in-district as to grade level. To make a
decision whether to enroll NW in Lewis for another year or in-district, this is critical.

For example, if we could enroll NW in district in tenth grade for 2018-2019 we may now prefer this
over the ~ewi~ S~h~ol. I can't imagin_e t~e district would rather pay 45K toward Lewis if they could just
have her in-district in 10th grade which Is appropriate as now she is 10th grade according to Lewis.



Thank you for your cooperation.

A
W
          (         P. Wi
              LAW LLC
                              Esq.
                                                                                      PMa034
     Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 63 of 132 PageID: 261



G Help                                                                                                                 Close




 Compose            Reply        Reply a       Forwar     Delete    Move   Print    OSpam     Mark      More


     RE: NW v Princeton
               From
               To
               Date
                            Brett Gorman <bgorman@parkermccay.com>
                            'A             (
                            2018-03-14 10:56
                                                  P. Wi       Esq.' <
                                                                            +
                                                                                   .com>
                                                                                            Message 11 of 17

                                                                                                                      ,--
 I am still unclear from y our various emails w hat is the District's interpretation of w hen I w ill get
 reimbursed for the lump sum payment? In a prior email you said the lump sum will be paid "upon
 approval" (which is what we agreed to at court) , and now below, you say we will be reimbursed
 w ith "proof of attendance."

 If the District will confirm it will reimburse "upon approval" and I do not need to wait until the end
 of the school year, then I can withdra w my objections based on you r representations, as set forth in
 your emails, that the waivers do not apply if NW is re-enrolled in d istrict.

 However, if you insist th e District is not going to reimburse me until after the end of the school
 year, I w ill have t o go back to the judge because that was not what we discussed when we did the
 voir dire and so that would be a fraud.


  Please confirm.




 Anas t asia (           P. Wi                    Es q.
 W            LAW LLC
                 St reet
 Princeton , NJ 085 42
 ( 609 ) - 92 4- 52 00



 On 2018-03- 13 15:03, Brett Gorman wrote :

   An



   I have spoken to the District and they are not willing to substantively amend the agreement. The agreement
   was entered into before a Court and you were voir di red (for the second time) and swore under oath that you
   had consented to the agreement. As I noted to you before, willingly protracting special education litigation is
   prohibited under the IDEA and the District will seek approp riate remed ies, including reimbursement of attorney
   fees, due to needlessly prolonging litigation.



   That being said, the District will offer its interpretation of the agreement and believes that your concerns are
   still set forth in the agreement, which does not require an amendment. As to the lump sum payment,
   paragraph one specifically states that "For the costs already made by Petitioner for the 2017-2018 school year,

                                                                                                     PMa035
   the District shall issue the payment in a lump sum." Once you provide the proof of payment and attendance,
   the District will orovide vou reimbursement in that amount so long as it does not exceed the alreadv agreed to
      Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 64 of 132 PageID: 262



9 Help                                                                                                                  Close




 Compose           Reply         Reply a       Forwar      Delete    Move      Print    O Spam        Mark      More


      RE: NW v Princeton                                                                             Message 11 of 17
               From        Brett Gorman <bgorman@parkermccay.com> _+
              To           'A              {      P. Wi        Esq.' <                 .com>     +
               Date        2018-03-14 10:56


 An



 It will be within 45 days of the board meeting, is w hat t he agreement says. But I'll ask that they do it ASAP. You
 will not have to wait until the end of t he year. Let me know. Thank you.



 Brett E.J. Gorman, Esquire
 Counsel
 School Law



 l!!j PARKER McCAY
 0 : 856-985-4051
  F: 856-810- 5852
 .Q.gorman@.12arkermccav..com


  PARKER McCAY P.A.
 9000 Midlantic Drive, Suite 300
  Mount Laurel, New Jersey 08054
  P: 856-596-8900               F: 856-596-9631
 www.Qarkermccav..com




 From: A            (           P. Wi          Esq. [mailto:                .com]
 Sent: Wednesday, March 14, 2018 10:56 AM
 To: Brett Gorman
 Subject: Re: NW v Princeton


 Brett,                                                                                                      PMa036
From: A         (      P. Wi       Esq. [                     .com]
Sent: Case  3:18-cv-13973-MAS-TJB
      Thursday, March 15, 201811 : 13AM      Document 8-1 Filed 11/19/18 Page 65 of 132 PageID: 263
To: Brett Gorman
Subject: Re: NW v Princeton

Brett,

Thank you for clarifying the payment question. This is very helpful.

I have reviewed our communications vs. what we discussed at the time of the agreement and voir dire, and I still must
ask for clarification or confirmation of the district's position regarding the waiver question. In particular, you had
represented that if NW is re-enrolled in district, the agreement would be void. You also represented that if NW were
re-enrolled in district, the District would still be willing to consider other placement options (e.g. besides The Lewis
School) .

While you have confirmed that NW is welcome to re-enroll and the District would provide evaluations and offer an IEP,
you have yet to confirm the d istrict's position regarding voiding of the contract at t hat point and how that affects the
waivers .

If this is not clearly confirmed in accordance with our discussions, I would need to contact the judge to ensure the
agreement is aligned with your representations at the time of the agreement.

Alternatively, I also at this time would like to offer another possible option to favorably resolve this matter that I
believe would be advantageous for the District. I would ask you please confer with your client on this option.

To resolve this matter, I ask that the District consider a revised settlement pursuant to which we would receive the
$42,194 reimbursement for out of pockets for The Lewis School for the 2017-2018 school year, and then instead of
$45,000 toward The Lewis School next year, a lump sum payment of $35,000 for counsel fees/compensatory
damages, e.g., to be paid through the insurer. In exchange, we would release the District of any liability under the
IDEA, ADA, 504, state law, etc., as of June 30, 2018. (As we had discussed, our family is considering a relocation out
of district. At present, our home is not ready to be placed on the market and it is uncertain whether our home could be
sold by the start of th e school year. With such a settlement, we could move over the summer and use the
compensatory damage award to pay for a rental at our new location while our house is on the market here in Princeton
over the school year).

I think this alternative presents a win-win for everyone. We can move on with our relocation and the District not only
saves the $45K expense of The Lewis School but also any further conflicts, liabilities, evaluations, etc., not only for NW
but my other two children. As you may know, I have two HIB appeals on behalf of my son (AW) which I could
withdraw upon this agreement, as well as a pending CST/IEP request for my daughter EW with an eligibility meeting
tomorrow. If she does not receive a favorable IEP, we likely will file for due process. With this alternative, I will defer
these requests and work them out with the new school district.




                                                                                                     PMa037
          Re:
subjectCase     NW v Princeton
            3:18-cv-13973-MAS-TJB       Document      8-1 Filed 11/19/18 Page 66 of 132 PageID: 264
From      A         (     P. Wi     Esq. <                  .com >
To        Brett Gorman < bgorman@parkermccay.com>
Date       2018-03-28 10: 15

I understood from your email below that the District was moving forward with the agreement on March 20. However, I
have not heard back from you, despite my request. Please let me know if the agreement was approved and if so,
whether you need anything from me for the reimbursement. If not, please let me know how the District would like to
proceed. Thank you.


A          (       P. Wi       Esq.
W        LAW LLC
95 Spruce St r eet
Princeton, NJ 08542
(609) -924-5200



On 2018-03-27 10:41, A          (       P. Wi      Esq. wrote:

 Please let me know if the agreement was approved on March 20, as written per your email below. Thank you.---
 A         (       P. Wi        Esq .
 W       LAW LLC
           Street
 Princeton, NJ 08542
 (609)-924-5200



 On 2018-03-15 16: 18, Brett Gorman wrote:

  A            :

  For the final time, the district interprets the agreement as precluding any further obligation to consider
  an out of district placement for your daughter other than what is in the agreement. The district will
  welcome her back to finish her education at the Princeton public schools so long as she resides in
  Princeton . But the district will not be responsible for any further placements other than what is in the
  agreement.

  The district is not interested in your alternative proposal.

  The district is prepared to move forward with the agreement as written on its meeting of March 20.

  Thank you .


  Brett E.J. Gorman, Esquire
  Counsel
  School Law

  O: 856-985-4051
  F: 856-810-5852
  bgorman@parkermccay.com

  PARKER McCAY P.A.
  9000 Midlantic Drive, Suite 300
  Mount Laurel, New Jersey 08054
  P: 856-596-8900
  F: 856-596-9631
  www. pa rkermccay. com


  From: A         (                  Esq. [                       .com]
  Sent: Thursday, March 15, 2018 11: 13 AM
  T n • Rri:>tt C::nr m;:in
                                                                                            PMa038
   Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 67 of 132 PageID: 265

Compose              Reply       Reply a       Forwar   Delete       Move   Print        OSpam      Mark      More


   EDS 03738-17 A.W. obo N.W. v. Pri nceton Public Sc...                                          Message 11 of 20

                From         Brett Gorman <bgorman@parkermccay.com>          +

                To           'Winters, Deborah' <Deborah.Winters@oal.nj.gov>        +
                Cc           A             (     P.              (                  .com) <                    .com>
                                                                                                                        ..
                Date         2018-03-2~

Good morning:
                                                                                        NW - Agreement (March 20...

                                                                                        NW - Resolution (March 20 ...
I am pleased to report that the parties maintained their consent to the
agreement and it was approved by the board of education this week.
Attached is the executed settlement agreement and resolution
confirming same. Both parties respectfully request that this be
entered into a final order.



Thank you.



Respectfully,



Brett E.J. Gorman, Esquire
Counsel
School Law



IIMI PARKERMcCAY
0: 856-985-4051
F: 856-810-5852
.b.gorman@.RarkermccaY-,Com


PARKER McCAV P.A.
9000 Midlantic Drive, Suite 300
Mount Laurel, New Jersey 08054
P: 856-596-8900                  F: 856-596-9631
www .parkermccaY-.com




                                                                                                           PMa039
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 68 of 132 PageID: 266


  Princeton
  Publ ic Schools                Administrative Offices
                                 25 Valley Road, Princeton, New Jersey 08540 t 609.806-4200

  Live to Learn. Learn to Live




         March 23, 2018



         To Whom It May Concern:


         I, Stephanie Kennedy, certify that I am the duly appointed Secretary to the Princeton
         Board of Education. I further certify that at its Board Meeting held on March 20,
         2018, the following resolution was adopted by the Board of Education:

              Special Education Settlement Agreement

             RESOLVED. that the Board of Education approve the Special Education
             Settlement Agreement # 111715- 11-2, on file in the Student Services Office and
             authorize the Board President to s ign the agreement for the sum not to exceed
             $87, 194.00, for the period of September 1, 2017 through June 2019. The
             Agreement will be funded through general funds.

             BE IT FURTHER RESOLVED, that the Board of Education authorizes the
             administration to execute the necessary documents.




                                                                                              PMa040
      Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 69 of 132 PageID: 267



  From: Micki Crisafulli <mickicrisafulli@princetonk12.org>
       To: a         <a                 om>
Subject: Attendance
     Date: Thu, Mar 29, 20 8 11:47 am


An

I wanted to confirm that I received proof of payment. Please send the proof of attendance to Alesia
McCarthy (alesiamccarthy_@Rrincetonk12.org) for the months of September through March so we can
process the initial lump sum payment. Then at the end of each month, please send the attendance to
Alesia so the April, May and June payments can be released each month.

For clarity, you provided proof of the total amount of reimbursement for the 2017-2018 school year
($42,194). The lump sum reimbursement will be in the amount of $29,525.80. You will receive a
monthly reimbursement after receipt of attendance in the amount of $4,219.40, for the last three
months of the school year.

Our Business Office will send you a vendor declaration to sign and return in the next couple of weeks.
The initial lump sum payment will be sent to you once the Business Office processes in the April
billing cycle and we have all of the attendance through March, with the returned signed vendor
declaration.

For next school year, you can send the proof of payment when you have it and we will reimburse you
monthly upon receipt of that month's attendance for each of the 10 months of the school year.

Please let me know if you have any questions.

Thanks,

Micki


Micki Crisafulli
Director of Student Services
Princeton Public Schools
25 Valley Road
Princeton, NJ 08540
Phone: 609-806-4206
Fax: 609-806-4226




                                                                                  PMa041
      Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 70 of 132 PageID: 268



    From: Brett Gorman <bgorman@parkermccay.com>
      To: 'ap' <a             com>
Subject: RE: Attendance
    Date: Thu, Mar 29, 2018 11 :52 am


What isn't? She is explainin g the process. She says you are getting reimbursed in a lump sum for what you paid already
and monthly thereafter. That was the deal.

Brett E.J. Gorman, Esquire
Counsel
Schoo/Law


~ PARKER McCAY
0 : 856-985-4051
F: 856-8 10-5852
bgorman@parkermcca)'..com

PARKER McCAY P.A.
9000 Midlantic Drive, Suite 300
Mount Laurel, New Jersey 08054
P: 856-596-8900 F: 856-596-9631
www.P-arkermccay_.com
    "IJ(J
From: ap [ mailto:aRwinslow@aol.com]
Sent: Thursday, March 29, 2018 11:50 AM
To: Brett Gorman
Subject: Re: Attendance

Brett,
This is NOT what we agreed to.
This is exactly why I had revoked consent and sought clarification from you.




A          P. W
609-924-5200




                                                                                                 PMa042
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 71 of 132 PageID: 269




                                                                                      609-924-5277 (fax)
                                                                                                  .com



                                                 April 3, 2018

   Via Email and Facsimile (609)-689-4100
   Honorable Dean J. Buono, A.L.J.
   Office of Administrative Law
   P.O. Box 049
   Trenton, NJ 08625

         Re:     A.W. o/b/o N.W. vs. Princeton Regional BOE {Agency: 2017-25766)
                 Docket No. EDS 03738-2017 S

  Dear Judge Buono:

  Petitioners respectfully submit this letter and annexed exhibits in support of Petitioner' s
  request for equitable reformation of the parties' settlement agreement, executed March 2,
  2018, prior to approval by the Court.

  Equitable reformation is necessary to prevent the Respondent, Princeton Public Schools
  District (the "District") from fraudulently depriving the petitioners of the benefits of the
  settlement the parties agreed to on March 2, 2018, as further explained below.

  Factual Background

  On March 2, 2018, the parties appeared for the hearing which had been scheduled since
  November 2017. As the hearing was about to begin, the District proposed a settlement, a topic
  they had not sought to discuss with petitioners since the failed settlement of October 4, 2017
  (instead, in that interim period the District resisted reimbursing petitioners by moving for
  summary disposition on grounds of alleged lack of notice).

 During settlement discussions on March 2, 2018, the parties focused primarily upon: 1)
 reimbursement to petitioners for the costs ofN.W. to attend The Lewis School; and 2) waivers
 sought by the District to release it from liability under the Individuals with Disabilities
 Education Act, 20 U.S.C. 1400 et seq.("IDEA").

 On the topic of reimbursement, the District agreed to pay petitioners the amount of $42,194,
 in a lump sum, to reimburse them for N.W.'s tuition for the 2017-2018 school year. One of
 the reasons the prior settlement failed was because of a disagreement as to when/how much
 petitioners would be reimbursed. By way of explanation, The Lewis School requires that the
 full years' tuition be paid up front, and petitioners had to incur a debt in September 2017 ( ~,
 with daily interest charges), to obtain the funds to pay The Lewis School for the 2017-2018
 school year. Every day that reimbursement is delayed places a financial burden on N.W. 's
 family.




                                                                                         PMa043
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 72 of 132 PageID: 270
     Letter to Hon. Dean J. Buono, ALJ
     A.W. o/b/o N.W. v. Princeton Public Schools
     April 3, 2018
     Page2

  Additionally, the petitioners herein have had previous, negative experiences with this school
  district with reimbursement, ~ ' wherein the district delayed for an inordinate an1ount of
  time to provide the funds only to then short-change the family on the amount due.

  Thus, the District' s agreement to pay full reimbursement in a lump sum, upon approval of the
  agreement, was absolutely pivotal in persuading petitioners to agree to the settlement; they
  would not have agreed to settle otherwise.

  During settlement discussions, the District also agreed to pay for N .W. to attend The Lewis
  school for a second year, i.e., the upcoming (2018-2019) school year. Petitioners requested
  that this amount also be promptly reimbursed in a lump sum given petitioners would need to
  incur those costs out-of-pocket to The Lewis School in advance. However, Mr. Gorman
  insisted that for the 2018-2019 school year, the ONLY way the District would provide
  reimbursement would be on a monthly basis as petitioners provided proof of attendance.
  Petitioners were reluctant to agree to those terms, because that placed a heavy financial
  burden on the family. However, ultimately, as the parties discussed the prospect of a payment
  plan with The Lewis School, petitioners gave in on that issue as to next year.

  A second, material issue involved the waivers in the agreement. This also was one of the
  reasons the prior agreement (October 4, 2017), fell apart. Petitioners did not want to release
  the District of all its accountability to provide a free and appropriate education (FAPE) for
  N.W. in the future, as they cannot predict the future. To address this issue, Mr. Gorman
  agreed, during settlement discussions, that at any time, N. W. could be re-enrolled in District
  and the District would then conduct evaluations and provide N.W. with an IEP; in such case,
  Mr. Gorman represented the agreement would be "void." Petitioners clearly understood this
  meant that ifN.W. was re-enrolled in district, the waivers would no longer apply; those
  waivers only were to apply ifN.W. were continue to be enrolled in The Lewis School, with
  the District paying for that placement.

  When the Court conducted the voir dire on March 2, 2018, petitioner A. W . read the settlement
  with those representations and discussions in mind. Additionally, Mr. Gorman made various
  last-minute and un-negotiated changes to the agreement on his computer, then printed out the
  agreement, and only at that point, presented it for a final review and signature.

 During the three-day review period expressly provided for under the IDEA (pursuant to 20
 U.S.C. 1415(f)(iv)), petitioner A.W. studied the agreement, without the time pressure of the
 court proceedings. (We submit the IDEA provides a three-day review period as to settlements
 of due process petitions, pursuant to 20 U.S.C. 1415(f)(iv), for good reason as significant
 rights of minors are involved that call for careful, contemplative consideration). During that
 review period, A.W. developed concerns as to ambiguities as to the aforesaid material terms.


 1
  It is believed that the last sentence of paragraph 4 was only inserted by Mr. Gorman at that
 point and overlooked during the final in court review. IfN.W. were to return in district, it
 does not make sense to apply a limit on the district's financial responsibilities as future
 waivers/releases would not apply.

                                                                                       PMa044
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 73 of 132 PageID: 271
  Letter to Hon. Dean J. Buono, ALJ
  A.W. o/6/o N.W. v. Princeton Public Schools
  April 3, 2018
  Page 3

  In particular, it appeared the reimbursement paragraph of the settlement agreement could be
  unclear, as arguably, this provision might be read to mean, contrary to Mr. Gorman's
  representations, that the lump sum payment of $42,194 would not be paid upon approval of
  the agreement, but only months later, after proof of attendance for the entire school year was
  submitted (placing a further, financial burden on the family)(Pal 1). Also, the agreement itself
  was silent as to waivers ifN.W. were re-enrolled in district. Arguably, one might read the
  agreement to provide that even if N.W. were re-enrolled in district, the waivers still remained
  in place (Pa12), which was not what the parties discussed and agreed to.

  Thus, on March 6, 2018, A.W. wrote to Mr. Gorman and invoked her right under 20 U.S.C.
  1415(f)(iv), to request that the agreement be amended to clarify the intent of the parties. In
  particular, she requested reasonable amendments just to make clear that the lump sum
  payment of $42,194 would be paid upon approval of the agreement (as was agreed when the
  parties settled)(Pal). She also requested an amendment to confirm that ifN.W. were enrolled
  in district, the waivers would no long apply. The agreement was voided subject to those two,
  limited requests for clarification (Pal).

  However, Mr. Gorman promptly responded that he refused to clarify the agreement. He
  insisted that he would not make any amendments whatsoever, even if to clarify ambiguous
  terms to effectuate the parties' intent (Pa2).

  On March 6, 2018, Mr. Gorman also promptly wrote back to A.W., stating that "it's in the
  agreement" that the District "will make a lump sum pavment of what you paid already,
  everything else will be month to month reimbursement." (Pa2)(emphasis added). Mr.
  Gorman also insisted that at petitioners' option, N.W. could re-enroll in district and the
  District "will conduct evaluations and offer an IEP" (Pa2).

  After further discussion, on March 9, 2018, Mr. Gorman again insisted that "the things you
  requested have already been placed in the agreement. The Board is going to reimburse
  everything you have paid upon approval of the agreement and the Board will reimburse you
  every month thereafter. Your daughter can return to the District and the District will conduct
  evaluations and offer an IEP. This is all in the agreement already. So we do not need to
  change anything" (Pa3).

  On March 10, 2018, A.W. replied that if Mr. Gorman believed the terms on which A.W.
  sought clarity were already implied in the agreement, there should be no objection to
  including express language to that end to avoid misunderstanding (Pa4).

 However, on March 13, 2018, Mr. Gorman replied, again insisting the District would not
 make any amendments to clarify issues but would "offer its interpretation of the agreement
 and believes [petitioners' ] concerns are still set forth in the agreement, which does not require
 an amendment" (Pa5).

 On March 14, 2018, A.W. wrote to Mr. Gorman as follows:




                                                                                        PMa045
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 74 of 132 PageID: 272
  Letter to Hon. Dean J. Buono, ALJ
  A.W. o/b/o N.W. v. Princeton Public Schools
  April 3, 2018
  Page4

         If the District will confirm it will reimburse "upon approval" and I do not need to
         wait until the end of the school year, then I can withdraw my objections based on
         your representations, as set forth in your emails, that the waivers do not apply if
         NW is re-enrolled in district.

         However, if you insist the District is not going to reimburse me until after the end
         of the school year, I will have to go back to the judge because that was not what
         we discussed when we did the voir dire so that would be a fraud. [Pa5]

  Promptly, in response to this email, Mr. Gorman answered:

         It will be within 45 days of the board meeting. is what the agreement says. But I'll
         ask that they do it ASAP. You will not have to wait until the end of the year.
         [Pa6]

  Notably, 45 days of the approval date (March 20, 2018) is Friday, May 4, 2018.

  The agreement was then approved on March 20, 2018. Petitioner A.W. provided proof of
  payment of the $42,194.00 and requested reimbursement. On March 29, 2018, Mr. Gorman
  submitted the agreement and board resolution for approval by the Court.

  On March 29, 2018, the District (via Micki Crisafulli) acknowledged receipt of proof of
  payment of $42,194.00 (Pa7).

  However, on March 29, 2018, after the agreement was sent to the Court for approval, Ms.
  Crisafulli then wrote to A.W., stating that the lump sum payment would only be in the amount
  of $29,525.80 (Pa7), not the full amount already paid of $42,194.00 (Pa7). Further, she stated
  the payment of $29,525.80 would only be provided following proof of attendance through
  March with a "signed vendor declaration" (Pa7). The vendor declaration form was to be
  provided to petitioners "in the next couple of weeks" (Pa7). She said that for April, May and
  June, 2017, petitioners would only be paid monthly installments of $4,219.40, upon receipt of
  proof of attendance and signed vendor declaration forms (Pa7). Thus, per Ms. Crisafulli' s
  email, the district took the position petitioners WOULD have to wait until after the end of the
  school year to obtain full lump sum reimbursement.

 Petitioner A.W. objected that this was not was agreed to (Pa8). She also pointed out that this
 was exactly why she had revoked consent and sought clarification (Pa9). Mr. Gorman
 responded that Ms. Crisafulli's position was correct, and "she is explaining the process' and
 "that was the deal" (Pa9). Upon further objection from A.W., later in the day Crisafulli then
 stated she discussed the issue with Mr. Gorman and they would "process the full
 reimbursement" (Pa8). She also quoted the settlement agreement and added that the District
 will issue payment upon "proof of payment and attendance of NW at Lewis School" (Pa8).
 However, Crisafulli still provided no assurances that petitioners would receive their
 reimbursement of $42,194 by May 4, 2018, as Mr. Gorman assured A.W. in response to her
 objections and prior to submitting the agreement to the Board. Instead, Crisafulli seems to



                                                                                      PMa046
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 75 of 132 PageID: 273
  Letter to Hon. Dean J. Buono, ALJ
  AW. o/b/o N.W. v. Princeton Public Schools
  April 3, 2018
  Page 5

  suggest she intends for the District to pay the lump sum only after all attendance forms
  through the end of the school year are provided.

  Discussion

  Based on the foregoing facts and the documents annexed thereto, petitioners request that the
  agreement be equitably reformed prior to approval by the Court because otherwise, due to the
  District's inequitable conduct and misrepresentations, petitioners would be deprived of highly
  material benefits of the bargain they struck with the district at the time the settlement. The
  court clearly has the power to equitably reform agreement in the circumstances here
  presented. See Bonnco Petrol, Inc. v. Epstein, 115 N.J. 599, 608-609 (1989).

  The petitioners here do not seek to rescind the agreement but seek to have a resolution to
  finally resolve this matter as this case and particularly the district's behavior has caused undue
  stress and financial burden on the family. However, they do not wish to have thrust upon them
  an unfair agreement that was changed by Mr. Gorman at the last minute with ambiguities that
  do not accurately reflect the intent of the parties when they entered the agreement. Petitioners
  further submit that Mr. Gorman's emails, sent to AW. PRIOR to submission of the agreement
  to the Board, clearly reflect assent and agreement with A.W.' s interpretation of the agreement,
  as he repeatedly stated that AW.'s concerns and interpretation were already addressed in, and
  implied by, the agreement and as such, required no correction.

  Thus, we ask that the agreement be approved subject to equitable reformation that (1) the
  District is required to provide a lump-sum reimbursement in the amount of $42,194 by May 4,
  2018 (45 days of approval, as they already acknowledge receipt of proof of payment of this
  amount) and (2) should N.W. be re-enrolled in district at any time, the district would conduct
  evaluations, offer an IEP, and the waivers in the agreement would be void. Furthermore,
  given the District has already repudiated its obligation to provide the reimbursement within
  forty-five days (by May 4, 2018), we submit it should be required to pay petitioners interest in
  the event this material provision is violated or the agreement voided. Alternatively, we would
  ask that the Court defer its approval until May 4, 2018 and enter an order approving the
  settlement only once the District presents a copy of a reimbursement check in the amount of
  $42,194.00.

  Thank you again for Your Honor's kind attention to this matter.

                                                        Respectfully submitted,

                                                       s/ A         P.

                                                       A          P.
   cc.   Mr. Brett Gorman (via email w/enc.)




                                                                                        PMa047
                  Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 76 of 132 PageID: 274
                                                                                         PURCH~ ~Ef, ~ OUCHER                                                              BUDGET YEAR


VENDOR NO.                                                                    PRINCETON PUBLIC SCHOOLS                                                                   2017 - >2018
                        5200                                                             25 VALLEY ROAD, PRINCETON, NJ 08540                                   PURCHASE ORDER NUMBER
                                                                                         TEL. (609) 806-4205 · FAX (609) 806-4225
                                                                                                                                                                         18-03504
                                                                                                                                                               THIS NUMBER MUST APPEAR ON
                                                                                                                                                               ALL PACKAGES. INVOICES AND
                                                                                                                                                                    CORRESPONDENCE.
DATE:

                    04/13/2018
                           VENDOR:                                                                                                           SHIP TO: (INSIDE DELIVERY ONLY)
                       r                                                                                                          ,      r


                            A           W                                                                                                    Attn To : Alesia McCarthy
                                        Street                                                                                               PRINCETON PUBLIC SCHOOLS
                             Princeton , NJ 08542                                                                                            25 VALLEY ROAD
                                                                                                                                  .J
                                                                                                                                         L   PRINCETON , NJ 08540-
                       L

    QUANTITY                                                                                   ITEM DESCRIPTION / ACCOUNT NUMBER                            UNIT PRICE         TOTAL A MOUNT
                                     C ATALOG / UNIT
    ORDERED




                           1 TUITION                                        Encumbered tuition funds for                                                     42,194 . 00        42 , 194 . 00
                                                                            $42 , 194 . 00 for educational compenet
                                                                            from September through June 30, 2018 .                                                             $42,194 . ool
                                                                            (111715-11-2 )

                                                                             Student: N. W

                                                                             Board approved 3/20/18

                                                                             7004/ll-000-100-566-0-06-00-
                                                                             ($42 , 194 . 00)




VEN0oR·s DECLARATION                                                                              ACCOUNTS PAYABLE VERIFICATION:
                                                                                                                                                     NOT A VALID PURCHASE ORDER UNTIL
                                                                                          CLAIM CHECKED FOR CONFORMITY TO PURCHASE ORDER,




tn                                                                                                                                                        ~4
    I do aolomnly dedn and cerufy under Iha ponaftlos d tllo 11w Iha! I'll
    w,llw, bill IS 00IT8CI W1 al Ill p,1111CWB. l>al 1!ll lrtldes ha-ie been lumoslied   RECEIPT OF GOODS OR SERVICES AND CLERICAL ACCURACY.
    0< - • renoered IS stated lhore111 11181 no bonus has been v,veo c,r
                                                                                                                                                SIGNED BY THE BUSINESS ADMINISTRATO
    =.v:J:i:..~h'f""O:-~~~~
    dueando-""1g·and11,atll                           ,sa1Nsonal>le0!1e                  BY ______________
                     ~        l
X                                                                                         CLAIM EXAMINED, AUDITED AND CERTIFIED TO THE BOARD.         /                    •
                  uA~UTI-lO                            oec1.>.RAT10 N                                                                           BY

- - - - -- - - - --
                                             .4 -J,.- )oF8
                                                       - -
                                                                                         sv
                                                                                              PLEASE IWL THII VENDOR DECLARATION
                                                                                                                                                 1Nvo1cEs EXC EEDING ORDER TOTAL w1LL NOT
                                                                                                                                                      BE PAID WITHOUT AUTHORIZATION
                                                                                                                                                                   PMa048
      TITLE            SEE REVERSE SIDE                          DATE                          BACK TO YAU.EV ROAD WITH INVOICE                            FROM BUSINESS OFFICE
                                                     VENDOR DECLARATION• SIGN AT {XJ AND RETURN FOR PAYMENT                                                                        o:,r,o   1
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 77 of 132 PageID: 275


      PARKERMcCAY                                                                                                         Parker McCay P.A.
                                                                                                              9000 Midlantic Drive, Suite 300
                                                                                                                                P.O. Box 5054
                                                                                                         Mount Laurel, New Jersey 08054-5054

                                                                                                                             P: 856.596.8900
                                                                                                                             F: 856.596.9631
                                                                                                                        www.parkermccay.com

                                                                                                                    Brett E.J. Gorman, Esquire
                                                                                                                                P: 856-985-4051
                                                                                                                                F: 856-810-5852
                                                                                                                    bgorman@parkermccay.com


                                                    April 24, 2018

                                                                                                          File No. 12174-0005

  VIA FEDERAL EXPRESS
  The Honorable Dean J. Buono A.L.J.
  Office of Administrative Law
  P.O. Box 049
  Trenton, NJ 08625-0049

         Re:     A.W. o/b/o N.W. v. Princeton Public Schools
                 OAL Docket No.: EDS 03738-2017 S; Agency Ref. No.: 2017-25766

  Dear Judge Buono:

          This office represents the Respondent, Princeton Public Schools, in the above-referenced
  matter. Enclosed please find an original and two (2) copies of the District's Notice of Motion to
  Accept Settlement and Issue Final Order, Brief in Support and Certification.

          Kindly stamp one copy as "filed" and return to this office in the enclosed stamped
  envelope proved. A copy of the enclosed has also been provided to the Petitioner by copy of this
  letter.

         Thank you for your attention to this matter.

                                                                  ctfully submitted,



                                                         BRETT J . ~ ~

  BEJG/sc
  Enclosure
  cc:    A.W. - via email and regular mail
         Micki Crisafulli - via email




                                    COUNSEL WHEN IT MATTERS.SM
                      Mount Laurel, New Jersey [ Lawrenceville, New Jersey [ Atlantic City, New Jersey

                                                                                                                  PMa049
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 78 of 132 PageID: 276



        File No. 12174-0005
        Law Offices
        PARKER McCA Y P.A.
        9000 Midlantic Drive, Suite 300
        P.O. Box 5054
        Mount Laurel, New Jersey 08054
        (856) 596-8900
        Attorneys for Petitioner, Princeton Public Schools

        A.W. o/b/o N.W.,                                OFFICE OF ADMINISTRATIVE LAW

                                 Petitioner,            OAL Docket No.: 03738-2017
                                                        Agency Reference No.: 2017-25766
                           v.
                                                                       CIVIL ACTION
        PRINCETON PUBLIC SCHOOLS
                                                           NOTICE OF MOTION TO ACCEPT
                                                           SETTLEMENT AND ISSUE FINAL
                                 Respondent.                         ORDER




                PLEASE TAKE NOTICE, that as soon as counsel may be heard, the undersigned,

        attorneys for the Princeton Public School District Board of Education ("District"), will move

        before the New Jersey Office of Administrative Law for an Order to accept settlement.

                The District will rely on the attached brief in support and certification.

                The District requests oral argument.

                                                               PARKER McCA Y P.A.
                                                               Attorneys for Respondent,
                                                               Prin ton Board of Education


                                                       BY:

        DATE:   i   1~ -( (1 Y



                                                                                      PMa050
           Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 79 of 132 PageID: 277



                    File No. 12174-00005

                    Law Offices
                    PARKER McCAY P.A.
                    By: Brett E.J. Gorman, Esquire
                    9000 Midlantic Drive, Suite 300
                    P.O. Box 5054
                    Mount Laurel, New Jersey 08054
                    (856) 596-8900
                    bgorman@parkermccay.com
                    Attorneys for Respondent, Princeton Public Schools


                                                                OFFICE OF ADMINISTRATIVE LAW
                    A.W. o/b/o N.W.
                                                                    OAL DOCKET NO: 03738-2017
                                                                    AGENCY REF NO: 2017-25766
                                           Petitioner,

                           v.

                                                                          CIVIL ACTION
                    PRINCETON PUBLIC SCHOOLS


                                           Respondent.




                                   RESPONDENT'S BRIEF IN SUPPORT OF MOTION TO
                                    ACCEPT SETTLEMENT AND ISSUE FINAL ORDER



LAW OFFICE
Parker Mccay P.A.




                                                                                     PMa051
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 80 of 132 PageID: 278




                                                            TABLE OF CONTENTS




        TABLE OF AUTHORITIES .................................................................................................... iii
        FACTS ......................................................................................................................................... 1
        LEGAL ARGUMENT ................................................................................................................ 1
          I. THE COURT SHOULD ACCEPT THE SETTLEMENT AGREEMENT AND
             ENTER A FINAL ORDER............................................................................................... 1
           A.   THE SETTLEMENT AGREEMENT LEFT NO GAPS, BUT EVEN IF IT
           DID, THIS SHOULD NOT FRUSTRATE THE PARTIES' INTENTIONS TO BE
           BOUND ................................................................................................................................ 3
           B.   THE SETTLEMENT IS VALID AND ENFORCEABLE EVEN THOUGH IT
           WAS CONDITIONED ON APPROVAL BY THE BOARD OF EDUCATION.......... 5
        CONCLUSION ........................................................................................................................... 6




                                                                               ii


                                                                                                                         PMa052
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 81 of 132 PageID: 279




                                                      TABLE OF AUTHORITIES




        Berg Agency v. Sleepworld-Willingboro, Inc., 136 N.J. Super. 369,377 (App. Div. 1975) ....... 2

        Blunt v. Lower Merion Sch. Dist., 767 F.3d 247,282 (3d Cir. 2014) ......................................... 4

        City of Jersey City v. Roosevelt Stadium Marina, Inc., 210 NJ. Super. 315,327 (App. Div.
          1986), certif. denied, 110 NJ. 152 (1988) ................................................................................ 4

        Finocchiaro v. Squire Corrugated Container Corp., CIV.A.05-5154(SRC), 2008 WL 305337, at
          *3 (D.N.J. Jan. 28, 2008) .......................................................................................................... 3

        Green v. John H. Lewis & Co., 436 F.2d 389,390 (3d Cir. 1970) ........................................... l, 2

        Hagrish v. Olson, 254 N.J. Super. 133, 138 (App. Div. 1992) ..................................................... 2

        Houghwout v. Boisaubin, 18 N.J. Eg. 315, 318-319 (Ch. 1867) .................................................. 4

        Pascarella v. Bruck, 190 N.J. Super. 118, 124-125 (App. Div. 1983) ...................................... 1, 5

        United States v. Lightman, 988 F.Supp. 448,463 (D.N.J.1997) .................................................. 2

        United States v. Zoebisch, 2013 WL 5719246, at *2 (D.NJ. Oct. 18, 2013), affd, 586 Fed.
          Appx. 852 (3d Cir. 2014) .......................................................................................................... 3

        Williams v. Vito, 365 NJ. Super. 225 (Law Div. 2003) .............................................................. 2

        Zong v. Merrill Lynch Pierce Fenner & Smith, Inc., 632 Fed. Appx. 692, 695 (3d Cir.
          2015), cert. denied, 137 S. Ct. 1812 (2017) .............................................................................. 3

        Treatises

        13 Williston on Contracts § 38.4 (Lord ed. 2000) ........................................................................ 4

        Restatement (Second) of Contracts § 224 ..................................................................................... 4




                                                                          111



                                                                                                                  PMa053
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 82 of 132 PageID: 280




                                                         FACTS

                Princeton Public Schools (hereinafter "District") relies on the certification of Brett E.J.

        Gorman, Esq. to set forth the factual basis for this motion.

                                                 LEGAL ARGUMENT

                I.      THE COURT SHOULD ACCEPT THE SETTLEMENT
                        AGREEMENT AND ENTER A FINAL ORDER.

                New Jersey has a strong public policy in favor of settlements. See Nolan v. Lee Ho, 120

        N.J. 465, 472 (1990). "An agreement to settle a lawsuit is a contract which ... may be freely

        entered into, and which a court, absent a demonstration of 'fraud or other compelling

        circumstances,' should honor and enforce as it does other contracts." Pascarella v. Bruck, 190

        N.J. Super. 118, 124-125 (App. Div. 1983). Disputes regarding settlement agreements should

        be resolved by applying general principles of local contract law. Green v. John H. Lewis &

        Co., 436 F.2d 389, 390 (3d Cir. 1970). In accordance with traditional principles of contract

        law, "parties create an enforceable contract when they agree to the essential terms and manifest

        an intent that the terms bind them." Baer v. Chase, 392 F.3d 609, 619 (3d Cir. 2004).

                Here, the agreement was entered into before the Court. It was memorialized in writing,

        reviewed by Petitioner, read into the record, the Administrative Law Judge then voir dired

        Petitioner regarding its terms, and Petitioner swore - under oath - that she consented to the

        agreement. Petitioner then signed the agreement in the presence of the Administrative Law

        Judge and opposing counsel. There is no possible way that Petitioner can claim that a fraud

        was perpetrated with respect to this agreement, or that there is any other compelling reason for

        the Court to not accept it.




                                                         1


                                                                                     PMa054
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 83 of 132 PageID: 281



               Furthermore, when parties agree to the terms of a settlement on the record in court, a

        party's subsequent failure to sign the document does not even render the settlement

        unenforceable. Instead, it is well-settled that "[an] agreement to settle a lawsuit, voluntarily

        entered into, is binding upon the parties, whether or not made in the presence of court, and even

        in the absence of a writing." Green, 436 F.2d at 390; see also Williams v. Vito, 365 N.J. Super.

        225 (Law Div. 2003). Here, not only did the parties agree to the terms of the settlement on the

        record in Court, but Petitioner actually signed the written agreement in Court.

               After Petitioner had already signed and consented to the terms of the agreement,

        Petitioner then sought to revise it, proposing that the District send a lump sum payment of

        $35,000 instead of the agreed-upon $45,000 for N.W.'s education at the Lewis School. Rather

        than using the money for N.W.'s education, Petitioner stated that she would use it towards

        "counsel fees/ compensatory damages, e.g., to be paid through the insurer. .. and [that] with

        such a settlement, we could move over the summer and use the compensatory damage award to

        pay for a rental at our new location while our house is on the market ... "

               Counsel for the District responded on the District's behalf, making the District's

        position clear-the District is     only obligated to perform under the terms of the binding

        agreement. Counsel for the District notified Petitioner that the Board of Education would vote

        to approve the agreement at its meeting on March 20, 2018. The District's position was made

        clear that the District would not agree to revise the agreement and it would be approved as

        written. The Petitioner failed to raise an objection to this prior to the Board of Education

        meeting. In fact, Petitioner indicated her acceptance to the settlement after its approval through

        an email she sent to the District's attorney stating that she "understood the District was moving

        forward with the agreement," further stating "[p]lease let me know if the agreement was



                                                         2


                                                                                      PMa055
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 84 of 132 PageID: 282



        approved and if so, whether you need anything from me for the reimbursement. If not, please

        let me know how the District would like to proceed." Thus, based on the foregoing, the

        binding settlement agreement approved before the Court was still in effect when the Board of

        Education approved it. Petitioner did not take a sufficient act to revoke consent and, rather,

        implicitly and expressly agreed that the Board of Education approve the settlement as written

        and placed on the record before the Court. Therefore, the settlement agreement should be

        accepted by the Court and a final Order issued.

                A.     THE SETTLEMENT AGREEMENT LEFT NO GAPS, BUT
                       EVEN IF IT DID, THIS SHOULD NOT FRUSTRATE THE
                       PARTIES' INTENTIONS TO BE BOUND.

               It is well accepted that, as long as the parties agreed to the essential terms of the

        settlement, and the written agreement that a party seeks to enforce reflects these terms, the

        agreement is enforceable. A plaintiffs:

                       [f]ailure to execute release documents [does] not void the original
                       agreement, nor [does] it render it deficient from the outset.
                       Execution of a release [is] a mere formality. not essential to the
                       formation of the contract of settlement. "So long as the basic
                       essentials are sufficiently definite, any gap left by the parties
                       should not frustrate their intent to be bound."

                       [Hagrish v. Olson, 254 N.J. Super. 133, 138 (App. Div. 1992)
                       (quoting Berg Agency v. Sleepworld-Willingboro, Inc., 136 N.J.
                       Super. 369,377 (App. Div. 1975)) (emphasis added).]

               Additionally, "Where a party to an agreement-in-principle suddenly changes its mind

        and refuses to execute the written contract without explanation, the court must enforce the

        agreement." United States v. Lightman, 988 F.Supp. 448, 463 (D.N.J.1997); see e.g., Zong v.

        Merrill Lynch Pierce Fenner & Smith, Inc., 632 Fed. Appx. 692, 695 (3d Cir. 2015), cert.

        denied, 13 7 S. Ct.    1812 (2017) (enforceable settlement agreement where transcript

        demonstrated that the opposing party explicitly agreed to material terms); Finocchiaro v. Squire


                                                          3

                                                                                   PMa056
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 85 of 132 PageID: 283



        Corrugated Container Corp., CIV.A.05-5154(SRC), 2008 WL 305337, at *3 (D.N.J. Jan. 28,

        2008) (finding there was an enforceable agreement where parties placed terms of the agreement

        on the record and the opposing party agreed to those terms); United States v. Zoebisch, 2013

        WL 5719246, at *2 (D.N.J. Oct. 18, 2013), affd, 586 Fed. Appx. 852 (3d Cir. 2014) ("As an

        agreement-in-principle had already been reached by the parties on February 24, 2012 [when on

        the record, the parties set forth material terms and agreed to them], Defendant's 'buyer's

        remorse' as to the terms of the Settlement Agreement into which he voluntarily and clearly

        stated his intention to enter does not justify reopening the case to permit litigation and reopen

        the case.").

                The parties agreed to the essential terms of the settlement before the Court on March 2,

        2018, namely that (1) the District would reimburse the parent in an amount not to exceed

        $42,194.00 for 2017-2018 tuition, (2) the District would reimburse the parent in an amount not

        to exceed $45,000 for the 2018-2019 school year, (3) for the costs already made by Petitioner

        for the 2017-2018 school year, the District would issue the payment in a lump sum but the

        remaining costs, as well as the costs for the 2018-2019 school year, will be made on a monthly

        basis, and (4) all payments made by the District shall be issued upon receipt of proof of

        payment and attendance ofN.W. at the Lewis School within forty five (45) days of receipt of

        the aforementioned documentation.

                Despite the clear terms that Petitioner agreed to, Petitioner now objects to the manner in

        which she is to receive reimbursement for N.W. 's tuition from the District as well as the waiver

        language in the agreement. Petitioner has sent multiple emails to the District's attorney seeking

        clarification over issues that are clearly spelled out in the agreement. For example, she asked if

        she would receive a lump payment "upon board approval" rather than "upon proof of receipt



                                                        4


                                                                                    PMa057
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 86 of 132 PageID: 284



        and payment of attendance." These terms are clearly set forth in the relevant part of the

        agreement above, which states "all payments made by the District shall be issued upon receipt

        of proof of payment and attendance of N. W. at the Lewis School within forty five (45) days of

        receipt of the aforementioned documentation."

               The "reasonable amendments just to make clear" various intricacies in language in the

        agreement are immaterial and do not alter the terms of the agreement. Thus, the agreement as

        written leaves no gaps whatsoever and it is respectfully requested that the Court accept the

        agreement as written and issue a final Order.

               B.      THE SETTLEMENT IS VALID AND ENFORCEABLE
                       EVEN THOUGH IT WAS CONDITIONED ON
                       APPROVAL BY THE BOARD OF EDUCATION.

               Settlement agreements are contracts and are subject to the general rules of contract

        interpretation. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 282 (3d Cir. 2014). One of

        the specific terms contained within the written agreement, and agreed to by all parties at the

        March 2, 2018 conference, is that the Board of Education must formally act and approve the

        settlement. Every settlement agreement that involves the payment of public funds by a Board

        of Education is subject to this conditional term. See City of Jersey City v. Roosevelt Stadium

        Marina, Inc., 210 N.J. Super. 315,327 (App. Div. 1986), certif. denied, 110 N.J. 152 (1988)

        (holding "a governmental body, such as a board of education, must act by formal action ...

        [when] giving consent to the settlement of litigation").     This term is considered to be a

        "condition." Restatement (Second) of Contracts§ 224; 13 Williston on Contracts§ 38.4 (Lord

        ed. 2000). In general, "parties may condition ... one party's performance on the happening of

        some specified event." Id. New Jersey Courts have specifically found that conditional contracts

        are enforceable. Id.; see also Houghwout v. Boisaubin, 18 N.J. Eg. 315, 318-319 (Ch. 1867)



                                                        5


                                                                                  PMa058
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 87 of 132 PageID: 285



               Here, the parties entered into a valid and enforceable conditional settlement agreement.

        The parties agreed on the essential terms and manifested an intention to be bound by those

        terms. Petitioner specifically agreed to the express conditional term-formal Board Approval-

        and is, therefore, obligated to comply with the settlement agreement. Plaintiffs late "change of

        mind" that took place after the Board of Education approved the settlement does not abrogate

        the fact that a "bargain clearly was struck," making this contract enforceable. See Pascarella,

        190 N.J. Super. at 126.

               Petitioner's 'buyer's remorse' as to the terms of the agreement when she voluntarily and

        clearly stated her intention to enter the agreement by signing it does not justify reopening the

        case to permit litigation. Petitioner's desire to receive a lump sum payment to facilitate her

        move to a new home is not a compelling reason for the Court to set aside a binding agreement.

        Accordingly, Respondent respectfully requests that this Court grant this motion, accepting the

        settlement entered into by the parties on March 2, 2018 and issue a final order.



                                                CONCLUSION

               For the foregoing reasons, the District respectfully submits that the Court should accept

        the settlement agreement previously agreed upon by both parties and put on the record in the

        within matter on March 2, 2018 and issue a final Order reflecting same.

                                                     Respectfully submitted,

                                                     PARKER McCA Y P.A.
                                                     Attorneys for Respondent,
                                                     Princeplic S c ~ / ~


                                                     By:~
                                                            .7J3'P EJ.GORMAN
        Dated: April 24, 2018

                                                        6


                                                                                    PMa059
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 88 of 132 PageID: 286

                                                                                                      '   1✓   \



                                                                       -   ,p,   ~1;   of Student Setvices
    File No. 12174-0005

    PARKER McCA Y P.A.
    Brett E.J. Gorman, Esq., Esquire
    9000 Midlantic Drive, Suite 300
    P.O. Box 5054
    Mount Laurel, New Jersey 08054
    (856) 596-8900
    Attorneys for Respondent, Princeton Board of Education

                                                              OFFICE OF ADMINISTRATIVE LAW
     A. W. o/b/o N. W.,
                                                              OAL Docket No.: EDS-03738-17
              Petitioners,                                    AGENCY REF. NO. 2017-2576

                      v.                                                               CIVIL ACTION

     PRINCETON BOARD OF EDUCATION.                                 STIPULATION OF SETTLEMENT
                                                                      AND GENERAL RELEASE
              Respondent



            This Settlement Agreement and General Release (the "Agreement") is entered into by

    and between A. W. o/b/o N. W. ("Petitioners"), and the Princeton Board of Education ("District")

    with its mailing office located at 25 Valley Road, Princeton, New Jersey 08540 (the Boards and

    Petitioners collectively refetTed to as the "Parties").

            'WHEREAS, N.W. is eligible for the provision of special education and related services

    under 20 U.S.c;_. § 1415 et se.9.,. and N.J ..A.C, 6A: 14-1.1 et fillli,.; and

            WHEREAS, N.W, is domiciled in Princeton, and

            WHEREAS, the Board is responsible for developing and implementing an I.E.P. for

    N.W. and

            WHEREAS, a dispute arose regarding the provision of special education and related

    services to N.W.; and




                                                                                                  PMa060
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 89 of 132 PageID: 287




           \VHEREAS, the Pai1ies in good faith have negotiated concerning this matter and have a

    desire to settle this matter in an ainicable way, hereby agree as follows:

            1.       The District shall reimburse the parent in an amount not to exceed $42,194 for all

    costs associated with N.W. 's tuition at the Lewis School for the 2017-2018 school year and in an

    amount not to exceed $45,000 for the 2018-2019 school year. For the costs already made by

    Petitioner for the 2017-2018 school year, the District shall issue the payment in a lump sum but

    the remaining costs, as well as the costs for the 2018-2019 school year, shall be made on a

    monthly basis.     All payments made by the District shall be issued upon receipt of proof of

    payment and attendance ofN.W. at the Lewis School within forty five (45) days of receipt of the

    aforementioned documentation.

            2.       It is understood that all of the District's obligations under any law; including but

    not limited to the Individuals with Disabilities Education Act, Section 504, the New Jersey Law

    Against Discrimination, and the Americans with Disabilities Act; shall terminate on June 30,

    2019 and the District's sole financial and educational obligations are the financial terms set forth

    in this agreement.

            3.       The parent agree to waive transportation from the District for N.W. throughout

    the course of this agreement.

            4.       During the course of this agreement, N.W. shall be dis-enrolled from the District

    imd the District will not offer an TEP or supervise N.W,'s placement at the Lewis School.

    However, during the course of this agreement, should the Lewis School no longer be appropriate

    and N.W. seeks to return to the District, the District will provide evaluations and an IEP for




                                                      2




                                                                                         PMa061
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 90 of 132 PageID: 288




    placement at a program within the District. But the District's sole financial obligations to N.W.

    shall be what is set forth in paragraph 1.

           5.      Petitioners shall dismiss with prejudice her federal court complaint currently

    pending under docket number 3:17-cv-11432 and shall withdraw her request for evaluations

    from the District.

           6.       In consideration of the above, Petitioner, individually and on behalf of N.W.,

    hereby fully and completely release the District, its members, officers, administrators, agents,

    servants, employees, or assigns from any and all claims they have or may have accrued against

    the District, under any law, regulation, or legal theory, and including, without limitation, Section

    504 of the Rehabilitation Act of 1973, 29 U.S. C.§ 794(a), §705(8), the Family Education Rights

    and Privacy Act, 20 U.S.C. §l232g, et seq., 29 U.S.C. §794(a), 42 U.S.C. §1983, 42 U.S.C.

    § 1988, 29 U.S. C. §705(20), the Individuals with Disabilities In Education Act ("IDEA"), 20

    U.SC. §1400, et seq., the Americans with Disabilities Act, 42 U.S.C. §12132, et seq., the

    Rehabilitation Act of 1973, 20 U.S.C. §7801, Title II of the Americans with Disabilities Act, 42

    U.S.C. §12132, et seq., NJA.C. 6A:14-l.l, et seq., NJA.C. 6A:14-3.7, Title VII of the Civil

    Rights Act of 1964, 42 U.S.C. §2000, et seq., the Americans with Disabilities Act, 42 U.S.C.

    §621,et seq., all as amended, any statutes of New Jersey including but not limited to the New

    Jersey Law Against Discrimination, N.JS.A. 10:5-1, et seq., or any other claims which have been

    or could have been asserted by N.W. or their petitioners on behalf of N,W., in any forum arising

    out of or connected with N.W. 's education by the District, including but not limited to, claims for

    attorney's and other professional fees and costs, reimbursement related to any unilateral and/or

    out-of-district placement for N.W., whether known or unknown, or to the extent pennitted by



                                                     3




                                                                                       PMa062
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 91 of 132 PageID: 289




    applicable law through June 30, 2019. The Parties further agree by way of specific example, but

    without limitation, to waive their right to institute any actions against the District such as,

    administrative actions, civil actions, complaint investigations, or OCR investigations.

           7.       The Petitioner further agrees, jointly and severally, to indemnify and hold

    forever harmless the District, its members, officers, employees, administrators, agents, servants,

    and assigns from and against any and all claims, complaints, suits, demands, costs, expenses,

    evaluations, or legal fees other listed than above, penalties, losses, damages, judgments,

    challenges, or liabilities of any kind, successful or unsuccessful, brought or made by anyone,

    including N.W. or anyone acting on behalf of N.W., at any time subsequent to the effective date

    of this Agreement, and in any judicial or administrative court, tribunal, or other forum, in

    connection with or in any way related to the duties and responsibilities of the District toward

    N. W., including but not limited to, claims or actions l;lrising under the Individuals with

    Disabilities Education Act (''IDEA"), 20 U.S.C. § 1400 et seq., N.J.S.A. 18A:46-1 et seq., or any

    federal or state administrative regulations promulgated thereunder, 34 C.F.R. § 300.1 et seq.,

    N.J.A.C. 6A:14-l et seq., claims or actions arising under Section 504 of the Rehabilitation Act of

    1973, 29 U.S.C. § 701 et seq., or any federal or state administrative regulations promulgated

    thereunder, 34 C.F.R. § 104.1 et seq., claims or actions for compensatory education, claims or

    actions arising under the Family Educational Rights and Privacy Act ("FERPA"), 20 U.S.C. §

     1232g, or any federal administrative regulations promulgated thereunder, 34 C.F.R. § 99 et seq.,

    claims or actions arising under the New Jersey Open Public Records Act ("OPRA"), NJ.S.A.

    4 7: 1A-1 et seq., claims or actions arising under the New Jersey Law Against Discrimination

    ("NJLAD"), N.J.S.A. 10:5-1 et seq., claims or actions arising under the Anti-Bullying Bill of



                                                     4




                                                                                      PMa063
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 92 of 132 PageID: 290




    Rights Act ("ABBRA"), N.J.S.A. 18A:37-13 et seq., claims or actions arising under Title IX of

    the Educational Amendments of 1972, 20 U.S.C. § 1681 et seq., claims or actions arising under

    42 U.S.C. § 1983, claims or actions for personal injury or property destruction, or any other

    claims or actions whether brought pursuant to statute, common law, or otherwise, through the

    date of the agreement, as long as the District fulfills its obligation in accordance with the terms

    of this Agreement.

           8.      The Parties have reached this compromise to avoid the expense, inconvenience,

    and potential acrimony of a due process hearing under the special education laws. It is

    understood that the execution of this Agreement does not constitute an admission by the District.

    The District specifically disclaims any liability to N. W. except as set forth in this Agreement.

           9.       This Agreement contains the entire Agreement and understanding between the

    Petitioners and Respondents and constitutes a full and final Agreement on any and all issues.

    This Agreement shall be governed by the laws of the State of New Jersey.

            10.     The Parties have entered into this Agreement freely and voluntarily with a full

    understanding of their rights and the contents of this Agreement. The Parties acknowledge that

    they had the opportw1ity to consult with legal counsel or a representative of their choice and that

    they reviewed this Agreement in detail with their counsel or representative and fully understand

    its requirements and limitations,

            11.     This Agreement is dispositive of all issues in dispute between the Parties hereto,

    and is intended to constitute a final resolution of the dispute between the Parties.

            12.     The District's financial obligation, as set forth herein, shall represent the total

    and maximum financial responsibility of the Board toward N.W. from the beginning of time



                                                      5




                                                                                           PMa064
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 93 of 132 PageID: 291




    through June 30, 2018.

           13.      This Agreement shall fully resolve all issues between the Parties, including all

    issues that were raised, or could have been raised, in the due process petition filed by the Parent.

    Upon final execution, this Agreement shall be furnished to the Office of Administrative Law,

    thus dispensing with and forever dismissing the matters above. The Parent fully agree to take any

    additional action that may be necessary to ensure the dismissal/withdrawal with prejudice of the

    aforementioned litigation and/or due process petition.

            14,     This Agreement represents the compromise of disputed claims and shall never be

    treated as an admission of liability by either party for any purposes whatsoever. This Agreement

    cannot be construed or interpreted as an admission on the part of the Board that it has failed to

    provide N.W. with a free and appropriate public education for the relevant time period or any

    other period of time, or that the program/placement as provided herein is required to provide

    N.W. with a free and appropriate public education any period of time.

            15.     The "WHEREAS" clauses of this Agreement are provided merely for

    background purposes, and it is expressly understood that such clauses are not material terms and

    conditions of this Agreement and shall carry no legal force and effect.

            16.     The Petitioner acknowledge that they have read and understand the terms of this

    Agreement, that they have had the oppo1tunity to have the Agreement reviewed by counsel, that

    they are satisfied with the advice of their respective counsel, and that they are entering into this

    Agreement knowingly, freely, voluntarily, without coercion and not under the influence of

    anything or anyone.

            17.     No party shall be deemed a "prevailing party" as a result of this agreement.



                                                     6




                                                                                        PMa065
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 94 of 132 PageID: 292




               18.   The Petitioner agrees and acknowledges that this Agreement is subject to

    approval by the Princeton Board of Education during its next regularly scheduled meeting

    following the execution of this Agreement. The agreement will be recommended for approval

    by the board solicitor.

               19.   The Petitioner agrees that the terms of this Agreement shall remain strictlv

    confidential to the fullest extent permitted by law, and they shall not share or communicate the

    terms of same with any other individual, unless enforcement of same is sought by either party in

    a court of law. The agreement may be shared with therapists, potential out of district schools,

    professionals, or state agencies.

               20.   This Agreement shall be interpreted, enforced, and governed under the laws of

    the State of New Jersey.     The language of all parts of this Agreement shall in all cases be

    construed as a whole, according to its fair meaning, and not strictly for or against any of the

    Parties.

               21.   If, during the term of this Agreement, a specific clause of the Agreement is

    determined to be illegal or in violation of any Federal or State law, the remainder of the

    Agreement shall be affected by such a ruling and shall remain in full force and effect. This

    Agreement may only be amended in writing by way of a document signed by all Parties.




                                                   7




                                                                                    PMa066
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 95 of 132 PageID: 293




            IN "WITNESS HEREOF, the Parties have set their hands this___ day of _ _ __

    2017.




    BY:f~Board President, Princeton
                                                   DATED: - - - - - - - - - -

           Board of Education/


    BY:/mi&l£f~1!Jc£_d7, __                                     3 5:{±_--_jtj'_c_ _
       / Boarcysecretary, /lceton
           Board of Education
                                      ----·u       DATED: ___



    Petitioners


                                                   DATED:
                     oN               s



            4819-4691-7713, v. 1




                                               8




                                                                          PMa067
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 96 of 132 PageID: 294


  Princeton
  Public Schools                    Administrative                           ffices
                                    25 Valley Road, Princeton, New Jersey 08540 t Go9.80G.4200

  Uve to Learn, Learn to Live




        March 23, 2018



        To Whom It May Concern:


        I, Stephanie Kennedy, certify that lam the duly appointed Secretary to the Princeton
        Board of Education. I further certify that at its Board Meeting held on March 20,
        2018, the following resolution was adopted by the Board of Education:

             Special Education Settlement Agreement

             RESOLVED, that the Board of Education approve the Special Education
             Settlement Agreement #111715-11-2, on file in the Student Services Office and
             authorize the Board President to sign the agreement for the sum not to exceed
             $87,194.00, for the period of September 1, 2017 through June 2019. The
             Agreement will be funded through general funds.

             BE IT FURTHER RESOLVED, that the Board of Education authorizes the
             administration to execute the necessary documents.

        Re :·1rds,              J    .

         \ 'tl    j
            if~"./l.)4;(£:  l!M ")~
                                l
                           /{(/)062(./l?t#,
                                7

       <5tep anie Kenned'y          {
        Business Administrator/Board Secretary




                                                                                                 PMa068
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 97 of 132 PageID: 295


     PARKERMcCAY                                                                                                          Parker McCay P.A.
                                                                                                              9000 Midlantic Drive, Suite 300
                                                                                                                                P.O. Box 5054
                                                                                                         Mount Laurel, New Jersey 08054-5054

                                                                                                                            P: 856.596.8900
                                                                                                                             F: 856.596.9631
                                                                                                                        www.parkermccay.com

                                                                                                                    Brett E.J. Gorman, Esquire
                                                                                                                                P: 856-985-4051
                                                                                                                                F: 856-810-5852
                                                                                                                    bgorman@parkermccay.com


                                                       May 7, 2018

                                                                                                          File No. 12174-0005

  Via Facsimile
  The Honorable Dean J. Buono A.L.J.
  Office of Administrative Law
  P.O. Box 049
  Trenton, NJ 08625-0049

         Re:     A.W. o/b/o N.W. v. Princeton Public Schools Board of Education
                 OAL Docket No.: EDS 03738-2017 S; Agency Ref. No.: 2017-25766

  Dear Judge Buono:

         As Your Honor is aware, this office represents the Princeton Public Schools (hereinafter
  the "District"), in the above-referenced matter. I am in receipt of Petitioner's letter dated May 4,
  2018. While the District has numerous concerns with the letter submitted by Petitioner, it will
  focus only on four main areas.

            First, as set forth in the initial brief, Petitioner did not revoke her consent to the
  agreement. Rather, on the eve of the board meeting to approve the settlement and subsequently
  thereafter, Petitioner sought confirmation that the settlement had been approved by the board as
  written. A review of my certification and the attached documents confirms that Petitioner had
  not revoked consent for the settlement agreement at all, let alone pursuant to 20 U.S.C.
  1415(f)(B)(iv). Second, Petitioner notes on page two that there is a discrepancy between
  different paragraphs within the settlement agreement and that this inconsistency "reinforces the
  Petitioner's belief (sic) last sentence of paragraph four was quickly inserted into the agreement
  by Mr. Gorman after the negotiations on the document and which Petitioners had not agreed
  with ... " However, as the Court will recall, Your Honor's secretary printed out the agreement
  and handed the parties the physical copy of the settlement agreement that was executed by all
  parties and read into the record. Consequently, Petitioner had a physical copy of the agreement
  that she reviewed in front of the Court, signed and then, through voir dire by the Court, stated
  she agreed to the terms therein. In addition to improperly accusing the undersigned of including
  additional terms to a settlement agreement after it was negotiated, Petitioner made a direct
  misrepresentation to the Court that oversaw placing this agreement on the record. Third,
  Petitioner states that the District e-filed the agreement in an un-redacted form for the District
  Court of New Jersey. This is also false. A letter was filed with the District Court that only used

                                    COUNSEL WHEN IT MATTERS.SM
                      Mount Laurel, New Jersey I Lawrenceville, New Jersey I Atlantic City, New Jersey
                                                                                                                  PMa069
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 98 of 132 PageID: 296


    PARKERMcCAY
 Petitioners' initials with a copy of the executed settlement agreement that also only utilized
 Petitioner's initials. No part of this document provides any personal identifiable information on
 the public filing system and Petitioner was made aware of this fact by email from the
 undersigned immediately following submission of that letter. Finally, Petitioner states that she
 "suspect(s) Mr. Gorman took this action for the purpose of deterring the U.S. District Court from
 issuing an opinion on now pending motions for summary judgment on the issue of stay put ... "
 That is precisely why the letter was submitted and that is the exact request submitted to that
 Court. As a settlement had been reached in this matter that disposed of the matter in the District
 Court, the District Court should not issue a decision in that matter until this Court ruled on the
 pending motion to enter the settlement.

         Accordingly, the District requests that the Court enter a final order closing this matter.
 As Petitioner has acknowledged that she has already received a check meeting the financial
 terms set forth in the agreement, the District has admittedly performed and the case should be
 dismissed. At this point, Petitioner seeks to have the Court strike the waiver language from the
 agreement while also receiving the full payment from the District. As the Court is aware, the
 waiver set forth in the agreement was a necessary part of the agreement and no agreement would
 ever have been reached had the waiver language not been agreed to by Petitioner. Therefore, as
 submitted in the initial motion, and as agreed to by both parties, it is respectfully submitted that
 the settlement agreement be entered into a final order as written.




 BEJG/sc
 cc:   Micki Crisafulli - via email
       A. W. - via email

 4828-5085-5269, V. 1




                                                                                      PMa070
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 99 of 132 PageID: 297



                                                               609-924-5200 (office); 609-933-1774 (cell)
                                                                                      609-924-5277 (fax)
                                                                                                   .com

                                                May 16, 2018

  Via Facsimile (609)-689-4100
  Honorable Dean J. Buono, A.L.J.
  Office of Administrative Law
  P.O. Box 049
  Trenton, NJ 08625

         Re:     A.W. o/b/o N.W. vs. Princeton Regional BOE (Agency: 2017-25766)
                 Docket No. EDS 03738-2017 S

  Dear Judge Buono:

  Petitioners respectfully submit this letter in response to Mr. Gorman’s letter submitted to the
  Court today.

  First, I would like to clarify that I believe Mr. Gorman misstated the content of my letter to
  the U.S. District Court in the email that he forwarded to Your Honor. To clarify this, I have
  annexed hereto both his letter to the U.S. District Court (in which he states the case was
  settled)(Pa1-2), and my reply in which I indicate, accurately, that there is an on-going dispute
  as to the settlement (Pa3).

  Second, I would like to confirm that it remains our position there should be equitable reformation of
  the settlement. However, in the event the Court were not inclined to order equitable reformation, we
  argue for rescission, not enforcement of the agreement as written. Petitioners submit that enforcing
  the agreement as written, as urged by the Princeton Public Schools District (the District), would be
  dire as it would leave N.W. without a viable placement option for the 2018-2019 school year.

  To explain, the yearly tuition cost at The Lewis School is approximately $43,000.00. The Lewis
  School requires this payment in full, up front. However, under the terms of the agreement, the
  petitioners would be required to pay all tuition to The Lewis School, to be reimbursed by the District
  on a monthly basis following proof of attendance and proof of payment, with reimbursement to be
  made within forty five days. Thus, the first reimbursement check petitioners would receive would be
  approximately November 15, 2018, in the amount of about $4,000.

  However, when the agreement was entered, it was not contemplated that petitioners would be
  required to, again, incur and carry a debt of $43,000 for a year. Rather, it was contemplated that a
  payment plan would be available for N.W.’s tuition at The Lewis School for next year. Indeed, Mr.
  Gorman urged A.W., upon negotiating the deal, that she should accept the reimbursement terms
  offered by the District because these were the only terms the District could offer and The Lewis
  School has routinely provided payment plans in his experience. However, despite several requests
  made to the Lewis School (as of March 5, 2018), a payment plan has not yet been offered to the
  family. Instead, as per the annexed correspondence, The Lewis School requested the full tuition
  payment from petitioners for next year by March 8, 2018, and then they extended this request until
  May 11, 2018 to maintain her enrollment (Pa4-5).


                                                                                         PMa071
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 100 of 132 PageID: 298
   Letter to Hon. Dean J. Buono, ALJ
   A.W. o/b/o N.W. v. Princeton Public Schools
   May 16, 2018
   Page 2

  It is N.W.’s strong preference to remain schooled at The Lewis School for next year. However, the
  financial burden on the family, given the family’s extenuating financial constraints, is too high if a
  payment plan is not forthcoming. (While the District reimbursed petitioners for the 2017-2018
  school year, the funds used for that tuition were too obtained from a loan and carrying that debt
  caused undue financial stress and depletion of already limited finances.)

  Alternatively, the petitioners did request, when they negotiated the deal, the alternative option that
  N.W. may be re-enrolled in-district, explained in prior correspondence. However, re-enrolling N.W.
  in the District is not a viable option under the agreement as expressly written, because the agreement
  also simultaneously has waivers releasing the school district from any responsibility to N.W. Also,
  the District has not taken a position on whether they would even re-enroll N.W. in the District
  acknowledging her current grade level at The Lewis School (a rising 10th grader). This is a concern
  for petitioners, given the prior dispute between the parties. As your Honor may recall, the District
  refused to allow N.W. to take an accelerated curriculum at the Fusion Academy, which led to
  disruption of her program at Fusion (and then the emergent petition followed by placement at The
  Lewis School.) We submit it would be debilitating for N.W. if she were enrolled in District to be
  required to repeat ninth grade. Yet the District will provide no assurances on this subject, while
  simultaneously insisting on continued waivers.

  Thus, the chain of events has placed Petitioners in a quandary. If the settlement is enforced, as urged
  by the District, we believe there is no feasible option for N.W. for the 2018-2019 school year. (It was
  because petitioners envisioned this possibility that they invoked the three-day rule and requested
  clarification on future waivers if N.W. were enrolled in district, in honoring the agreement.)

  To make matters worse, Mr. Gorman, while aware of these issues, contacted the U.S. District Court
  to advise the case was settled (as confirmed in the annexed letter). Consequently, the U.S. District
  Court ruled that it would administratively terminate a decision on N.W.’s appeal on the stay put
  question, pending resolution of the settlement issues before this Court. If the stay put motion could be
  resolved, then at least N.W. would have assurances as to a pending placement while the case before
  Your Honor remains pending. However, at present, stay put is placed on hold pending Your Honor’s
  ruling.

  Thank you again for Your Honor’s kind attention to this matter.

                                                        Respectfully submitted,



                                                        A         P. W
    cc.   Mr. Brett Gorman (via facsimile)




                                                                                       PMa072
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 101 of 132 PageID: 299



             Street
  Princeton, NJ 08542
  609-924-5200 (phone); 609-924-5277 (fax);
  Attorney for Petitioner



    A.W. o/b/o N.W.                 STATE OF NEW JERSEY
                                    OFFICE OF ADMINISTRATIVE LAW
               Petitioner,
                                    OAL DOCKET NO.: EDS 03738-2017S
    v.                              0890-17 AGENCY REF. NO.: 2017-25766
    PRINCETON PUBLIC
    SCHOOLS BOARD
                                    NOTICE OF MOTION FOR RECONSIDERATION
    OF EDUCATION,
                                    AND/OR FOR A STAY OF ENFORCEMENT AS TO
                                    APPEAL REGARDING STAY PUT
              Respondent.


     TO:        Brett E.J. Gorman, Esq., Parker McCay
                9000 Midlantic Drive, Suite 300
                Mount Laurel, NJ 08054

           PLEASE TAKE NOTICE that the undersigned hereby moves before the

   Honorable Dean J. Buono, ALJ, Office of Administrative Law, P.O. Box 049, Trenton,

   NJ 08625-0049, for (1) Reconsideration of the Court’s Decision and Order of May 17,

   2018, which granted the motion filed by Respondent, Princeton Public Schools District

   Board of Education (“the District”), to enforce the settlement of March 2, 2018

   precisely “as written”; and (2) in the event said motion is denied, for a stay of the

   provision contained in said document which indicates Petitioners will dismiss with

   prejudice their appeal in A.W. o/b/o N.W. v. Princeton Public Schools Bd. of Ed.,

  Civil Action No. 3:17-cv-11432-MAS-TJB;

           PLEASE TAKE FURTHER NOTICE that in support of this motion, the

   undersigned relies upon the enclosed Brief and Appendix which includes a




                                                                                 PMa073
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 102 of 132 PageID: 300



   Certification of A.W. and Exhibits thereto;

          PLEASE TAKE FURTHER NOTICE that a proposed for of order is submitted

   herewith. Petitioners agree to waive oral argument and consent to disposition on the

   papers.

                                     Respectfully submitted,

                                     s/A         P. Wi

                                      A           P. Wi        .

  Dated: May 29, 2018




                                                                             PMa074
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 103 of 132 PageID: 301




    A.W. o/b/o N.W.                  STATE OF NEW JERSEY
                                     OFFICE OF ADMINISTRATIVE LAW
             Petitioner,
                                     OAL DOCKET NO.: EDS 03738-
   v.                                2017S
                                     0890-17 AGENCY REF. NO.: 2017-25766
    PRINCETON PUBLIC
    SCHOOLS BOARD OF
    EDUCATION,


            Respondent.



   _____________________________________________________________________

                 PETITIONER’S BRIEF IN SUPPORT OF MOTION
             FOR RECONSIDERATION AND ALTERNATIVELY, A STAY
   _____________________________________________________________________




                                           A         P. Wi           .

                                                      Street
                                           Princeton, NJ 08542
                                           609-924-5200
                                                             .com
                                           Attorney/              for N.W.




                                                                         PMa075
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 104 of 132 PageID: 302



                               TABLE OF CONTENTS

  PRELIMINARY STATEMENT...........................................1

  STATEMENT OF THE CASE...........................................4

     A. Reconsideration request....................................4
     B. Facts and circumstances as to March 2, 2018 settlement.....5

  POINT ONE

  RECONSIDERATION IS WARRANTED BECAUSE THE DECISION REJECTED
  EQUITABLE REFORMATION ON THE GROUND A.W. FAILED TO
  ADEQUATELY OBJECT TO THE AGREEMENT BEFORE APPROVAL AND
  THERE “COULD BE NO FRAUD” BUT REVOCATION IS NOT NECESSARY
  FOR EQUITABLE REFORMATION TO BE GRANTED WHICH IS BASED ON
  AN AGREEMENT BEING VALID AND REFORMATION IS NECESSARY TO
  PREVENT A FRAUD................................................10

  POINT TWO

  RECONSIDERATION IS WARRANTED BECAUSE ANY WAIVER OF RIGHTS
  UNDER THE IDEA MUST BE KNOWING AND VOLUNTARY AND TO
  INTERPRET THE SETTLEMENT AGREEMENT AS EFFECTING A WAIVER
  BASED ON ALLEGED POST-CONTRACTING ACQUIESCENCE IS CONTRARY
  TO PROCEDURAL SAFEGUARDS UNDER THE IDEA........................12

  POINT THREE

  RECONSIDERATION IS WARRANTED BECAUSE THE TIME PERIOD
  BETWEEN ACCEPTING A SETTLEMENT IN COURT AND BOARD APPROVAL
  AND EXECUTION OF THE WRITTEN INSTRUMENT PROVIDES AN
  OPPORTUNITY FOR THE PARTIES TO RESOLVE ANY CONCERNS OR
  CONTINGENCIES IN THE INSTRUMENT TO PROTECT A DISABLED
  MINOR’S SIGNIFICANT EDUCATIONAL RIGHTS; PPS’S BLANKET
  REFUSAL TO DEAL WITH A.W. DURING THAT PERIOD WAS CONTRARY
  TO PROCEDURAL SAFEGUARDS UNDER THE IDEA AND EXPECTED
  STANDARDS OF PROFESSIONAL CONDUCT (INCLUDING PPS’S CONDUCT
  IN OCTOBER 2015)...............................................13

  POINT FOUR

  RECONSIDERATION IS WARRANTED BECAUSE THE DECISION’s IMPACT
  IS THAT N.W. WOULD HAVE NO RIGHTS (WAIVERS REMAIN IN TACT)
  WERE N.W. TO BE ENROLLED IN PUBLIC SCHOOL BUT SUCH AN
  OUTCOME IS CONTRARY TO LAW AND PUBLIC POLICY BECAUSE A
  PUBLIC SCHOOL DISTRICT SHOULD NOT BE PERMITTED TO, AS A
  CONDITION OF SETTLING A DUE PROCESS PETITION, REQUIRE THAT

                                        i

                                                                   PMa076
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 105 of 132 PageID: 303



  A DISABLED STUDENT WAIVE ALL RIGHTS UNDER IN THE IDEA IN
  FUTURO WHILE THE STUDENT IS ENROLLED IN PUBLIC SCHOOL..........15

     A. A school district’s attempt to extract all
        encompassing future waivers under the IDEA as to a
        time when the student will be enrolled in public
        school effectively excludes the student from public
        school and should be disallowed as a matter of law and
        public policy.............................................15

     B. A school district’s demand for future waivers under
        the IDEA while a student is enrolled in public school,
        as a condition of settling a due process petition, as
        PPS has repeatedly done here, is overreaching and
        discriminates against the student under the ADA and
        constitutes wrongful retaliation against the student
        for asserting her rights in a due process petition........18

  POINT FIVE

  IN THE EVENT THIS COURT DOES NOT GRANT EQUITABLE
  REFORMATION AND ALLOWS THE DISPUTED WAIVERS TO STAND,
  PETITIONERS ARE ENTITLED TO A STAY OF ENFORCEMENT AS TO THE
  SETTLEMENT PROVISION REQUIRING DISMISSAL OF THEIR APPEAL ON
  STAY PUT.......................................................19


  CONCLUSION.....................................................22




                                       ii

                                                                   PMa077
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 106 of 132 PageID: 304
  equal benefits under the law, and equal opportunities for

  participation in services and activities, as other students. 34

  C.F.R. 104.33; 34 C.F.R. 104.37; 104.34; 42 U.S.C. 12131-12132.

        We submit it is undue overreaching and unlawfully

  discriminates and retaliates against a disabled child when a

  school denies a disabled child equal rights under the law, while

  the student is enrolled in public school, on account of that

  student’s parent having asserted the child’s educational rights

  in a due process proceeding. For this reason, future waivers of

  rights while N.W. is in the future enrolled in public school,

  should she re-enroll, must not be allowed.


                                   POINT FIVE

  IN THE EVENT THIS COURT DOES NOT GRANT EQUITABLE REFORMATION AND
  ALLOWS THE DISPUTED WAIVERS TO STAND, PETITIONERS ARE ENTITLED TO
  A STAY OF ENFORCEMENT AS TO THE SETTLEMENT PROVISION REQUIRING
  DISMISSAL OF THEIR APPEAL ON STAY PUT

        Under 20 U.S.C. 1415(e)(3), the stay put rule remains in

  effect “during the pendency of any proceedings” and “until all

  such [due process] proceedings have been completed.” 20 U.S.C.

  1415(e)(3). This command was explained in Drinker v. Colonial

  School District, 78 F.3d 859 (3d Cir. 1996).

        As set forth in Drinker, stay-put protections remain in

  effect until all issues regarding the child’s educational
                                        19




                                                                   PMa078
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 107 of 132 PageID: 305
  placement are finally resolved “beyond the point of either

  collateral attack in either further administrative proceedings or

  direct attack in judicial appeal.” 78 F.3d at 865-866. For

  example, in Drinker, the Defendant, Colonial school District, had

  argued that the underlying IDEA litigation had settled, because

  the placement question had been decided by the hearing officer

  and the parents did not appeal. 78 F.3d at 866. The Third Circuit

  ruled that nonetheless, the district court was correct in

  applying the stay put mandate under section 1415(e)(3), because

  issues as to transition periods and timing of placement were

  still unresolved. Id. at 866.

        Here, significant issues regarding N.W.’s future educational

  placement remain in dispute as there is a continued controversy

  over the settlement that seriously impacts N.W.’s future

  educational stability. Petitioners have the right to litigate

  their claims; however, if they are forced to dismiss their stay-

  put case, they would be coerced into accepting PPS’s unfair

  settlement because that would be the only way in which N.W. could

  go to school for the 2018-2019 school year, unless the family

  moves to another district now. That outcome would be coercion, in

  that petitioners are forced into accepting PPS’s terms that they



                                        20




                                                                   PMa079
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 108 of 132 PageID: 306
  disagree with, and seek to litigate, because if they do not go

  along with PPS’s position, N.W. has no school option.

        We respectfully recall that during court on March 2, 2018,

  this Court indicated that A.W. o/b/o N.W.’s adherence to the

  terms of the settlement – i.e., dismissal of the federal appeal

  on stay put – is conditional upon PPS’s compliance. We submit

  that in view of the issues herein, PPS is not adhering to the

  agreement it promised to A.W. o/b/o N.W. on March 2, 2018, and

  thus, it would be unfair to order them to dismiss their federal

  case, which provides an opportunity for educational stability.

  There is no unfairness, inconsistency, or injustice in allowing

  that case to proceed which is required by Drinker, 78 F.3d at

  865-866.

        Lastly, we most respectfully point out that ordering

  petitioners to dismiss their federal appeal on stay put, given

  the instant controversy, would involve this Court ordering

  petitioners from withdrawing an appeal from this Court’s own

  decision, as to which petitioners have a right of appeal. We

  respectfully request that the Court decline such an avenue and

  defer to the U.S. District Court on the continued merits of that

  matter.




                                        21




                                                                   PMa080
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 109 of 132 PageID: 307
                                   CONCLUSION

        For the foregoing reasons, we respectfully request that the

  Court reconsider its decision of May 17, 2018 and grant

  petitioners the relief they have requested, namely, reformation

  of the parties’ agreement to confirm their intent as expressed on

  March 2, 2018, meaning that, should N.W. be enrolled in public

  school, the waivers are void; or alternatively, the waivers are

  void in any case as contrary to law and public policy.

  Additionally, in the event petitioners’ request is denied,

  petitioners request a stay of the order enforcing the March 2,

  2018 settlement to the extent it would direct Petitioners to

  dismiss, with prejudice, their appeal of this Court’s stay-put

  order.


                                             Respectfully submitted,

                                             s/A          P. W

                                             A         P. W

  Dated: May 29, 2018




                                        22




                                                                   PMa081
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 110 of 132 PageID: 308


      PARKER McCAY                                                                                                         Parker McCay P.A.
                                                                                                             9000 Midlantic Drive, Suite 300
                                                                                                                                P.O. Box 5054
                                                                                                         Mount Laurel, New Jersey 08054-5054

                                                                                                                             P: 856.596.8900
                                                                                                                             F: 856.596.9631
                                                                                                                        www.parkermccay.com

                                                                                                                   Brett E.J. Gorman, Esquire
                                                                                                                               P: 856-985-4051
                                                                                                                               F: 856-810-5852
                                                                                                                   bgorman@parkermccay.com


                                                     June 12, 2018

                                                                                                         File No. 12174-0005
  Via Facsimile
  The Honorable Dean J. Buono A.L.J.
  Office of Administrative Law
  P.O. Box 049
  Trenton, NJ 08625-0049

         Re:     A.W. o/b/o N.W. v. Princeton Public Schools Board of Education
                 OAL Docket No.: EDS 03738-2017 S; Agency Ref. No.: 2017-25766


  Dear Judge Buono,

         As you know, this office represents the Princeton Public Schools in the above-referenced
  matter. Please accept this letter brief in lieu of a more formal submission regarding Petitioner's
  Motion for Reconsideration.

                                              LEGAL STANDARD

          Motions for reconsideration are granted sparingly and only under very narrow
  circumstances. See Dover-Chester Associates v. Randolph Tp., 419 N.J. Super. 184, 195-96
  (App. Div. 2011). The court will grant a motion to reconsider only under very narrow
  circumstances. In Cummings v. Bahr, 295 N.J. Super. 374, 384-85 (App. Div. 1996), the court
  set forth the narrow standard for governing motions for reconsideration:

                 Reconsideration should be utilized only for those cases which fall
                 into that narrow corridor in which either (1) the Court has
                 expressed its decision based upon a palpably incorrect or irrational
                 basis, or (2) it is obvious that the Court either did not consider, or
                 failed to appreciate the significance of probative, competent
                 evidence.

                 [Id. at 384 (citing D'Atria v. D'Atria, 242 N.J. Super. 392, 401-
                 402 (Ch. Div. 1990).]                                     .



                                    COUNSEL WHEN IT MATTERS.SM
                      Mount Laurel, New Jersey I Lawrenceville, New Jersey I Atlantic City, New Jersey

                                                                                                                 PMa082
     Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 111 of 132 PageID: 309


          PARKER McCAY
                 Reconsideration is not an appropriate vehicle to bring to the attention of the court
        evidence that was available, but not presented, in connection with the initial argument. J.P. v.
        Smith, 444 N.J. Super. 507, 521 (App. Div. 2016). Indeed, litigants cannot and should not file
        motions for reconsideration "merely because of dissatisfaction with a decision of the Court."
        D' Atria, supra, 242 N.J. Super. at 401. Similarly, motions for reconsideration cannot be used by
        litigants to get "a second bite of the apple" if their adversary prevailed on the initial motion. See
        Morey v. Wildwood Crest, 18 N.J. Tax 335, 339 (App. Div. 1990).


                                                   LEGAL ANALYSIS

               In the May 17, 2018 Decision Your Honor properly found:

                       [T]he Settlement Agreement is clear and unambiguous on its face.
                       It can only be interpreted in one manner. The Settlement
                       Agreement is not susceptible of any other reading and must be
                       enforced as it was written ... Petitioner swore - under oath - that
                       she consented to the agreement. Petitioner then signed the
                       agreement in [Judge Buono's] presence. A settlement cannot be
                       voided or avoided simply because a party later determines that
                       maybe they could get a better deal, or in this case, recoupment of
                       counsel fees. Any attempt to have it set aside is a burden petitioner
                       has not carried in these proceedings. They have asserted no fraud,
                       undue influence or mutual mistake to entitle them to set aside the
                       agreement.

                The Court has already examined the issues raised and all relevant statutory and case law
        before granting Respondent's Motion to Accept the Settlement; which the District incorporates
        herewith as further opposition to the application filed by Petitioner. Your Honor's decision was
        thorough and adequately addressed all arguments advanced by the parties. Petitioner cannot
        demonstrate new or additional facts that were not readily available at the time the Court reached
        its decision. Petitioner is not entitled to a "second bite at the apple" because she is dissatisfied
        with the decision. As Petitioner has identified no mistake of law or fact, which would require
        reconsideration, Petitioner's motion must be dismissed.




                                                     /BRETT E.J. dORMAN

        BEJG/ke
        Cc: Micki Crisafulli - via email
              A.W. -via email




~--~4847.::11Jl.J2:9Q,§l,,_,v""".,_1_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,
                                                                                               PMa083
  Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 112 of 132 PageID: 310

                                       The Lewis School of Princeton                           Invoice
53 Bayard Lane
                                                                                    DATE            INVOICE#
Princeton, NJ 08540
                                                                                   9/27/2017          168


    BILL TO



  Prin:~ ~
  Re:1. . _ ~




                                                                                                     DUE DATE

                                                                                                     9/27/2017



     ITEM                      DESCRIPTION                      SESSIO ...      RATE                 AMOUNT

Misc Income   Student Auditing for the period of September 13                            2,350.00       2,350.00
              thru September 29, 2017
              10-1/2 days




                                                                     Payments/ Credits                      $0.00

                                                                     Balance Due                        $2,350.00



                                                                                               PMa084
 Case  3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 113 of 132 PageID: 311
.a, LEWIS
 SCHOOL
         · PRINCETON
                                                     ENROLLMENT CONTRACT 2017-2018

                 THE LEWIS CLINIC & SCHOOL FOR EDUCATIONAL THERAPY ENROLLMENT CONTRACT 2017-2018

PLEASE COMPLETE SECTIONS A, B & C PROVIDING FULL DETAILS. THIS CONTRACT WILL BE EXECUTED UPON THE
DETAILED AND SATISFACTORY COMPLETION OF 1HE INFORMATION REQUESTED IN SECTIONS A, B & C.

Wi         N      __
Student's last name               first              middle          student's social security #         male/female               birth date

Street                            city       state                    zip+4      telephone                        Email
Section A:
Suffix _ __                                                               Suffix _   _    _


Last name                 first              middle                       Last name                   first               middle

Address if different from above                                           Address if different from above
Home phone if different from above _ _ _ __ _ _ __                        Home phone if different from above _ _ __ _ _ __

Section B:
Employer (name of bus. if self-employed) _ _ _ _ __ _                      Employer (name of bus. if self-employed) _ _ __ __
What kind of business?_ _ _ _ __ _ __ _ __ _                               What kind of business?_ _ __ _ _ _ _ __ _ __
Title/position _ _ _ __ _ _ __ _ __ _ _ __ _                               Title/position _ _ __ _ _ __ _ __ _ __ __
Business Address: _ _ __ __ _ _ _ _ __ _ __                                Business Address: _ _ __ _ _ _ _ __ _ _ __ _

Business phone(_ _ ) _ _ __ _ __ _ __ _ _ _                                Business phone(_ _) _ __ _ __ _ __ _ __
cell phone    (_ _ ),_ _ _ __ _ __ __ __                                   cell phone    L-),_ ___________
e-mail                                                                     e-mail
Section C:
Emergency contactname_ _ _ __ _ _ __ __ _ _ phone number _ _ _ __ _ _ relationship,_ _ __ _ _ _ __ _ _
Name and address to which academic reports and other notices should be sent if in addition to the first parent listed above:
Name_ _ _ _ __ __ _ _~Addre~' - - - -- -- - -- - -- -- - - -- - -- - -- - -- - -- - - - -
Name and address to which tuition and fee bills should be sent if in addition to the first parent listed above:

Name of spouse (if different from the above): spouse of father _ _ _ __ _ _ __ _ Spouse of mother_ __ _ _ __ _ _ __
Paternal grandparents' names & addresses--- - -- - -- - -- - -- - -- -- - -- - -- -- - - -- - - -
Maternal grandparents' names & addresses _ _ _ __ _ _ _ __ __ _ __ __ _ __ _ __ __ _ __ _ _ _ _ _ __

           The above-named student is conditionally accepted for enrollment in the 2017-18 school year subject to compliance with the terms of
this enrollment contract. The undersigned parents, legal guardians, or parent and guarantor agree to pay the full-year tuition as stated below.
Failure to provide a timely payment as specified will create the need to release placement to another student.

Upper School Level Tuition (pro rata based upon 10/2/2017 start date)
(Please refer to Page 2, Paragraph # 1 under Additional Terms)                           $36,952.00



Payment Terms:
            On or before Monday, October 2, 2017 $36,952.00


The foregoing rates and payment plans are quoted based upon cash payment by certified personal or cashier's check, confirmed electronic
funds transfer, or personal check. All other forms or methods of payment, including third party financing and other credit payments, are
subject to an additional handling charge for staff processing equal to 2.5% of each such payment.

            Signatures of two parents or legal guardians, or a parent and a guarantor:

X,_ _ _ __ _ _ __ _ __ _ _ _ _ _ _ Social Sec#_ _ __ _ _ __ _ _ ___ Date: _ _ _ _ __
X                                                      Social Sec#                                            Date: - - - - - -




                                                                                                                          PMa085
                                                                                                                              Page 1 of4
 Case
 LEWIS 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 114 of 132 PageID: 312
 ~CHOOL
       PRINCETON                                    ENROLLMENT CONTRACT 2017-2018

               THE LEWIS CLINIC & SCHOOL FOR EDUCATIONAL THERAPY ENROLLMENT CONTRACT 2017-2018

PLEASE COMPLETE SECTIONS A, B & C PROVIDING FULL DETAILS. THIS CONTRACT WILL BE EXECUTED UPON THE
DETAILED AND SATISFACTORY COMPLETION OF 1HE INFORMATION REQUESTED IN SECTIONS A, B & C.

                                                                                                                                      birth date
                               first                middle           student's social security #        mal~
                                                             CJ 8°$'-/2-,          ._ 9- Cf ~'f- S ~t>D
                                                                      zip+4      telephone                          Email


                                                                            Suffix _ _ _


                                                                            Last name                 first                 middle

                                                                            Address if different from above
Address if different from above                                             Home phone if different from above _ _ _ __ _ __
Home phone if different from above _ _ __ _ _ _ __


                                                                            Employer (name of bus. if self-employed) _ __ _ __
                                                                            What kind of business?_ __ _ __ _ __ _ _ _ _
                                                                            Title/position _ _ _ __ _ _ __ __ _ _ __ _
                                                                            Business Address: _ _ _ _ __ _ _ _ _ __ _ _ _

                                                                            Business phone(_ _ ) _ _ _ _ _ _ _ __ _ __
Business phone _ _ )         : ~ y .-5   KDD                                cell phone    L - )_ _ __ _ __ _ _ __ _
cell phone    <.0:./_)     q3 :3 - / Z '14/                                 e-mail
e-mail
 Section C:
 Emergency contact name                                    phone numb - -- - -- -'-relationship                    (J fl     cLt=
 Name and address to which academic reports and other notices should be sent if in addition to the first parent listed above:
 Name         N(      4          Address._ _ _ __ _ __ __ _ _ __ _ __ _ __ __ _ __ __ __ _ _ _
 Name and address to which tuition and fee bills should be sent if in addition to the first parent lis ted above:

 Name of spouse (if different from the above): spouse of father _ __ __ __ __ _                                Spouse of mother_ _ __ __ __ __ _
 Paternal grandparents' names & addresses _ _,,._,_1't/'.,~1f--- -<-:i~!;l'~t:!a?!a'a:12~at.M---,,~l-- -- - - -- -- -- - -- -- -- -- - --

 Maternal grandparents' names & addresses _ _ _ _ __pf---,,L¥e,c..ie£.,t-FcS-s,;,V,~1'JJ_,_,._ __ __ _ __ _ _ __ __ __ _ __ _

            The above-named student is conditionally accepted for enrollment in the 2017-18 school year subject to compliance with the terms of
 this enrollment contract. The undersigned parents, legal guardians, or parent and guarantor agree to pay the full-year tuition as stated below.
 Failure to provide a timely payment as specified will create the need to release placement to another student.


 Upper School Level Tuition (pro rata based upon 10/1/2017 start date)
 (Please refer to Page 2, Paragraph# 1 under Additional Terms)                           $36,952.00



 Payment Terms:
         On or before Monday, October 2, 2017 $36,952.00

 The foregoing rates and payment plans are quoted based upon cash payment by certified personal or cashier's check, confirmed electronic
 funds transfer, or personal check. All other forms or methods of payment, including third party financing and other credit payments, are
 subject to an additional handling charge for staff processing equal to 2.5% of each such payment.

            Signatures of two parents or legal guardians, or a parent and a guarantor:


                                          _ _ _ _ _ Social Sec#                                               Date:
   ~ - - - - - - - - - - - - - - - - - S o c i a l S e c #_ _ _ __ _ _______ Date: _ _ _ _ __




                                                                                                                            PMa086
                                                                                                                                 Page 1 of4
 Case
 · LEW1S 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 115 of 132 PageID: 313
   SCHOOL
       PRINCETON
     Unless otherwise indicated, the charges herein cover tuition for a full academic year, which typically runs from
September through May, and includes both the Summer Study Morning Program for current full-time students and the
Tuition Refund Insurance Plan. Educational books must be returned 1 week prior to end of class in May; if lost, defaced or
not returned, the replacement cost becomes the financial responsibility of the parents.
     As preparation for the full Academic Year, all new students are required to attend the Summer Study Morning Program
prior to starting in September; there is an additional one-time fee to parents of new students for the Program. For parents of
current students, enrollment in the Summer Program's Morning Study Session is mandatory but not automatic: A Summer
Program Morning Study Form (no fee) will be sent under separate cover. Enrollment forms and fee information for the
Summer Afternoon Enrichment Program will be sent early in the New Year. Students from other schools will be accepted for
placement in the Summer Programs left unreserved by current families upon expiry of the deadline for the return of these
forms by Lewis Clinic families.
        Once the legally undersigned have selected and fulfilled the payment terms, the Clinic will hold a place for the student
at the proposed-appropriate level, provisional upon on-time payment of tuition (see options above) and pending the student's
satisfactory completion of the current school year and, in the case of certain students, the fulfillment of conditions that may
include additional and/or preliminary therapy, as necessary for the child. H, prior to the start of the Academic Year, any such
condition(s) are not met in the estimation of the School's Administration and/or the Director, the specified Enrollment
Commitment fee is non-refundable and the provisions of this Contract and of the Tuition Refund Insurance Plan govern
tuition refunds, if any.
Additional Terms:
     1. Regarding level changes: During the first marking period of the Fall semester, you will be notified of any change in your
child's placement. At that time, a credit or additional charge will be made to reflect the student's final academic level.
Additionally, some children may progress well enough during the academic year to move from one level to the next. Therefore,
The Lewis Clinic reserves the right to reassign a student to the appropriate level when the Clinic reasonably deems such action
to be in the best interest of the student. The undersigned agree that the Enrollment Contract may be amended to reflect any
change in tuition resulting from a student's need to be reassigned at any point during the year.
     2. Withdrawal. In the event the Clinic is given written notification by the undersigned of the student's withdrawal prior to
the beginning of the school year, no portion of the tuition will be refunded, under any circumstances.
     3. Tuition Refund Insurance. Any student attending the Clinic shall automatically be enrolled into this Plan. Under specific
conditions provided for under the Tuition Refund Plan, reimbursement by the insurer of some or all of any paid tuition may be
available. The undersigned acknowledge receipt and understanding of a publication from A.W.G. Dewar, Inc., concerning their
Tuition Refund Plan. The undersigned acknowledge the terms of the Tuition Refund Plan and in the event of separation, agree
to cooperate according to the terms of their policy in effect at the time of any claun. Additionally, the undersigned hereby
authorize the Clinic to process and collect any claim payment to which they may be entitled under the Tuition Refund Plan and
to credit it to the student's account, paying any excess to the undersigned. The undersigned acknowledge that the Tuition
Refund Plan, which provides coverage for medical reasons and non-medical reasons (voluntary withdrawal or dismissal), does
not become effective until the student has attended school for 14 consecutive calendar days (including weekends) commencing
with the student's first class day of attendance for the Academic Year to the end in May. The undersigned acknowledge that,
except as specified in this Contract, the undersigned remain responsible for the full year's tuition.
     4. Conditions of Attendance. The undersigned acknowledge that the Clinic and School's reservation of a place for the
student is null and void when payment obligations are not satisfied, and that in such circumstances the student may not attend
The Lewis Clinic & School. No student shall be considered enrolled or may start school unless his/her enrollment forms and
permission forms are complete and submitted including, in particular, the physician-signed annual medical check-up form,
with all immunization requirements completed. Should The Lewis Clinic & School determine that it is not in. the best interest of
the student, or of his/her fellow students, or of The Lewis Clinic & School for the student to continue, The Lewis Clinic & School
may suspend, require the withdrawal of, or dismiss the student The decision of The Lewis Clinic & School shall be accepted as
final.


                             arents or legal guardians, or a
X                                    _ _ _ _ Social Sec#                                     Date:
X,_ _ _ _ _ _ __ __ _ __ _ _ _ _ Social Sec#_ _ _ _ _ __ _ _ _ __ Date: _ _ _ _ _ _ _




                                                                                                           PMa087
                                                                                                               Page 2of4
 Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 116 of 132 PageID: 314
      LEWIS
      SCHOOL
          PRINCETON




    5. Extra Activities. It is agreed that the student may take part in all Clinic/School activities, including athletics, and any
Clinic/School-sponsored trip away from the campus, unless the Clinic receives written notice to the contrary. The undersigned
acknowledge that the Clinic & School shall be held harmless by the undersigned in the event of accident or injury to the student.
     6. Hours and Transportation. The undersigned acknowledge that the Clinic is open for students from 8:00 a.m. until the
individual student's dismissal time, and the undersigned will arrange for the student to be dropped off and picked up promptly
at these times.
     7. Legal Proceedings. The undersigned acknowledge receipt of this document, in particular to the section "Information and
Policies Pertaining to Parents in Litigation," and have signed and returned herewith the appended information form (Contract
p. 4 of 4) "Agreement To Pay for Subpoenaed Production of Records and Testimony in Legal Proceedings." Parents considering
a declaration of bankruptcy or lawsuit relating to their child must notify the Clinic promptly of this fact. The undersigned
agree, preliminary to the Evaluation, to disclose prior, current, or future circumstances involving public-school litigation
whether resolved or unresolved, and all pertinent medical information.
     8. Contract Submission; Additional conditions and Services. All copies of this Contract must be signed by two parents or
legal guardians of the student, or by a parent and a guarantor, and returned with payment in accordance with Options 1, 2 or 3
on or before date indicated. Upon acceptance, one copy will be countersigned and returned for your records. The Clinic
reserves the right not to accept an enrollment Contract returned after such date. By accepting this Contract - and when any
condition(s) specified by the Director are satisfied - the Clinic will make available to the above-named student a place in the
level determined by the Clinic, and all the appropriate rights, privileges, and opportunities, under Clinic policies, of that level.
The Clinic may also require of certain students in need of extra help an after-school program of additional educational therapy,
for which there will be a fee. This agreement shall be interpreted in accordance with the laws of the State of New Jersey.



Accepted for The Lewis Clinic:                      Signatures of two parents or legal guardians, or a parent and a guarantor:

                                                            _ _ __ _ __ __ _ _ _ _ _ __ _ Date: _ _ __ _ _ __
Director                                     Date
                                                            _ _ __ _ __ __ _ __ _ _ __ _ Date: _ __ _ _ __ _



          If you wish your paymen ts to be charged automatically to your Visa or MasteiCard credit card on the above-listed due dates, please
complete this form. Be advised that a 2.5% charge will apply to all credit card charges:



Name on Card: _ __ _ __ _ __ _ __ _ Credit Card Number: _ _ __ _ __ _ _ __ _ Expiration Date: _ _ _ _


I hereby authorize The Lewis Oinic to charge my account according to the Clinic's payment schedule.

Signature: _ _ _ _ __ _ _ _ __ _ _ _ _ _ __ _ _ _ __ _ __ _ __ _ _ _ Date: _ __ _ __ _ __ _




                                                                                                                     PMa088
                                                                                                                         Page 3 of4
                  Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 117 of 132 PageID: 315

                From: ap <          @aol.com>
                  To: mickicrisafulli <mickicrisafu11i@princetonk12.org>
                  Cc: jamillathompson <jamillathompson@princetonk12.org>
           ...._Subject: Re: Meeting 12/20/17
                  Date: Wed, Dec 20, 2017 10:37 am
                                 ------------------------
            1already informed that I could not ailend today per my memo o~ 12/15/2017: dld you not receive my fax?
            I included a cite to the federal regulations. Do you want case cites? I can get them.
            I will need to make some calls and get back to you about Jan. 3 or another day.

            A          P. W
            609-924-5200


            -----Original Message----
            From: Micki Crisafulli <mickicrisafulli@princetonk12.or9>
            To: a          <a         w@aol.com>
            Cc: Jamilla Thompson <jamillathompson@princetonk12.org>
            Sent: Wed, Dec 20, 2017 7:36 am
            Subject: Meeting 12/20/ 17

             An

             The district is not required to invite staff from a school where you unilaterally placed your daughter. We
             offered ·a settlement, which you accepted and then rejected. If you do not attend the meeting, an IEP will be
             developed and sent to you. We are trying to hold this meeting with your input. Despite your claims that the
             district is violating the IDEA, the holding of a meeting without a parent where there is clear evidence the
             parent is not participating and is unwilling to attend is permitted pursuant to N.J .A.C. 6A: 14-2.3(k)(7). So far
             you have continued to fail to agree to come in for the IEP meeting, have drafted memorandum without any
       ~      egal citations that do not support your position, and have taken an increasingly hostile position. We are
              xced to hold the meeting today, December 20 at 12:20, and we hope you can attend. If you cannot attend,
             we can hold the meeting on January 3rd at 12:20. But we will not tolerate any further delays.

             Finally, when a district places a student in a program, or when a district is proposing a program, we invite a
             special education teacher and a general education teacher from that program; not the program where a parent
             has unilaterally placed their student. This Child Study Team is not proposing Lewis School, as the District has
             an appropriate program available in-district, so we will not invite Lewis School staff to be part of this meeting
             as they are not knowledgeable of the program that will be proposed by the district.

             Again, we hope you can make yourself available to discuss your daughter's education and participate in the
             meeting.

             Regards,

             Micki



             Micki Crisafulli
             Director of Student Services
             P1;nceton Public Schools
            25 Vailey Road
        -•- "Qrinccton, NJ 08540
       e,- hone: 609-806-4206
            ?ax: 609-806-4226




                                                                                                                     PMa089
3, _   _ _ _ __         _ __ _ _ __ _ _ _ __                   _   _
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 118 of 132 PageID: 316

   REQUEST FOR APPROPRIATE IEP MEETING AT MUTUALLY AGREEABLE TIME
           ANDINACCORDANCEWITHPROCEDURALSAFEGUARDS



                                                              DATE: December 15, 2017


   TO:    Ms. Micki Crisafulli, Director of Student Services (Via Facsimile)

   FROM: A           P. Wi                   Street, Princeton, NJ 08542

   RE:    N     A. Wi       DOB: October 28, 2003
          Cunent School: The Lewis School, 53 Bayard Lane, Princeton, NJ 08540


   I write this memo in response to your email of December 12, 2017, in which you claim that you
   have "tried to work with" me to schedule an Individualized Education Program (IEP) meeting for
   my daughter but you claim I allegedly have "failed to consent" to an IEP meeting or observation.

   I am very disturbed and distressed by your knowingly false accusations that are harassing and
   hannful to me and my family.

   As you are aware, the District has not attempted to work with me at all, and I have not denied
   consent. I have eagerly welcomed an IEP meeting (as I always have in the past). I was contacted
   by Ms. Thompson on November 14, 2017 about an IBP meeting, and I immediately met with my
   daughter's teacher at The Lewis School to facilitate the meeting. I then promptly emailed Ms.
   Thompson on November 15, 2017, and informed that I had taken these steps and I provided
   feedback from my daughter's teacher and contact information to facilitate the meeting. My email
   specifically also informed Ms. Thompson that the Lewis School was even expecting her call.

   However, despite my cooperation, the District has obstinately rebuked my efforts and has
   obstinately and defiantly refused to include my daughter's teachers as part of an IEP team which
   violates the Individuals with Disabilities Education Act ("IDEA"), 20 U.S.C. 1400 et seq.

   Regarding the observation, I also expressly consented. I have only reasonably asked the District
   first have the meeting with my daughter's teachers which is necessary to respect The Lewis
   School and my daughter's rights.

   T~e District has further refused to even discuss accommodations for my daughter's disability
   with regard to meeting location, though she is fomteen and her perferences must be considered.

   Through your conduct, the District is engaging in illegal and harmful conduct and then you
   compound that wrong by making false accusations against me.




                                                                                         PMa090
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 119 of 132 PageID: 317

  Parent Request for Appropriate IEP Meeting at Mutually Convenient Time - N     A. W


  Now, you also have abruptly scheduled an IEP meeting via email with basically one week notice
  during the holiday season and suggest you may go ahead with the meeting even without me.

   Given the Dist1ict refuses to invite my daughters' teachers or anyone who has knowledge about
   her as part of the IEP team, it is essential that I invite individual(s) who have knowledge or
   special expetiise about my daughter, which also is my right. With the short notice you have
   provided during the holiday season, it is not possible for me to make these arrangements for a
   meeting on December 20, 2017.

   I thus require that this meeting be adjourned to a mutually agreeable time that will accommodate
   the schedules of my attendees. There is no sense of urgency. N         is very happy at The Lewis
   School and doing very well there, getting excellent grades, doing her homework, participating in
   extracurricular activities, and making friends. I have already paid the full-years' tuition at The
   Lewis School and there will not be a change in her placement this year, as that would not only be
   a waste of resources but extremely hannful to N          So there is no pressing need for an
   emergent IEP meeting as you have presented.

   If you go ahead with a meeting about my daughter's educational placement without me, such
   conduct would be yet another gross and intentional violation of the IDEA and create fwiher
   liability for the District. I request your cooperation.

   Sincerely,

   cir l
   A        vP.




                                                  2



                                                                                         PMa091
            Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 120 of 132 PageID: 318

                                   34 CFR 300.321 lep Team. (Code of Federal Regulations (2017 Edition))




                § 300.321 Iep Team.

                (a) General. The public agency must ensure that the IEP Team for each child with a disability
                includes -

                (1) The parents of the child;

                (2) Not less than one regular education teacher of the child (if the child is, or may
                be, participating in the regular education environment);

                (3) Not less than one special education teacher of t he c hild, or where appropriate, not
                less than one special education provider of the child;

                (4) A representative of the public agency who -

                 (i) Is qualified to provide, or supervise the provision of, specially designed instruction to
                meet the unique needs of children with disabilities;

                 (ii) Is lmowledgeable about the general education curriculum; and

                 (iii) Is knowledgeable about the availability of resources of the public agency.

                 (5) An individual who can interpret the instructional implications of evaluation results, who
/ -:::::-        may be a member of the team described in paragraphs (a)(2) through (a)(6) of this section;

                 (6) At the discretion of the parent or the agency, other individuals who have knowledge or
                 special expertise regarding the child, including related services personnel as appropriate; and

                 (7) v\Thenever appropriate, the child with a disability.

                 (b) Transition services participants. (1) In accordance with paragraph (a)(7) of this section,
                 the public agency must invite a child with a disability to attend the child's IEP Team meeting
                 if a purpose of the meeting will be the consideration of the postsecondary goals for the child
                 and the transition services needed to assist the child in reaching those goals under §
                 300.32o(b).

                 (2) If the child does not attend the IEP Team meeting, the public agency must take other
                 steps to ensure that the child's preferences and interests are considered.

                 (3) To the extent appropriate, with the consent of the parents or a child who has reached the
                 age of majority, in implementing the requirements of paragraph (b)(1) of this section, the
                 public ~gency must invite a representative of any participating agency that is likely to be
                 responsible for providing or paying for transition services.

                 (c) Det~rminatio~ ofknow~ed~e_and special expertise. The determination of the knowledge




                ..
    ,,-          or special expertise of any mdividual described in paragraph (a)(6) of this section must be

                                                                     -1-




                                                                                                           PMa092
                   Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 121 of 132 PageID: 319

                                             ,34 CFR 300.321 lee Team.JCode of Federal Regulations (2017 Edition))



---                    made by the party (parents or public agency) who invited the individual to be a member of
                       the IEP Team.

                       (d) Designating a public agency representative. A public agency may designate a public
                       agency member of the IEP Team to also serve as the agency representative, if the criteria in
                       paragraph (a)(4) of this section are satisfied.

                       (e) IEP Team attendance. (1) A member of the IEP Team described in paragraphs (a)(2)
                       through (a)(s) of this section is not required to attend an IEP Team meeting, in whole or in
                       part, if the parent of a child with a disability and the public agency agree, in writing, that the
                       attendance of the member is not necessary because the member's area of the curriculum or
                       related services is not being modified or discussed in the meeting.

                        (2) A member of the IEP Team described in paragraph (e)(1) of this section may be excused
                        from attending an IEP Team meeting, in whole or in part, when the meeting involves a
                        modification to or discussion of the member's area of the curriculum or related services, if -

                        (i) The parent, in writing, and the public agency consent to the excusal; and

                        (ii) The member submits, in writing to the parent and the IEP Team, input into the
                        development of the IEP prior to the meeting.

                        (f) Initial IEP Team meeting for child under Part C. In the case of a child who was previously
                        served under Part C of the Act, an invitation to the initial IEP Team meeting must, at the
                        request of the parent, be sent to the Part C service coordinator or other representatives of the
                        Part C system to assist with the smooth transition of services.

                        (Authority:   20   U.S.C. 1414(d)(1)(B)-(d)(1)(D))

                        [71 FR 46753, Aug. 14,     2006,   as amended at 72 FR 61307, Oct. 30, 2007]




      .~..--....



                       11111                                                 - 2-




                                                                                                                     PMa093
                             )                 Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed
                                                                                       ) 11/19/18 Page 122 of 132 PageID: 320                                                                                           )
                                                                                                                  Princeton P1. _..; Schools
                                                                                                                         25 Valley Road
                                                                                                                      Princeton, NJ 08540

                                                                                         DRAFT - INDIVIDUALIZED EDUCATION PROGRAM
                                                                                         .. ¼:----


                                                                                                     STUDENT / GUARDIAN INFORMATION .
                                                                                                                                                                                                                            t.
                                                                                        ~            .~.;.•..::w.:u                                                                                                               ..,
                       Student: N         W                                Date of Birth: 10/28/2003                                            Gender: Female                            Local ID:   20221036
                       Address:         Street                                          Age: 14:3                                      Native Language: English                           State ID:   9767481151
                             Princeton, NJ 08540                                                                                                                                          Home#:      (609) 924-5200
                  Contacts: A            Wi      Mother                Home/Mobile#: H: (609) 924-5200                                           Work#:                                     Email:
                School Year: 2017-2018                                  Case Manager: Jamilla Thompson                           School: John Witherspoon Middle School                     Grade:    Grade 8
                                  2018-2019                                           David Rosenfeld                   Princeton High School                                                         Grade 9
                                                           Medicaid Consent Received: No              Medicaid Eligible: No
               Special Alerts:


             I MEETING OR AGREEMENT INFORMATION                                       · MOST RECENT ELIGIBILITY INFORMATION                                          INITIAL ELIGIBILITY INFORMATION
             i Date:     02/06/2018                                                      Determination: Eligible for Special Education and Related Services               Initial Referral:
             ' Reason: Initial IEP Development                                           Classification: Emotionally Disturbed                                            Initial Consent to Evaluate:
                                                                                 i       Extended School Year: No                                                         Initial Eligibility Detennination:
                                                                          ·- ,           Most Recent Annual Review Meeting:                                               Initial IEP Meeting:
          \ IEP l~F°-RM~TI?_~ _                                                          Annual Review Due:                                               02/09/2018 1 '. Initial Consent to Implement IEP:
         / Projected IEP Start Date:       --02/06/2018                    --~           Most Recent Reevaluation Eligibility Meeting:                                 ! Initial IEP Implemented:
         · Projected IEP End Date:                                                   , Consent to Waive Reevaluation Received:                                         I
                                             02/05/2019
         : Behavior Intervention Plan:       Yes                                     :.. Reevaluation Due: ___ .... __ ·- ··-- ... _ ___ ······- ....... _02/09/2020 1
         !
         i Modifications:                    Yes                                     fsuMMARv:SPEciAi.ioucA"rim{p~o~RA0s                       ANDRELAii:o sERvi~Es .__ .--- · ... · -~- ·_· -~---··--~- -·--· ..
            Supplementary Aids and Services: Yes
            Assistive Technology:            No                                      ' Pull-out Resource Support: Study Skills                                     02/06/2018 - 06/30/2018 5 x Weekly 50 min.
            Supports for School Personnel:   Yes                                     I In-class Resource: Math                                                     02/06/2018 - 06/30/2018 5 x Weekly 50 min.
            Testing Accommodations:          Yes                                      In-class Resource: Language Arts                                             02/06/2018 - 06/30/2018 5 x Weekly 50 min.
                                                                                      Pull-out Resource Support: Study Skills                                      09/05/2018 - 02/05/2019 4 x Weekly 44 min.
         ~--     .. -·-- . · ---- ·--- - . ·-·-·· ·-··-·•·- ·· -··7
         PLACEMENT CATEGORY
         i
                                                                                      In-class Resource: English                                                   09/05/2018 - 02/05/2019 5 x Weekly 44 min.
         1---· - --·-· - ··-·•·-·-· .....               ··-· ---- -• - - ·.           In-class Resource: Math                                                      09/05/2018 - 02/05/2019 5 x Weekly 44 min.
           In the presence of general education students for 80% or more              In-class Resource: Social Studies                                            09/05/2018 • 02/05/2019 5 x Weekly 44 min.
         , of the school day                                                 I
                                                                             1
                                                                                      In-class Resource: Science                                                   09/05/2018 · 02/05/2019 5 x Weekly 44 min.
PMa094




                                                                                      Counseling Services: Individual                                              02/06/2018 - 06/30/2018 1 x Weekly 50 min.
                                                                                      Counseling Services: Individual                                              09/05/2018 - 02/05/2019 1 x Weekly 45 min.
                                    • •       ••·=w-~


         j ST~:US FOR DUR~-T l~-~-OF IE~ ---
                                                                       - •---~
     i 02/06/2018 · 02/05/2019 Receiving Services                            I

                                                                                                                                                                                                               © 2009 Centris Group
             Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 123 of 132 PageID: 321

                                                                Princeto n Public Schools
                                                                    25 Val ley Road
                                                                   Princeton, NJ 08540
.----
                                                             Req uest for Additional Assessment

                                                                                                                      February 6, 20 18
                 To the Parent/Guardian of N              W
                 95 Spruce Streel
                 Princeto n, NJ 08540
                                                                                   RE: N       W
                 Dear ParcnUGuard ian     or N          Wi                        DOB: I 0/28/2003 ID#: 2022 I 036

                 The pu rpose of"lhis notice is to inform you, in writing, of the school district's proposa l regarding the
                 iden tification, classification. evaluation, educational placement of the above student.




                 A d escription o f the p rocedures, tests, reco rds or n.>ports and factors used in determining the action
  ,.,            p ro po,scd or d e nied: -c l )J J ~          CoY\.CQ,,\XI',~   _ ~w\J\.i¼vt 5c£-ime C ' ~
  L.    ~uJ l\   v(J.4-,&"t,nc.t        '' < \   \71.P ,\[\_ ~~ N.rP0tk5         --- ·¼ ,1P/\(cf)\>t0 N.-Dr;A,,~~
                 A dc~cription of an y options H1at were cons idered and ,!_!;.s rcasons wliy 'those o ptio nS were reJccted:
                   C:-LVV\Q/4'--k QVt✓r()~R ~ \ o u•v" Q...+ c.JoBv1. w~')/U-✓'t»'l ~ S°'\L~
                 A description o f any ofher factors that MC relevant to the action pro posed o r denied:- ~ 0 Y l C l t             ct~
                 T h e nature and scope of the additional evaluation assessments prop osed to be conducte ~ G L

                 Proccdu rn l S afeg uards S tate ment:
                    /\s Lhc parent ofa student who is or may be determined elig ible for special education services or speech-
                    language services only, or as an adult student who is or may be determ ined eligible for special education
                     services or speech-language services on ly, yo u have rights regarding identification, evaluation, class ification,
                     the development oCa n IEP, placement ancJ the provision ofa free, appropriate publ ic education under the New
                     Jersey Adm in istrativc Code for Special Edu cat ion, N .J .A.C. 6A: 14. A description of these rights, which are
                     called procedural safeguards, is contained in the document, Parental Rights in Special Education (PRISE) .
                     The document is published by the New Jersey Department of Education.

                     /\ copy of Lhc PRISE is provided to you one time each year and upon referral for an initial evaluation. when
                     you request a due process hearing or complaint investigation, and when a disciplinary action that constitutes a
                     change in placement is initiated. In ad dition you may request a copy by contacting Micki Cr isafulli.
                     Director of Special Services at 609-806-4206.

                     r-or help in understanding your rights, you may contact any of the following:
                          Micki Crisafulli. Director o r Spc1.;ia l Services 609-806-4206
                          Statewide Parent Advocacy Network (SPAN) at (800) 654-7726
                          Disability Rights New Jersey (DRNJ) at (800) 922-7233
                          The New Jersey Department or Education through the Mercer Coun ty Of fice of Education. Janina
                            Zak-Krasucki. County Supervisor, 609-588-5872

                 Your consent is requested for the d istrict lo conduct ac.lditional assessment. Please read and sign the enclosed
                 consent ronn and return it to our office. The add itional assessment may begin upon receipt of your consent.




                                                                                                                   PMa095
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 124 of 132 PageID: 322




                                          Laura Skivone, Ph.D.

                                           Clinical Psychologist

                                           231 Clarksville Road

                                  Princeton Junction, New Jersey 08550

                                              609-799-5771



    February 14, 2018

    RE: N      W



    To Child Study Team John Witherspoon Middle School,

    Please find enclosed this letter as a continuation of the discussion held on January 17, 2018 at
    J.W. Please also note this letter is adjunctive to my August 21, 2015 report in which N
    developmental history, her traumatic experiences with peers at Community Park and Riverside
    Elementary Schools, along with my recommendations for appropriate middle school placement
    given the aforementioned, ·remains highly relevant and instructive.

    N       is currently thriving academically, socially, and emotionally at The Lewis School. Her
    success is evidence that a consistent, supportive environment can foster her stable sense of
    self. Her stability is built upon her experiences of safety, regularity, consistency, and
    nurturance at The Lewis School. Secure environments help to promote secure selves. Secure
    selves enable one to function at levels commensurate with their abilities. N  has
    demonstrated high academic performance at The Lewis School consistent with her strong
    native intellectual resources.

    Another growth promoting aspect of N          s experience at The Lewis School has been the
    acknowledgement and recognition by their administration and faculty that her academic
    placement reflects her superior level of intellectual functioning (WISC-R Full Scale IQ-superior
    range; January 2016, Sarah Woldoff, Ph.D.) With appropriate recognition of one's abilities,
    healthy self worth and achievement are potentiated. N           s success in performing at her
    current 10th grade level of instruction is demonstrative of the aforementioned .

    Further evidence of the appropriateness of her current placement is the manifestation of
    clinically significant improvements in Naomi's frustration tolerance and attention and
    concentration skills as well as her enhanced achievement in conflict resolution and assignment
    completion. Testimony to the transformative benefits of a supportive and affirming
    environment is that previously seen intermittent oppositional behaviors have been replaced by




                                                                                          PMa096
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 125 of 132 PageID: 323




    N      s willingness to respond appropriately and maturely to demands and tasks, and to be a
    consistent source of encouragement and help to her peers.

    In light of this detailed description of N   's overall exemplary level of achievement at The
    Lewis School, it is recommended that she complete her current academic year in place and
    continue her high school track herein.

    As I stated in our discussion on January 17, 2018, any consideration to transfer N     to John
    Witherspoon Middle School at this time is highly contraindicated on multiple levels. For N
    to incur an abrupt change to a school she has no experience with and to be removed from one
    in which she is thriving, is therapeutically counter to her abandonment and attachment
    difficulties. For N      to experience a regression from The Lewis School's acknowledgement of
    her high academic grade level to a grade several levels below would be highly detrimental to
    her sense of self, self worth, and mood regulatory abilities. For N   to be placed with an
    identified cohort of students who have bullied and ostracized her would be very harmful and
    trauma provoking.



    Sincerely,

     y}~fA.o.
    Laura Skivone, Ph.D.




                                                                                         PMa097
       Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 126 of 132 PageID: 324
                                                                                                      FOR SCHOOL USE ONLY




                                                     Conference Feedback Sheet
                                                           Winter 2018
Student Name:            ft!                                             Conference Date:_   __:~
                                                                                                __,r_/_!./-. _7/,1-/_~t ------
Family pursuing Fall placement?                                          Will there be a need for the f a m i l y ~ district
Yes      No       Maybe        NIA                                       forfunding?      Yes       No    ~ NIA

Active IEP in place? Yes                       No                        Family working with Advocate/Attorney?
                                                                         If so, name:           ,-7

Please provide explanation (if applicable): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                                                               Current                         Pro· ected 2018-2019
 Homeroom Teacher                                                                            Same       f          TBD

 Grade / Risin
 Math
 Social Studies/Risto
 Science
 Colle e Track:

Projected Teacher Recommendations - 2018-2019 Academic Year
Progress will be monitored throughout the remainder of the year and projected recommendations will be
revisited at Spring 2018 Conferences
     D Remain at present level within present school placement (Lower, Middle, Upper, CP 1, 2, 3, 4)
          to continue development of skill sets.
     D Advance to next level within present school placement (Lower, Middle, Upper, CP 1, 2, 3, 4)
     D Advance to next level of school (Middle, Upper, CP 1, 2, 3, 4)
     D Parent(s) feel child ready to advance beyond The Lewis School.
     D Teacher is in agreement that child is ready to advance beyond The Lewis School.

                                  Stren hs




All information is projected and subject to change          Page I of3
                                                                                                        PMa098
                                                                                                        FOR SCHOOL USE ONLY
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 127 of 132 PageID: 325


        File No. 121 74-0005
        Law Offices
        PARKER McCA Y P.A.
        9000 Midlantic Drive, Suite 300
        P.O. Box 5054
        Mount Laurel, New Jersey 08054
        (856) 596-8900
        Attorneys for Petitioner, Princeton Public Schools

        AW. o/b/o N.W.,                                  OFFICE OF ADMINISTRATIVE LAW

                                        Petitioner,      OAL Docket No .: 03738-2017
                                                         Agency Reference No.: 2017-25766
                                   V.
                                                                        CIVIL ACTION
        PRINCETON PUBLIC SCHOOLS
                                                         NOTICE OF MOTION FOR SUMMARY
                                                                    DECISION
                                        Respondent.




                 PLEASE TAKE NOTICE, that or as soon as counsel may be heard, the undersigned,

        attorneys for the Princeton Public School District Board of Education ("District"), will move

        before the New Jersey Office of Administrative Law for an Order Seeking Summary Decision.

                 The District will rely on the attached brief in support and certification.

                 This Motion is made pursuant to Rule 1:6-2. The District requests oral argument.

                                                                PARKER McCAY P.A.
                                                                Attorneys for Respondent,
                                                                Princeton Board of Education


                                                        BY:
                                                              ~N
        DA TE:    ~r( JJ--




        4852-5169-5704,   V.   1

                                                                                       PMa099
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 128 of 132 PageID: 326



                                                   TABLE OF CONTENTS

         STATEMENT OF FACTS ...... .. .. .. ...... ....... .. ....... .. ..... ... ..... .. ... . .................. ... .... 4

         LEGAL ARGUMENT ......................................................... .......................... .. 6

            I. STANDARD OF REVIEW . ..... ................ .. ......... .. .. . .. ........... .. ... ......... ... .. .... 6

            II. PETITIONER'S FAILURE TO PROVIDE THE DISTRICT
                WITH TIMELY NOTICE OF N.W.'S UNILATERAL PLACEMENT
                PRECLUDES PETITIONER FROM REIMBURSEMENT .................. . ....... ... .. . ..... 7

         CONCLUSION ............................................................................................ 10




                                                                   2
        4814-1527-9444 . V . 1

                                                                                                     PMa100
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 129 of 132 PageID: 327


                                                                                                       Street

                                                                              609-924-5200 Fax 609-924-5277
                                                                                An                wftrm.com




                                                  August 31, 2017



  Via Hand-Delivery
  Princeton Public Schools
  Board of Education
  25 Valley Road
  Princeton, NJ 08540
  ATTN: Mr. Patrick Sullivan, Board President

  Re: A          P.W          on behalf of N       A.W

  Dear Mr. Sullivan:

  Please accept this letter as formal notice to the Princeton Public School District (PPS), pursuant
  to N .J.A.C. 6A: 14-2.1 0(b) of our intent to seek reimbursement from PPS, for the cost of
  enrolling N        A. W         (N.W.) in private school for the 2017-2018 school year, given her
  inability to receive a free, appropriate public education via the public school district.

  My records reflect that I had previously sent such notices on May 12, 2017, as well as May 12,
  2015 and August 26, 2015, but am providing such notice again now given recent events and in
  an abundance of caution.




  cc. Mr. Stephen Cochrane, Superintendent, PRS
                                                    /




                                                                                       PMa101
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 130 of 132 PageID: 328



                                                                                                   Street
   (W                                                                        Princeton, New Jersey 08542
    LAW LLC                                                               609-924-5200 Fax 609-924-5277
                                                                        Anastasi a@winslowlawfirm.com




                                                        May 12, 2017

    Via Regular and Certified Mail
    Princeton Regional Schools
    Board of Education
    25 Valley Road
    Princeton, NJ 08540
    ATTN: Patrick Sullivan, President

    Re:A.P.W. o/b/o N.W. v. Princeton Public Schools
    Dear Mr. Sullivan:

    Please accept this letter as a formal notice to the Princeton Public Schools Board of Education (PPS),
    pursuant to N.J.A.C. 6A:14-2.10(b) of our intent to seek reimbursement from PPS for the cost of an
    extended summer year program (2017) for N .W. and for a private and/or out-of district placement fo r
    N.W. and related services for the 2017-2018 school year, given denial of a free and appropriate
    public education with the PPS.

     If you have any questions regarding this request or desire further detai l, please do not hesitate to
     contact the undersigned. Thank you for your cooperation and understanding.



                                                                   Yours truly,




                                                                   A          P. W

     cc. Micki Crisafulli, Director of Student Services




                                                                                        PMa102
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 131 of 132 PageID: 329




                                                                     PMa103
Case 3:18-cv-13973-MAS-TJB Document 8-1 Filed 11/19/18 Page 132 of 132 PageID: 330




                                                                     PMa104
